

EXECUTION COPY



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 








MASTER MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT










RWT HOLDINGS, INC.
(Initial Purchaser)








CITIMORTGAGE, INC.
(Seller and Servicer)






Fixed and Adjustable Rate Mortgage Loans




Dated and effective as of March 1, 2010
 
 


 







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

 

TABLE OF CONTENTS


Page


ARTICLE I
DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES
       
Section 1.01
Definitions
1
Section 1.02
General Interpretive Principles
12
     
ARTICLE II
AGREEMENT TO PURCHASE
       
Section 2.01
Agreement to Purchase
13
     
ARTICLE III
MORTGAGE LOAN SCHEDULE
       
Section 3.01
Mortgage Loan Schedule
13
     
ARTICLE IV
PURCHASE PRICE
       
Section 4.01
Purchase Price
13
     
ARTICLE V
CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES; BOOKS AND RECORDS;
DELIVERY OF MORTGAGE LOAN DOCUMENTS; TRANSFER OF MORTGAGE LOANS
       
Section 5.01
Conveyance of Mortgage Loans; Possession of Mortgage Files
14
Section 5.02
Books and Records
15
Section 5.03
Delivery of Mortgage Loan Documents
15
Section 5.04
Transfer of Mortgage Loans
16
Section 5.05
Whole Loan Transfers or Securitization Transactions
17
Section 5.06
Helping Families Notice
19
     
ARTICLE VI
REPRESENTATIONS AND WARRANTIES; REMEDIES FOR BREACH
       
Section 6.01
Representations and Warranties Regarding Individual Mortgage Loans
20
Section 6.02
Representations and Warranties Regarding Seller and Servicer
31
Section 6.03
Remedies for Breach of Representations and Warranties
32
Section 6.04
Repurchase of Mortgage Loans With Early Payment Default
35
Section 6.05
Purchase Price Protection
36
     
ARTICLE VII
CLOSING
       
Section 7.01
Closing
36
     
ARTICLE VIII
CLOSING DOCUMENTS
       
Section 8.01
Closing Documents
37
     
ARTICLE IX
COSTS
       
Section 9.01
Costs
37
     
ARTICLE X
ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
       
Section 10.01
Servicer to Act as Servicer
38


 
-i-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
Page
 
Section 10.02
Subservicing Agreements Between Servicer and Subservicers
39
Section 10.03
Successor Subservicers
40
Section 10.04
Liability of Servicer
40
Section 10.05
No Contractual Relationship Between Subservicers and Purchaser
41
Section 10.06
Subservicing Accounts
41
Section 10.07
Liquidation of Mortgage Loans
42
Section 10.08
Collection of Mortgage Loan Payments
42
Section 10.09
Establishment of Custodial Account; Deposits in Custodial Account
42
Section 10.10
Withdrawals From the Custodial Account
44
Section 10.11
Establishment of Escrow Account; Deposits in Escrow Account
45
Section 10.12
Withdrawals From Escrow Account
46
Section 10.13
Payment of Taxes, Insurance and Other Charges
46
Section 10.14
Transfer of Accounts
47
Section 10.15
Maintenance of Hazard Insurance and Primary Mortgage Insurance
47
Section 10.16
Fidelity Bond; Errors and Omissions Insurance
49
Section 10.17
Title, Management and Disposition of REO Property
49
Section 10.18
Regulation AB
51
     
ARTICLE XI
PAYMENTS TO PURCHASER
       
Section 11.01
Distributions
51
Section 11.02
Statements to Purchaser
52
Section 11.03
Advances by Servicer
52
     
ARTICLE XII
GENERAL SERVICING PROCEDURE
       
Section 12.01
Assumption Agreements
53
Section 12.02
Satisfaction of Mortgages and Release of Mortgage Files
53
Section 12.03
Servicing Compensation
54
Section 12.04
Purchaser’s Right to Examine Servicer Records
54
Section 12.05
Servicer Shall Provide Access/Information as Reasonably Required
54
Section 12.06
Inspections
55
Section 12.07
Restoration of Mortgaged Property
55
Section 12.08
Fair Credit Reporting Act
55
     
ARTICLE XIII
SERVICER
       
Section 13.01
Indemnification; Third Party Claims
56
Section 13.02
Merger or Consolidation of Servicer
56
Section 13.03
Limitation on Liability of Servicer and Others
56
Section 13.04
Seller and Servicer Not to Resign
57


 
-ii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
Page
 
ARTICLE XIV
DEFAULT
       
Section 14.01
Events of Default
57
Section 14.02
Waiver of Defaults
58
     
ARTICLE XV
TERMINATION
       
Section 15.01
Termination
59
Section 15.02
Termination Payments
59
     
ARTICLE XVI
MISCELLANEOUS PROVISIONS
       
Section 16.01
Successor to Servicer
59
Section 16.02
Amendment
60
Section 16.03
Recordation of Agreement
60
Section 16.04
Duration of Agreement
61
Section 16.05
Governing Law; Choice of Forum; Waiver of Jury Trial; Arbitration
61
Section 16.06
Notices
61
Section 16.07
Severability of Provisions
61
Section 16.08
No Partnership
62
Section 16.09
Execution; Successors and Assigns
62
Section 16.10
Further Assurances
62

 
EXHIBIT A
CONTENTS OF MORTGAGE FILES

EXHIBIT B
CUSTODIAL ACCOUNT CERTIFICATION

EXHIBIT C
CUSTODIAL ACCOUNT LETTER AGREEMENT

EXHIBIT D
REO ACCOUNT CERTIFICATION

EXHIBIT E
REO ACCOUNT LETTER AGREEMENT

EXHIBIT F
TERM SHEET

EXHIBIT G
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

EXHIBIT H
MORTGAGE LOAN DOCUMENTS

EXHIBIT I
FORM OF OFFICER’S CERTIFICATE

EXHIBIT J
MONTHLY REPORT

EXHIBIT K
WHOLE LOAN TRANSFER INFORMATION

EXHIBIT L
FORM OF COMMITMENT LETTER

EXHIBIT M
FORM OF BAILEE AGREEMENT

EXHIBIT N
REGULATION AB REQUIREMENTS

EXHIBIT O
MORTGAGE LOAN SCHEDULE

EXHIBIT P
FORM OF NOTICE OF SALE OF OWNERSHIP OF MORTGAGE LOAN



ATTACHMENT 1
FORM OF ANNUAL CERTIFICATION

ATTACHMENT 2
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

 
 
-iii-

--------------------------------------------------------------------------------

 

MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT




This is a Master Mortgage Loan Purchase and Servicing Agreement (the
“Agreement”), dated and effective as of March 1, 2010, by and between RWT
HOLDINGS, INC., (the “Initial Purchaser,” and the Initial Purchaser or the
Person, if any, to which the Initial Purchaser has assigned its rights and
obligations hereunder as Purchaser with respect to a Mortgage Loan, and each of
their respective successors and assigns, the “Purchaser”), and CITIMORTGAGE,
INC., as seller (in such capacity, the “Seller”) and as servicer (in such
capacity, the “Servicer”).


WITNESSETH:


WHEREAS, Purchaser has agreed to purchase, from time to time, from Seller, and
Seller has agreed to sell, from time to time, to Purchaser, certain mortgage
loans (the “Mortgage Loans”) on a non-recourse, servicing retained basis, and
which shall be delivered as whole loans on the date provided herein (each a
“Closing Date”);


WHEREAS, Each Mortgage Loan is secured by a mortgage, deed of trust or other
instrument creating a first lien on a residential dwelling located in the
jurisdiction indicated on the Mortgage Loan Schedule to be provided to Purchaser
on the Closing Date; and


WHEREAS, Purchaser, Seller and Servicer wish to prescribe the manner of the
purchase, conveyance, management, servicing and control of the Mortgage Loans.


NOW THEREFORE, In consideration of the premises and the mutual agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Purchaser, Seller
and Servicer agree as follows:


ARTICLE I


DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES


Section 1.01  Definitions.


Whenever used herein, the following words and phrases, unless the context
otherwise requires, shall have the following meanings:


Adjustable Rate Mortgage Loan:  A Mortgage Loan which provides for the
adjustment of the Mortgage Interest Rate payable in respect thereto.


Adjustment Date:  With respect to each Adjustable Rate Mortgage Loan, the date
set forth in the related Mortgage Note on which the Mortgage Interest Rate on
the Mortgage Loan is adjusted in accordance with the terms of the Mortgage Note.



 
 

--------------------------------------------------------------------------------

 

Agency Transfer:  The sale or transfer by the Purchaser of some or all of the
Mortgage Loans to Fannie Mae or Freddie Mac while retaining Servicer as
servicer.


Agreement:  This Master Mortgage Loan Purchase and Servicing Agreement,
including all exhibits hereto, and all amendments hereof and supplements hereto.


Appraised Value:  With respect to any Mortgaged Property, the lesser of (i) the
value (or the lowest value if more than one appraisal is received) thereof as
determined by a Qualified Appraiser at the time of origination of the Mortgage
Loan, and (ii) the purchase price paid for the related Mortgaged Property by the
Mortgagor with the proceeds of the Mortgage Loan; provided, however, that in the
case of a Refinanced Mortgage Loan, such value (or the lowest value if more than
one appraisal is received) of the Mortgaged Property is based solely upon the
value determined by an appraisal or appraisals made for the originator of such
Refinanced Mortgage Loan at the time of origination of such Refinanced Mortgage
Loan by a Qualified Appraiser.


Arbitration:  Arbitration in accordance with the then governing Complex
Arbitration Procedures of the American Arbitration Association (“AAA”), which
shall be conducted in New York, New York or other place mutually acceptable to
the parties to the arbitration.
 
Arbitrator:  A person who is not affiliated with the Seller, Servicer or
Purchaser who is a member of the American Arbitration Association and who is an
attorney with consumer finance experience.


ASF RMBS Disclosure Package:  The ASF RMBS Disclosure Package issued by the
American Securitization Forum on July 15, 2009, as revised from time to time.


Assignment of Mortgage:  An assignment of the Mortgage, notice of transfer or
equivalent instrument, in recordable form, that when properly completed and
recorded, is sufficient under the laws of the jurisdiction wherein the related
Mortgaged Property is located to reflect of record the sale of the Mortgage Loan
to Purchaser.


Business Day:  Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York, the State of Missouri or the State of
California, or (iii) a day on which banks in the State of New York, the State of
Missouri or the State of California are authorized or obligated by law or
executive order to be closed.


Citibank:  Citibank, NA and any successors or assigns.


Closing Date:  The date or dates on which the Purchaser from time to time shall
purchase and the Seller from time to time shall sell to the Purchaser, the
Mortgage Loans listed on the related Mortgage Loan Schedule or such other date
as may be mutually agreed to by Seller and Purchaser.


Closing Documents:  With respect to any Closing Date, the documents required
pursuant to Section 8.01.


CLTV:  Combined Loan-to-Value Ratio.



 
2

--------------------------------------------------------------------------------

 

Commitment Letter:  With respect to the Mortgage Loan Package purchased and sold
on any Closing Date, the letter agreement between the Purchaser and the Seller,
in the form annexed hereto as Exhibit L (including any exhibits, schedules and
attachments thereto), setting forth the terms and conditions of such transaction
and describing the Mortgage Loans to be purchased by the Purchaser on such
Closing Date.


Complex Arbitration Procedures: As defined in Section 6.03(c).


Condemnation Proceeds:  All awards, compensation and settlements in respect of a
taking (whether permanent or temporary) of all or part of a Mortgaged Property
by exercise of the power of condemnation or the right of eminent domain, to the
extent not required to be released to a Mortgagor in accordance with the terms
of the related Mortgage Loan Documents.


Credit Score:  The credit score, obtained at origination or such other time by
the Seller, for each Mortgage Loan shall be (i) the lesser credit score if two
credit scores are obtained or (ii) the middle credit score if three credit
scores are obtained.  When there is more than one applicant, the lowest of the
applicants’ Credit Scores will be used based on the methodology set forth in the
previous sentence.  There is only one (1) score for any Mortgage Loan regardless
of the number of borrowers and/or applicants.


Custodial Account:  The separate account or accounts created and maintained
pursuant to Section 10.09.


Customary Servicing Procedures:  Procedures (including collection procedures)
that Servicer customarily employs and exercises in servicing and administering
mortgage loans for its own account and which are in accordance with accepted
mortgage servicing practices of prudent lending institutions for comparable
mortgage loans and with the Fannie Mae Guides.


Cut-off Date:  The day of the month referenced in the applicable Commitment
Letter.


Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced with a
Qualified Substitute Mortgage Loan in accordance with this Agreement.


Determination Date:  The sixteenth (16th) day of each month, commencing on the
(16th) sixteenth (16th) day of the month next following the month in which the
related Cut-off Date occurs, or if such sixteenth (16th) day is not a Business
Day, the Business Day following such sixteenth (16th) day.


Due Date:  The day of the month of the related Remittance Date on which each
Monthly Payment is due on a Mortgage Loan, exclusive of any days of grace.


Due Period:  With respect to each Remittance Date, the period beginning on the
second day of the month preceding the month of the Remittance Date, and ending
on the first day of the month in which the Remittance Date occurs.



 
3

--------------------------------------------------------------------------------

 

Eligible Investments:  Any one or more of the following obligations or
securities:


(i)           direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;


(ii)           (a) demand or time deposits, federal funds or bankers’
acceptances issued by any depository institution or trust company incorporated
under the laws of the United States of America or any state thereof and subject
to supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in one of the two highest
rating categories by each Rating Agency and (b) any other demand or time deposit
or certificate of deposit that is fully insured by the FDIC;


(iii)           repurchase obligations with a term not to exceed thirty (30)
days and with respect to (a) any security described in clause (i)  above and
entered into with a depository institution or trust company (acting as
principal) described in clause (ii)(a) above;


(iv)           securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in one of the two highest rating categories by each
Rating Agency at the time of such investment or contractual commitment providing
for such investment; provided, however, that securities issued by any particular
corporation will not be Eligible Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Eligible Investments to exceed 10% of the aggregate
outstanding principal balances of all of the Mortgage Loans and Eligible
Investments;


(v)           commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) which are rated
in one of the two highest rating categories by each Rating Agency at the time of
such investment;


(vi)           any other demand, money market or time deposit, obligation,
security or investment as may be acceptable to each Rating Agency as evidenced
in writing by each Rating Agency; and


(vii)           any money market funds the collateral of which consists of
obligations fully guaranteed by the United States of America or any agency or
instrumentality of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America (which may
include repurchase obligations secured by collateral described in clause (i))
and which money market funds are rated in one of the two highest rating
categories by each Rating Agency.



 
4

--------------------------------------------------------------------------------

 

provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
instrument or security is purchased at a price greater than par.


Escrow Account:  The separate account or accounts created and maintained
pursuant to Section 10.11.


Escrow Payments:  The amounts constituting ground rents, taxes, assessments,
water rates, mortgage insurance premiums, fire and hazard insurance premiums and
other payments required to be escrowed by the Mortgagor with the mortgagee
pursuant to any Mortgage Loan.


Event of Default:  Any one of the conditions or circumstances enumerated in
Section 14.01.


Fannie Mae:  Fannie Mae or any successor organization.


Fannie Mae Guides:  The Fannie Mae Sellers’ Guide and the Fannie Mae Servicers’
Guide, any waivers obtained by the Seller and/or Servicer and all amendments or
additions thereto in effect on and after the related Closing Date.


FDIC:  The Federal Deposit Insurance Corporation or any successor organization.


FDPA:  The Flood Disaster Protection Act of 1973, as amended.
 
FHA:  The Federal Housing Administration.


FHFA:  The Federal Housing Finance Agency.


Fidelity Bond:  A fidelity bond required to be obtained by Servicer pursuant to
Section 10.16.


FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of
1989, as amended and in effect from time to time.


Fixed Rate Mortgage Loan:  A Mortgage Loan wherein the Mortgage Interest Rate
set forth in the Mortgage Note is fixed for the term of such Mortgage Loan.


Freddie Mac:  The entity formerly known as the Federal Home Loan Mortgage
Corporation or any successor thereto.



 
5

--------------------------------------------------------------------------------

 

Gross Margin:  With respect to any Adjustable Rate Mortgage Loan, the fixed
percentage amount set forth in the related Mortgage Note and the related
Mortgage Loan Schedule that is added to the Index on each Adjustment Date in
accordance with the terms of the related Mortgage Note to determine the new
Mortgage Interest Rate for such Mortgage Loan.


Helping Families Act:  As defined in Section 5.06.


Home Valuation Code of Conduct: The Home Valuation Code of Conduct effective as
of May 1, 2009, as amended and in effect from time to time.


Index:  With respect to any Adjustable Rate Mortgage Loan, a rate per annum to
which the Gross Margin is added on each Adjustment Date to determine the new
Mortgage Interest Rate for such Mortgage Loan.


Initial Rate Cap:  With respect to each Adjustable Rate Mortgage Loan and the
initial Adjustment Date therefor, a number of percentage points per annum that
is set forth in the Mortgage Loan Schedule and in the related Mortgage Note,
which is the maximum amount by which the Mortgage Interest Rate for such
Adjustable Rate Mortgage Loan may increase or decrease from the Mortgage
Interest Rate in effect immediately prior to such Adjustment Date.


Initial Purchaser:  RWT Holdings, Inc., its successors and assigns, as initial
purchaser of the Mortgage Loans hereunder.


Insurance Proceeds:  With respect to each Mortgage Loan, proceeds of insurance
policies insuring the Mortgage Loan or the related Mortgaged Property.


Lifetime Rate Cap:  As to each Adjustable Rate Mortgage Loan, the maximum
Mortgage Interest Rate which shall be as permitted in accordance with the
provisions of the related Mortgage Note.


Liquidating Loan:  A Mortgage Loan as to which, prior to the close of business
on the Business Day next preceding the Due Date, (a) has become an REO Property
or (b) Servicer and the Mortgagor have agreed in writing that Servicer will
accept a deed to the related Mortgaged Property in lieu of foreclosure in whole
or partial satisfaction of the Mortgage Loan.


Liquidation Proceeds:  Cash (other than REO Disposition Proceeds) received in
connection with the liquidation of a defaulted Mortgage Loan, whether through
the sale or assignment of the Mortgage Loan, trustee’s sale, foreclosure sale or
otherwise.


Loan-to-Value Ratio or LTV:  With respect to any Mortgage Loan, the original
principal balance of such Mortgage Loan divided by the Appraised Value of the
related Mortgaged Property.


Maximum Mortgage Interest Rate:  With respect to each Adjustable Rate Mortgage
Loan, a rate that is set forth in the related Mortgage Note and is the maximum
interest rate to which the Mortgage Interest Rate on such Adjustable Rate
Mortgage Loan may be increased on any Adjustment Date.



 
6

--------------------------------------------------------------------------------

 

Minimum Mortgage Interest Rate:  With respect to each Adjustable Rate Mortgage
Loan, a rate that is set forth in the related Mortgage Note and is the minimum
interest rate to which the Mortgage Interest Rate on such Adjustable Rate
Mortgage Loan may be decreased on any Adjustment Date.
 
MERS:  Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.


MERS Loan:  Any Mortgage Loan registered with MERS on the MERS System.


MERS® System:  The electronic system of recording transfers of mortgages
maintained by the Mortgage Electronic Registration Systems, Inc. or any
successor or assigns thereof.


MIN:  The Mortgage Identification Number for any MERS Mortgage Loan.


Monthly Payment:  With respect to any Mortgage Loan, the scheduled combined
payment of principal and interest payable by a Mortgagor under the related
Mortgage Note on each Due Date.


Mortgage:  The mortgage, deed of trust or other instrument creating a first lien
on, or first priority ownership interest in, an estate in fee simple in real
property securing a Mortgage Note, including any rider incorporated by reference
therein.


Mortgagee:  The mortgagee or beneficiary named in the Mortgage and the
successors and assigns of such mortgagee or beneficiary.


Mortgage File:  In connection with a particular Mortgage Loan, all documents
involved in the origination, underwriting (including documented compensating
factors pertaining to exceptions which may be housed electronically on the
originations system and available to Purchaser upon request within five (5)
Business Days) and servicing of such Mortgage Loan, including but not limited to
the documents specified in Exhibit A hereto and any additional documents
required to be added to the Mortgage File pursuant to this Agreement.


Mortgage Interest Rate:  With respect to each Fixed Rate Mortgage Loan, the
fixed annual rate of interest borne by the related Mortgage Note.  With respect
to each Adjustable Rate Mortgage Loan, the annual rate at which interest accrues
on such Adjustable Rate Mortgage Loan from time to time in accordance with the
provisions of the related Mortgage Note, which rate, (i) as of any date of
determination until the first Adjustment Date following the related Cut-off Date
shall be the Mortgage Interest Rate in effect immediately following the related
Cut-off Date and (ii) as of any date of determination thereafter shall be the
rate as adjusted on the most recent Adjustment Date, to equal the sum of the
applicable Index plus the related Gross Margin; provided that the Mortgage
Interest Rate on such Adjustable Rate Mortgage Loan on any Adjustment Date shall
never be (a) more than the lesser of (1) the sum of the Mortgage Interest Rate
in effect immediately prior to the Adjustment Date plus the related Periodic
Rate Cap, if any, and (2) the related Maximum Mortgage Interest Rate or, (b)
less than the greater of (1) the remainder of the Mortgage Interest Rate in
effect immediately prior to the Adjustment Date minus the related Periodic Rate
Cap, if any, and (2) the related Minimum Mortgage Interest Rate.



 
7

--------------------------------------------------------------------------------

 

Mortgage Loan:  An individual mortgage loan which is the subject of this
Agreement, each mortgage loan originally sold and subject to this Agreement
being identified on the Mortgage Loan Schedule.  The term Mortgage Loan
includes, without limitation, the contents of the Mortgage File, the Monthly
Payments, Principal Prepayments, Liquidation Proceeds, insurance proceeds,
condemnation proceeds, REO Disposition Proceeds and all other rights, benefits,
proceeds and obligations arising from or in connection with such Mortgage Loan.


Mortgage Loan Documents:  The documents listed in Exhibit H hereto pertaining to
any Mortgage Loan.


Mortgage Loan Package:  The Mortgage Loans listed on a Mortgage Loan Schedule,
delivered to the Purchaser on the related Closing Date.


Mortgage Loan Remittance Rate:  As to each Mortgage Loan, the annual rate of
interest payable to Purchaser, which shall be equal to the related Mortgage
Interest Rate minus the related Servicing Fee Rate.


Mortgage Loan Schedule:  With respect to each Mortgage Loan Package, the
schedule of Mortgage Loans to be delivered on the related Closing Date, such
schedule setting forth the information with respect to each Mortgage Loan
included on Exhibit O hereto.  To the extent Seller implements the ASF RMBS
Disclosure Package during the term of this Agreement, Seller will provide the
information with respect to each Mortgage Loan included in the ASF RMBS
Disclosure Package in lieu of Exhibit O on Closing Dates following such
implementation.


Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor
secured by a Mortgage.


Mortgaged Property:  The real property securing repayment of the debt evidenced
by a Mortgage Note, consisting of a single parcel of property considered to be
real estate under the law of the state in which it is located improved by a
residential dwelling.


Mortgagor:  The obligor on a Mortgage Note.


Officers’ Certificate:  A certificate signed by the Chairman of the Board or the
Vice Chairman of the Board or the President, a Senior Vice President or a Vice
President and by the Treasurer or the Secretary or one of the Assistant
Treasurers or Assistant Secretaries of Seller or Servicer, or by other duly
authorized officers or agents of Seller or Servicer and delivered to Purchaser
as required by this Agreement.


Opinion of Counsel:  A written opinion of counsel.



 
8

--------------------------------------------------------------------------------

 

Periodic Rate Cap:  With respect to each Adjustable Rate Mortgage Loan and any
Adjustment Date therefor, a number of percentage points per annum that is set
forth in the related Mortgage Note, which is the maximum amount by which the
Mortgage Interest Rate for such Mortgage Loan may increase (without regard to
the Maximum Mortgage Interest Rate) or decrease (without regard to the Minimum
Mortgage Interest Rate) on such Adjustment Date from the Mortgage Interest Rate
in effect immediately prior to such Adjustment Date.


Person:  Any individual, limited liability company, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.


Primary Mortgage Insurance Policy:  A policy of primary mortgage guaranty
insurance.


Principal Prepayment:  Any payment or other recovery of principal on a Mortgage
Loan which is received in advance of its scheduled Due Date and is not
accompanied by an amount of interest representing scheduled interest due on any
date or dates in any month or months subsequent to the month of prepayment.


Purchase Price:  The price paid on the related Closing Date by the Purchaser to
the Seller pursuant to the related Commitment Letter in exchange for the
Mortgage Loans purchased on such Closing Date calculated as provided in Section
4.


Purchase Price Percentage:  The purchase price percentage pursuant to the
related Commitment Letter in exchange for the Mortgage Loans purchased on such
Closing Date.


Purchaser:  The Initial Purchaser and any subsequent permitted holder or holders
of the Mortgage Loans.


Qualified Appraiser:  With respect to each Mortgage Loan, an appraiser, duly
appointed by the originator, who had no interest, direct or indirect in the
Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and such appraiser and the appraisal made by such appraiser both satisfy
the requirements of Fannie Mae or Freddie Mac (including but not limited to the
Home Valuation Code of Conduct with respect to conventional Mortgage Loans) and
Title XI of FIRREA and the regulations promulgated thereunder, all as in effect
on the date the Mortgage Loan was originated.


Qualified Insurer:  Any insurer acceptable to Servicer and qualified to do
business in the state in which any related Mortgaged Property is located.


Qualified Substitute Mortgage Loan:  A mortgage loan substituted by Seller for a
Deleted Mortgage Loan which must, on the date of such substitution, (a) have an
outstanding principal balance, after deduction of all scheduled payments due in
the month of substitution (or in the case of a substitution of more than one
mortgage loan for a Deleted Mortgage Loan, an aggregate principal balance), not
in excess of the Stated Principal Balance of the Deleted Mortgage Loan (the
amount of any shortfall will be paid by Seller and distributed to Purchaser in
the month of substitution), (b) have a Mortgage Interest Rate equal to the
Mortgage Interest Rate of the Deleted Mortgage Loan or in the case of an
Adjustable Rate Mortgage Loan, have the same index, a margin that is not less
than the margin of the Deleted Mortgage Loan and Adjustment Dates that are of
the same frequency as that of the Deleted Mortgage Loan, (c) have a remaining
term to maturity not greater than (and not more than one year less than) that of
the Deleted Mortgage Loan, (d) have a LTV at origination no greater than that of
the Deleted Mortgage Loan and (e) comply as of the date of substitution with
each representation and warranty set forth in Section 6.01.



 
9

--------------------------------------------------------------------------------

 





Rating Agencies:  Standard & Poor’s Ratings Services, a division of The McGraw-
Hill Companies, Inc., Moody’s Investors Service, Inc., Fitch, Inc. or, in the
event that some or all ownership of the Mortgage Loans is evidenced by
mortgage-backed securities, the nationally recognized rating agencies issuing
ratings with respect to such securities, if any.


Reconciled Market Value:  With respect to an REO Property, the estimated market
value of the REO Property that is reasonably determined by the Servicer based on
different results obtained from different permitted valuation methods or at
different time periods, all in accordance with Customary Servicing Procedures.


Record Date:  The close of business of the last Business Day of the month
preceding the month of the related Remittance Date.


Refinanced Mortgage Loan:  A Mortgage Loan the proceeds of which were not used
to purchase the related Mortgaged Property.


REMIC:  A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Internal Revenue Code of 1986.


Remittance Date:  The eighteenth (18th) day of any month, or if such eighteenth
(18th) day is not a Business Day, the first Business Day immediately following
such eighteenth (18th) day.


REO Account:  The account or accounts maintained pursuant to Section 10.17.


REO Disposition:  The final sale by Servicer of a Mortgaged Property acquired by
Servicer in foreclosure or by deed in lieu of foreclosure.


REO Disposition Proceeds:  All amounts received with respect to an REO
Disposition pursuant to Section 10.17.


REO Property:  A Mortgaged Property acquired by Servicer through foreclosure or
deed in lieu of foreclosure, as described in Section 10.17.


Repurchase Price:  With respect to any Mortgage Loan, (i) (a) for the first
twelve (12) months after the related Closing Date, a price equal to the product
of the Stated Principal Balance of such Mortgage Loan and the Purchase Price
Percentage as stated in the related Commitment Letter and (b) after first twelve
(12) months after the related Closing Date, a price equal to the product of the
Stated Principal Balance of such Mortgage Loan and 100% plus (ii) interest on
such Stated Principal Balance at the Mortgage Interest Rate from and including
the last Due Date through which interest has been paid by or on behalf of the
Mortgagor through the date of repurchase, less amounts received in respect of
such repurchased Mortgage Loan which are being held in the Custodial Account for
distribution in connection with such Mortgage Loan.



 
10

--------------------------------------------------------------------------------

 

Securitization Transaction:  Any transaction involving either (1) a sale or
other transfer of some or all of the Mortgage Loans directly or indirectly by
the Purchaser to an issuing entity in connection with an issuance of publicly
offered or privately placed, rated or unrated mortgage-backed securities or (2)
an issuance of publicly offered or privately placed, rated or unrated
securities, the payments on which are determined primarily by reference to one
or more portfolios of residential mortgage loans consisting, in whole or in
part, of some or all of the Mortgage Loans.


Seller:  CitiMortgage, Inc., its successors and assigns, as seller of the
Mortgage Loans hereunder.


Servicer:  CitiMortgage, Inc., its successors and assigns, as servicer under
this Agreement.


Servicing Advances:  All customary, reasonable and necessary out-of-pocket costs
and expenses incurred in the performance by Servicer of its servicing
obligations, including, but not limited to, the cost of (a) the inspection,
preservation, restoration and protection of the Mortgaged Property, (b) any
enforcement or judicial proceedings, including foreclosures, (c) the management
and liquidation of the Mortgaged Property if the Mortgaged Property is acquired
in satisfaction of the Mortgage and (d) compliance with the obligations under
Section 10.13.


Servicing Fee:  With respect to each Mortgage Loan, the amount of the annual fee
Purchaser shall pay to Servicer, which shall, for each month, be equal to
one-twelfth of the product of (a) the Servicing Fee Rate and (b) the outstanding
principal balance of such Mortgage Loan.  Such fee shall be payable monthly,
computed on the basis of the same principal amount and period respecting which
any related interest payment on a Mortgage Loan is computed.  The obligation of
Purchaser to pay the Servicing Fee is limited to, and payable solely from, the
interest portion (including recoveries with respect to interest from Liquidation
Proceeds and other proceeds, to the extent permitted by Section 10.10) of
related Monthly Payments collected by Servicer, or as otherwise provided under
Section 10.10.


Servicing Fee Rate:  With respect to any Mortgage Loan, the fee provided in the
related Commitment Letter (stated as a specified number of dollars or a
percentage rate), payable monthly, in arrears.


Stated Principal Balance:  As to each Mortgage Loan, (a) the principal balance
of the Mortgage Loan at the Cut-off Date after giving effect to payments of
principal due on or before such date, whether or not received, minus (b) all
amounts previously distributed to Purchaser with respect to the Mortgage Loan
representing payments or recoveries of principal, or advances in lieu thereof.



 
11

--------------------------------------------------------------------------------

 

Subservicer:  Any mortgage loan servicing institution other than Servicer which
is responsible for the servicing and administration of any Mortgage Loan or any
successor appointed pursuant to any Subservicing Agreement.


Subservicing Account:  As defined in Section 10.06.


Subservicing Agreement:  Each agreement providing for the servicing of any of
the Mortgage Loans by a Subservicer.


Subservicing Fee:  As to each Mortgage Loan, the monthly fee payable to the
Subservicer, paid by Servicer from its Servicing Fee.


Term Sheet:  An assignment and conveyance of the Mortgage Loans purchased on a
Closing Date in the form annexed hereto as Exhibit F.


Underwriting Guidelines:  As to each Mortgage Loan Package, the Seller’s written
underwriting guidelines in effect as of the origination date of such Mortgage
Loans, attached hereto as Exhibit 3, as may be updated and incorporated into
Exhibit 3 from time to time by attaching such updates to the Term Sheet.


USPAP:  The Uniform Standards of Professional Appraisal Practice, as amended and
in effect from time to time.


VA:  The U.S. Department of Veterans Affairs.


Whole Loan Transfer:  Any sale or transfer by the Purchaser of some or all of
the Mortgage Loans (including an Agency Transfer), other than a Securitization
Transaction.


Section 1.02  General Interpretive Principles.


For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:


 
(a)
the terms defined in this Agreement have the meanings assigned to them in this
Agreement and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender;



 
(b)
accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with generally accepted accounting principles;



 
(c)
references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”, and
other subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement;




 
12

--------------------------------------------------------------------------------

 

 
(d)
a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;



 
(e)
the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;



 
(f)
the term “include” or “including” shall mean without limitation by reason of
enumeration; and



 
(g)
the headings of the various articles, sections, subsections and paragraphs of
this Agreement and the table of contents are for convenience of reference only
and shall not modify, define, expand or limit any of the terms or provisions
hereof.



ARTICLE II


AGREEMENT TO PURCHASE


Section 2.01  Agreement to Purchase.


The Seller agrees to sell, and the Purchaser agrees to purchase, from
time-to-time, the Mortgage Loans having an aggregate principal balance on the
related Cut-off Date in an amount as set forth in the related Commitment Letter,
or in such other amount as agreed by the Purchaser and the Seller as evidenced
by the actual aggregate principal balance of the Mortgage Loans accepted by the
Purchaser on the related Closing Date.


ARTICLE III


MORTGAGE LOAN SCHEDULE


Section 3.01  Mortgage Loan Schedule.


Seller shall deliver the Mortgage Loan Schedule to Purchaser at least one (1)
Business Day prior to the applicable Closing Date.


ARTICLE IV


PURCHASE PRICE


Section 4.01  Purchase Price.


The Purchase Price for each Mortgage Loan listed on the related Mortgage Loan
Schedule shall be the percentage of par as stated in the related Commitment
Letter (subject to adjustment as provided therein), multiplied by its Stated
Principal Balance as of the related Cut-off Date.  If so provided in the related
Commitment Letter, portions of the Mortgage Loans shall be priced
separately.  In addition to the Purchase Price as described above, the Purchaser
shall pay to the Seller, at closing, accrued interest on the Stated Principal
Balance of each Mortgage Loan as of the related Cut-off Date at its Mortgage
Interest Rate from the related Cut-off Date through the day prior to the related
Closing Date, both inclusive, less the Servicing Fee, pro rated on the basis of
a 30-day month.



 
13

--------------------------------------------------------------------------------

 

Purchaser shall own and be entitled to receive with respect to each Mortgage
Loan purchased, (a) all scheduled principal due after the Cut-off Date, (b) all
other recoveries of principal collected after the Cut-off Date (provided,
however, that all scheduled payments of principal due on or before the Cut-off
Date and collected by Seller after the Cut-off Date shall belong to Seller), and
(c) all payments of interest on the Mortgage Loans net of the Servicing Fee
(minus that portion of any such interest payment that is allocable to the period
prior to the Cut-off Date).  The Stated Principal Balance of each Mortgage Loan
as of the Cut-off Date is determined after application to the reduction of
principal of payments of principal due on or before the Cut-off Date whether or
not collected.  Therefore, for the purposes of this Agreement, payments of
scheduled principal and interest prepaid for a Due Date beyond the Cut-off Date
shall not be applied to the principal balance as of the Cut-off Date.  Such
prepaid amounts (minus the applicable Servicing Fee) shall be the property of
Purchaser.  Seller shall deposit any such prepaid amounts into the Custodial
Account, which account is established for the benefit of Purchaser, for
remittance by Seller to Purchaser on the first Remittance Date.  All payments of
principal and interest, less the applicable Servicing Fee, due on a Due Date
following the Cut-off Date shall belong to Purchaser.


ARTICLE V


CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES;
BOOKS AND RECORDS; DELIVERY OF MORTGAGE
LOAN DOCUMENTS; TRANSFER OF MORTGAGE LOANS


Section 5.01  Conveyance of Mortgage Loans; Possession of Mortgage Files.


The Seller, simultaneously with the payment of the Purchase Price, shall execute
and deliver to the Purchaser a Term Sheet with respect to the related Mortgage
Loan Package in the form attached hereto as Exhibit F.  Any documentation
retained by the Seller with respect to each Mortgage Loan pursuant to this
Agreement shall be appropriately identified in the Seller’s computer system to
reflect clearly the sale of such related Mortgage Loan to the Purchaser.  The
contents of each Mortgage File not delivered to Purchaser are and shall be held
in trust by Servicer for the benefit of Purchaser as the owner thereof and
Servicer’s possession of the portion of each Mortgage File so retained is for
the sole purpose of servicing the related Mortgage Loan, and such retention and
possession by Servicer is in a custodial capacity only.  Upon the purchase of
the Mortgage Loans, the ownership of each Mortgage Note, Mortgage and each
related Mortgage File is vested in Purchaser and the ownership of all records
and documents with respect to each related Mortgage Loan prepared by or which
come into the possession of Seller or Servicer shall immediately vest in
Purchaser.  Originals or copies of all documents listed on Exhibit A hereto and
comprising the Mortgage File, other than the Mortgage Loan Documents, shall be
delivered to the Purchaser or the custodian appointed by the Purchaser on or
prior to the Closing Date.  Originals of the contents of each Mortgage File not
delivered to the Purchaser or its designee shall be retained and maintained, in
trust, by Servicer in a custodial capacity only.  The portion of each Mortgage
File so retained shall be appropriately marked to clearly reflect the sale of
the related Mortgage Loan to Purchaser.  Servicer shall release from its custody
the contents of any Mortgage File retained by it only in accordance with written
instructions from Purchaser, unless such release is required as incidental to
Servicer’s servicing of the Mortgage Loans or is in connection with a repurchase
of any Mortgage Loan pursuant to Section 6.03.



 
14

--------------------------------------------------------------------------------

 

Section 5.02  Books and Records.


All rights arising out of the Mortgage Loans including, but not limited to, all
funds received on or in connection with a Mortgage Loan shall be held by Seller
in trust for the benefit of Purchaser as the owner of the Mortgage Loans.


The sale of each Mortgage Loan shall be reflected on Seller’s balance sheet and
other financial statements as a sale of assets by Seller.  Seller shall be
responsible for maintaining, and shall maintain, a complete set of books and
records for each Mortgage Loan which shall be clearly marked to reflect the
ownership of each Mortgage Loan by Purchaser in Seller’s computer system.


Section 5.03  Delivery of Mortgage Loan Documents.


Seller shall deliver to Purchaser’s custodian the Mortgage Loan Documents as
required by Exhibit H hereto for each Mortgage Loan no later than four (4)
Business Days prior to the Closing Date under the bailee agreement in the form
of Exhibit M attached hereto.


Seller shall forward to Purchaser or its designee, original documents evidencing
an assumption, modification, consolidation or extension of any Mortgage Loan
entered into in accordance with this Agreement within two (2) weeks of their
execution; provided, however, that Seller shall provide Purchaser or its
designee, with a certified true copy of any such document submitted for
recordation within two (2) weeks of its execution, and shall provide the
original of any document submitted for recordation or a copy of such document
certified by the appropriate public recording office to be a true and complete
copy of the original within 270 days of its submission for recordation.  In the
event Seller cannot deliver the original of such documents submitted for
recording due to a delay by the recording office in the applicable jurisdiction,
Seller shall instead deliver a recording receipt of such recording office or, if
such recording receipt is not available, an Officer’s Certificate from Seller
confirming that such documents have been accepted for recording.  Any such
document shall be delivered to Purchaser or its designee promptly upon receipt
thereof from the related recording office.


From time to time Servicer shall have the right to request from the custodian
appointed by the Purchaser, as soon as practicable following receipt of a
written request from Servicer and at no expense to Servicer, any Mortgage Loan
Document needed by Servicer in connection with the servicing of a Mortgage
Loan.  Servicer’s request for the release of a Mortgage Loan Document shall
specify in reasonable detail the reason for Servicer’s request.  During the time
that any such Mortgage Loan Document is in the possession of Servicer, such
possession shall be deemed to be in trust for the benefit of Purchaser and
Servicer shall promptly return to Purchaser or its designee any Mortgage Loan
Document so released when Servicer’s need for such Mortgage Loan Document no
longer exists.  Purchaser shall indemnify and hold Seller harmless against any
and all claims, losses, damages, penalties, fines, forfeitures, reasonable and
necessary legal fees and related costs, judgments, and any other costs, fees and
expenses that Servicer may sustain in connection with any third party claim in
any way related to Purchaser’s or its custodian’s failure to release, in a
timely manner, the Mortgage Loan Documents requested by Servicer.  Purchaser
shall pay all costs, fees and expenses in connection with the possession of the
Mortgage Loan Documents.



 
15

--------------------------------------------------------------------------------

 

Purchaser shall provide Seller with written notice at least fifteen (15) days
prior to any transfer of the Mortgage Loan Documents.


If Seller cannot deliver the original recorded Mortgage Loan Documents on the
related Closing Date, Seller shall, promptly upon receipt thereof and in any
case not later than 120 days from the Closing Date, deliver such original
recorded documents to the Purchaser or its designee (unless Seller is delayed in
making such delivery by reason of the fact that such documents shall not have
been returned by the appropriate recording office).  If delivery is not
completed within 120 days of the related Closing Date solely because such
documents shall not have been returned by the appropriate recording office,
Seller shall deliver such document to Purchaser, or its designee, within such
time period as specified in a Seller’s Officer’s Certificate.  In the event that
documents have not been received by the date specified in the Seller’s Officer’s
Certificate, a subsequent Seller’s Officer’s Certificate shall be delivered by
such date specified in the prior Seller’s Officer’s Certificate, stating a
revised date for receipt of documentation.  The procedure shall be repeated
until the documents have been received and delivered.  The Seller shall use its
best efforts to effect delivery of all delayed recorded documents within 180
days of the related Closing Date.


Any review by the Purchaser or its designee of the Mortgage Files shall in no
way alter or reduce the Seller’s obligations hereunder.


If the Purchaser or its designee discovers any defect that is a breach of a
representation or warranty contained in Section 6.01 or Section 6.02 herein with
respect to any document constituting part of a Mortgage File, the Purchaser
shall, or shall cause its designee to, give written specification of such defect
to the Seller and the Seller shall cure or repurchase such Mortgage Loan in the
manner set forth in Section 6.03.


Section 5.04  Transfer of Mortgage Loans.


The Initial Purchaser shall have the right, without the consent of Seller or
Servicer, to assign its interest under this Agreement with respect to all or
some of the Mortgage Loans, and designate any person to exercise any rights of
Purchaser hereunder, and the assignee or designee shall accede to the rights and
obligations hereunder of Purchaser with respect to such Mortgage Loans;
provided, however, that neither Seller nor Servicer shall be required to
recognize any assignment to the extent that it would result in Mortgage Loans
being serviced for more than three (3) Purchasers hereunder. All references to
Purchaser shall be deemed to include its assignee or designee.



 
16

--------------------------------------------------------------------------------

 

Servicer shall keep at its servicing office books and records in which, subject
to such reasonable regulations as it may prescribe, Servicer shall note
transfers of the Mortgage Loans.  No transfer of the Mortgage Loans may be made
unless such transfer is in compliance with the terms hereof.  For the purposes
of this Agreement, Servicer shall be under no obligation to deal with any person
with respect to this Agreement or the Mortgage Loans unless the books and
records show such person as Purchaser of the Mortgage Loans.  Purchaser may,
subject to the terms of this Agreement, sell and transfer, in whole or in part,
the Mortgage Loans, provided that no such sale and transfer shall be binding
upon Servicer unless such transferee shall agree in writing in the form of
Assignment, Assumption and Recognition Agreement attached hereto as Exhibit G,
to be bound by the terms of this Agreement and an executed copy of such
Assignment, Assumption and Recognition Agreement shall have been delivered to
Servicer.  Upon receipt thereof, Servicer shall mark its books and records to
reflect the ownership of the Mortgage Loans by such assignee, and the previous
Purchaser shall be released from its obligations hereunder to the extent such
obligations relate to Mortgage Loans sold by Purchaser.  This Agreement shall be
binding upon and inure to the benefit of Purchaser, Seller and Servicer and
their respective permitted successors, assignees and designees.


Section 5.05  Whole Loan Transfers or Securitization Transactions. 


Seller and Purchaser agree that with respect to some or all of the Mortgage
Loans, upon written notice to Seller at least eleven (11) days prior to the
first Due Period following such Whole Loan Transfer or Securitization
Transaction, provided Purchaser provides to Seller all information included on
Exhibit K hereto with such notice, Purchaser may effect either one or more Whole
Loan Transfers, and/or one or more Securitization Transactions.


 
(a)
Whole Loan Transfers.  With respect to each Whole Loan Transfer entered into by
Purchaser, Seller agrees:



 
(i)
to cooperate with Purchaser and any prospective purchaser with respect to all
reasonable requests;



 
(ii)
to execute or acknowledge, at Purchaser’s discretion, an assignment in the form
of Exhibit G by Purchaser to a successor purchaser of some or all of the
Mortgage Loans, which Mortgage Loans will be assigned subject to the
representations and warranties set forth in Section 6.01 hereto as of the
related Closing Date and the representations and warranties set forth in Section
6.02 hereto as of the date of the assignment of such Mortgage Loans and
covenants to service the Mortgage Loans on behalf of the successor purchaser in
accordance with the terms and conditions of this Agreement; and



 
(iii)
to permit any prospective assignees of the Purchaser who have entered into a
commitment to purchase any of the Mortgage Loans in a Whole Loan Transfer to
review the Seller’s servicing and origination operations, upon reasonable prior
notice to the Seller, and the Seller shall cooperate with such review and
underwriting to the extent such prospective assignees request information or
documents that are available and can be produced without unreasonable expense or
effort.  Subject to any applicable laws, the Seller shall make the Mortgage
Files related to the Mortgage Loans held by the Seller available at the Seller’s
principal operations center for review by any such prospective assignees during
normal business hours upon reasonable prior notice to the Seller (in no event
fewer than five (5) Business Days’ prior notice).  The Seller may, in its sole
discretion, require that such prospective assignees sign a confidentiality
agreement with respect to such information disclosed to the prospective assignee
which is not available to the public at large and a release and indemnity
agreement with respect to its activities on the Seller’s premises.




 
17

--------------------------------------------------------------------------------

 

 
(b)
Securitization Transactions.  Purchaser, Servicer and Seller agree that in
connection with the completion of a Securitization Transaction:



 
(i)
Seller and Servicer shall execute a reconstitution agreement in the form
attached hereto as Exhibit G that, among other things, restates the
representations and warranties set forth in Section 6.01 hereto as of the
related Closing Date and the representations and warranties set forth in Section
6.02 hereto as of the transfer date;



 
(ii)
Seller and Servicer shall provide to any master servicer or trustee, as
applicable, any Rating Agency and/or Purchaser any and all publicly available
information and appropriate verification of information which may be reasonably
available to Seller and/or Servicer, whether through letters of its auditors or
otherwise, as Purchaser, trustee or a master servicer shall reasonably request
as to the related Mortgage Loans and any documentation otherwise required to be
provided, which will be at Purchaser’s expense if such information or
verification is not otherwise required to be provided herein;



 
(iii)
Servicer shall agree to service the Mortgage Loans in accordance with the
requirements of this Agreement or in accordance with the requirements of Fannie
Mae, or any successor thereto, or Freddie Mac, or any successor thereto; subject
to such waivers, variances, and modifications as may be agreed to between Fannie
Mae or Freddie Mac, as the case may be, the Servicer and the master servicer;
and



 
(iv)
Seller and Servicer shall cooperate with the Purchaser and each other party to
the Securitization Transaction and provide all other assistance reasonably
requested by Purchaser in connection with the Securitization Transaction.



 
(c)
With respect to any Securitization Transaction, Purchaser shall be entitled to
include in any disclosure document any unaltered information specifically
requested by Purchaser for this purpose and provided by Seller or Servicer and
both Seller and Servicer acknowledge and agree that the related investors will
be permitted to rely on such information.  If Purchaser determines that Servicer
is required to be a party to any reconstitution agreement, Servicer shall
execute such reconstitution agreement within a reasonable period of time, but in
no event shall such time exceed ten (10) Business Days after mutual agreement
between Purchaser and Servicer as to the terms thereof.




 
18

--------------------------------------------------------------------------------

 

 
(d)
Seller and Servicer (i) will indemnify and hold harmless the transferee under
any Securitization Transaction, the Purchaser and each Person, if any, who
controls such transferee, if any, or the Purchaser within the meaning of the
Securities Act of 1933, as amended (an “Indemnified Party”), against any losses,
claims, damages or liabilities to which such Indemnified Party may become
subject, under the Securities Act of 1933, as amended, or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement of any material fact
contained in information delivered by Seller and Servicer, respectively, and
included in the prospectus supplement prepared in connection with any
Securitization Transaction (collectively, the “Disclosure Documents”) and (ii)
will reimburse each Indemnified Party for any legal or other expenses reasonably
incurred by such Indemnified Party in connection with investigating or defending
any such loss, claim, damage, liability or action. Both Seller and Servicer
agree to execute an indemnification agreement in connection with any
securitization containing the foregoing indemnity.



 
(e)
All of the Mortgage Loans, including those Mortgage Loans that are subject to a
Securitization Transaction or a Whole Loan Transfer, shall continue to be
subject to this Agreement, and with respect thereto, this Agreement shall remain
in full force and effect.  In no event shall a Whole Loan Transfer or a
Securitization Transaction be deemed to relieve either the Seller or Servicer of
its obligations as set forth in the Agreement nor to increase either the
Seller’s or Servicer’s liabilities, duties, obligations, or responsibilities as
set forth in this Agreement.



 
(f)
Seller and Purchaser agree that with respect to some or all of the Mortgage
Loans, Purchaser may effect two (2) Whole Loan Transfers or Securitization
Transactions without charge.  Purchaser may make additional Whole Loan Transfers
or Securitization Transactions upon mutual agreement with Seller and payment to
Seller of a fee in the amount of the greater of $5,000 or 2/32 (0.0625%) of the
unpaid principal balance of the Mortgage Loans transferred.



Section 5.06  Helping Families Notice.


Within thirty (30) days following the Closing Date in respect of a Mortgage
Loan, Seller, at Purchaser's expense, shall furnish to the borrower of such
Mortgage Loan the notice required by Section 404 of the Helping Families Save
Their Homes Act of 2009 (the “Helping Families Act”) in accordance with the
provisions of the Helping Families Act.  In addition, in connection with any
Securitization Transaction with respect to any of the Mortgage Loans, Seller, at
Purchaser's expense, shall furnish to each related borrower, within thirty (30)
days following the closing date with respect to such Securitization Transaction,
a notice with respect to such assignment substantially in the form of Exhibit P
attached hereto, which notice shall identify the Securitization Transaction
trust as the new owner of the Mortgage Loan and include any other information
required by the Helping Families Act.



 
19

--------------------------------------------------------------------------------

 

ARTICLE VI


REPRESENTATIONS AND WARRANTIES;
REMEDIES FOR BREACH


Section 6.01  Representations and Warranties Regarding Individual Mortgage
Loans.


Seller hereby represents and warrants to Purchaser that, as to each Mortgage
Loan, as of the applicable Closing Date (or such other date as may be specified
herein):


 
(a)
The information set forth in the related Mortgage Loan Schedule, including any
diskette or other related data tapes sent to the Purchaser, is complete, true
and correct in all material respects.  The information on the Mortgage Loan
Schedule and the information provided are consistent with the contents of the
originator’s records and the Mortgage File.  The Mortgage Loan Schedule contains
all the fields indicated in Exhibit O.  Any seller or builder concession has
been subtracted from the appraised value of the mortgaged property for purposes
of determining the LTV and CLTV.  Except for information specified to be as of
the origination date of the Mortgage Loan, the Mortgage Loan Schedule contains
the most current information possessed by the originator.  No appraisal or other
property valuation referred to or used to determine any data listed on the
Mortgage Loan Schedule was more than 120 days old at the time of the Mortgage
Loan closing;



 
(b)
The Seller is the sole owner and holder of the Mortgage Loan and the
indebtedness evidenced by the Mortgage Note, and upon sale the Purchaser or its
designee will be the owner of the Mortgage and the indebtedness evidenced by the
Mortgage Note, and upon the sale of the Mortgage Loan to the Purchaser, the
Seller will retain the Mortgage File in trust for the Purchaser.  Each sale of
the Mortgage Loan from any prior owner or the Seller was in exchange for fair
equivalent value, and the prior owner or the Seller, as applicable, was solvent
both prior to and after the transfer and had sufficient capital to pay and was
able to pay its debts as they would generally mature.  Immediately prior to the
transfer and assignment to the Purchaser on the related Closing Date, the
Mortgage Loan, including the Mortgage Note and the Mortgage, was not subject to
an assignment or pledge, and the Seller had good and marketable title to and was
the sole owner thereof and had full right to transfer and sell the Mortgage Loan
to the Purchaser free and clear of any encumbrance, equity, lien, pledge,
charge, claim or security interest.  The Seller has the full right and authority
subject to no interest or participation of, or agreement with, any other party,
to sell and assign the Mortgage Loan pursuant to this Agreement and following
the sale of the Mortgage Loan, the Purchaser will own such Mortgage Loan free
and clear of any encumbrance, equity, participation interest, lien, pledge,
charge, claim or security interest.  The Seller intends to relinquish all rights
to possess, control and monitor the Mortgage Loan, except for purposes of
servicing the Mortgage Loan as set forth in this Agreement;




 
20

--------------------------------------------------------------------------------

 

 
(c)
The related Mortgage is a valid, subsisting, enforceable and perfected first
lien on the Mortgaged Property, including all buildings on the Mortgaged
Property, and all installations and mechanical, electrical, plumbing, heating
and air conditioning systems affixed to such buildings, and all additions,
alterations and replacements made at any time with respect to the foregoing
securing the Mortgage Note’s original principal balance.  The Mortgage and the
Mortgage Note do not contain any evidence of any security interest or other
interest or right thereto.  Such lien is free and clear of all adverse claims,
liens and encumbrances having priority over the first lien of the Mortgage
subject only to (1) the lien of non-delinquent current real property taxes and
assessments not yet due and payable, (2) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording which are acceptable to mortgage lending institutions generally and
either (A) which are referred to or otherwise considered in the appraisal made
for the originator of the Mortgage Loan, or (B) which do not adversely affect
the appraised value of the Mortgaged Property as set forth in such appraisal and
(3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates a valid, subsisting, enforceable and perfected first
lien and first priority security interest on the property described therein, and
the Seller has the full right to sell and assign the same to the Purchaser;



 
(d)
The terms of the Mortgage Note and the Mortgage have not been impaired, waived,
altered or modified in any respect, except by a written instrument which has
been recorded, if required by law, or, if necessary, to protect the interest of
Purchaser.  The substance of any such alteration or modification is reflected on
the Mortgage Loan Schedule and has been approved by the private mortgage
guaranty insurer, if any;



 
(e)
No instrument of release, alteration, modification or waiver has been executed
in connection with the Mortgage Loan, and no Mortgagor has been released, in
whole or in part, except in connection with an assumption agreement which has
been approved by the private mortgage guaranty insurer, if any, and except such
Mortgage Loan which contains in the related Mortgage File evidence of a release
or waiver or an assumption agreement discharging the original borrower from all
of the debt obligations in connection with the related Mortgage Loan and
providing for the assumption of all such debt obligations by the party assuming
the obligations under the Mortgage Loan and, in each case, terms of which are
reflected in the Mortgage Loan Schedule;




 
21

--------------------------------------------------------------------------------

 

 
(f)
There are no defaults in complying with the terms of the Mortgage, and, all
taxes, governmental assessments, insurance premiums, water, sewer and municipal
charges, leasehold payments or ground rents which previously became due and
owing have been paid by the Borrower, or an escrow of funds from the Borrower
has been established in an amount sufficient to pay for every such item which
remains unpaid and which has been assessed but is not yet due and
payable.  Seller has not advanced funds, or induced, solicited or knowingly
received any advance of funds by a party other than the Mortgagor, directly or
indirectly, for the payment of any amount required by the Mortgage Note or
Mortgage, except for interest accruing from the date of the Mortgage Note or
date of disbursement of the Mortgage proceeds, whichever is greater, to the day
which precedes by one month the Due Date of the first installment of principal
and interest;



 
(g)
There is no proceeding pending or threatened for the total or partial
condemnation of the Mortgaged Property, nor is such a proceeding currently
occurring, and such property is undamaged by waste, fire, earthquake or earth
movement, windstorm, flood, tornado or other casualty, so as to affect
materially and adversely the value of the Mortgaged Property as security for the
Mortgage Loan or the use for which the premises were intended;



 
(h)
There are no mechanics’ or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under law could give
rise to such lien) affecting the Mortgaged Property which are, or may be, liens
prior or equal to, or coordinate with, the lien of the related Mortgage unless
such lien is insured under the related title insurance policy;



 
(i)
The Mortgage creates a first lien or a first priority ownership interest in an
estate in fee simple in real property securing the related Mortgage Note.  All
improvements which were included for the purpose of determining the Appraised
Value of the Mortgaged Property lie wholly within the boundaries and building
restriction lines of the Mortgaged Property and, to Seller’s knowledge, no
improvements on adjoining properties encroach upon the Mortgaged Property (other
than minor encroachments (i) which do not affect the value of the Mortgage Loan
or the Purchaser’s interest therein and (ii) to which properties similar to the
Mortgaged Property within the same jurisdiction are commonly subject and which
do not interfere with the benefits of the security intended to be provided by
the related Mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property); the original Mortgage and, if the Seller was not
the originator of the Mortgage Loan and except for MERS Loans, any assignments
of Mortgage showing a complete chain of title from the originator to the Seller
or a predecessor in interest by merger have been, or are in the process of
being, duly and properly recorded;



 
(j)
No improvement located on or being part of the Mortgaged Property is in
violation of any applicable zoning law or regulation and all inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property and, with respect to the use and
occupancy of the same, including but not limited to certificates of occupancy
and fire underwriting certificates, have been made or obtained from the
appropriate authorities and the Mortgaged Property is lawfully occupied under
applicable law;




 
22

--------------------------------------------------------------------------------

 

 
(k)
All parties which have had any interest in the Mortgage Loan, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (i) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (ii) either (1) organized under the laws of
such state, or (2) qualified to do business in such state, or (3) federal
savings and loan associations, federal savings banks or national banks having
authorized offices in such state, or (4) not doing business in such state;



 
(l)
No payment required under any Mortgage Loan has been more than thirty (30) days
delinquent in the twelve (12) months prior to the Cut-off Date.  All payments
due on a Mortgage Loan on or prior to the related Closing Date have been made as
of the related Closing Date; no payment made on such Mortgage Loan has been
dishonored; and neither the Seller nor any other party has advanced funds or
induced, solicited or knowingly received any advance of funds from a party other
than the owner of the Mortgaged Property subject to the Mortgage or a third
party with respect to amounts to be taken from the escrow accounts and any
shortfall thereof which may be remitted by Seller, directly or indirectly, for
the payment of any amount required by the Mortgage Loan;



 
(m)
Each Mortgage File contains a written appraisal prepared by a Qualified
Appraiser.  The appraisal was written, in form and substance, to (i) customary
Fannie Mae or Freddie Mac standards for mortgage loans of the same type as such
Mortgage Loans and (ii) USPAP standards, and satisfies applicable legal and
regulatory requirements.  The appraisal was made and signed prior to the final
approval of the Mortgage Loan application.  The person performing any property
valuation (including an appraiser) received no benefit from, and such person’s
compensation or flow of business from the originator was not affected by, the
approval or disapproval of the Mortgage Loan.  The selection of the person
performing the property valuation was made independently of the broker (where
applicable) and the originator’s loan sales and loan production personnel.  The
selection of the appraiser met the criteria of Fannie Mae and Freddie Mac for
selecting an independent appraiser;



 
(n)
The Mortgage Note, the related Mortgage and any intervening assignments of the
Mortgage are genuine, and each is the legal, valid and binding obligation of the
maker thereof, enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or affecting the enforcement of
creditors’ rights and by general principles of equity.  All parties to the
Mortgage Note, the Mortgage and any intervening assignments had legal capacity
to execute the Mortgage Note, the Mortgage and such assignments, and each
Mortgage Note, Mortgage and such assignments have been duly and properly
executed by such parties;




 
23

--------------------------------------------------------------------------------

 

 
(o)
Any and all requirements of any federal, state or local law including, without
limitation, usury, truth-in-lending, real estate settlement procedures, consumer
credit protection, equal credit opportunity, fair housing, or disclosure laws
applicable to the Mortgage Loan have been complied with in all material
respects.  No Mortgage Loan secured by property located in the State of Georgia
was originated on or after October 1, 2002 and prior to March 7, 2003.  No
Mortgage Loan originated on or after March 7, 2003 is a “high cost home loan” as
defined under the Georgia Fair Lending Act.  No borrower was encouraged or
required to select a loan product offered by an originator that was a higher
cost product designed for less-creditworthy borrowers, unless at the time of the
Mortgage Loan’s origination, such borrower did not qualify, taking into account
credit history and debt-to-income ratios, for a lower cost credit product then
offered by such originator or any affiliate of such originator.  There does not
exist on the related Mortgaged Property any hazardous substances, hazardous
wastes or solid wastes, as such terms are defined in the Comprehensive
Environmental Response Compensation and Liability Act, the Resource Conservation
and Recovery Act of 1976, or other federal, state or local environmental
legislation including, without limitation, asbestos.  There is no pending action
or proceeding directly involving the Mortgaged Property in which compliance with
any environmental law, rule or regulation is an issue; there is no violation of
any environmental law, rule or regulation with respect to the Mortgaged
Property; and nothing further remains to be done to satisfy in full all
requirements of each such law, rule or regulation constituting a prerequisite to
use and enjoyment of such Mortgaged Property.  The Seller has complied with all
applicable anti-money laundering laws and regulations, including without
limitation the USA Patriot Act of 2001 (collectively, the “Anti-Money Laundering
Laws”); the Seller has established an anti-money laundering compliance program
as required by the Anti-Money Laundering Laws, has conducted the requisite due
diligence in connection with the origination of each Mortgage Loan for purposes
of the Anti-Money Laundering Laws, including with respect to the legitimacy of
the applicable Mortgagor and the origin of the assets used by said Mortgagor to
purchase the property in question, and maintains, and will maintain, sufficient
information to identify the applicable Mortgagor for purposes of the Anti-Money
Laundering Laws. Any breach of any representations made in this clause (o) shall
be deemed to materially and adversely affect the value of the Mortgage Loan and
shall require a repurchase of the affected Mortgage Loan;



 
(p)
The proceeds of the Mortgage Loan have been fully disbursed, there is no
requirement for future advances thereunder and any and all requirements as to
completion of any on-site or off-site improvements and as to disbursements of
any escrow funds therefor have been complied with.  All costs, fees and expenses
incurred in making or closing Mortgage Loans and the recording of the Mortgage
were paid, and the Mortgagor is not entitled to any refund of any amounts paid
or due under the Mortgage Note or Mortgage;




 
24

--------------------------------------------------------------------------------

 

 
(q)
Any future advances made prior to the Cut-off Date have been consolidated with
the outstanding principal amount secured by the Mortgage, and the secured
principal amount, as consolidated, bears a single interest rate and single
repayment term reflected on the Mortgage Loan Schedule.  The lien of the
Mortgage securing the consolidated principal amount is expressly insured as
having first lien priority by a title insurance policy, an endorsement to the
policy insuring the Mortgagee’s consolidated interest or by other title
evidence.  The consolidated principal amount does not exceed the original
principal amount of the Mortgage Loan;



 
(r)
All improvements upon the Mortgaged Property are insured by a generally
acceptable insurer against loss by fire, hazards of extended coverage and such
other hazards as are customary in the area where the Mortgaged Property is
located, pursuant to insurance policies conforming to the requirements of
Section 10.15 hereof.  All individual insurance policies (collectively, the
“hazard insurance policy”) are the valid and binding obligation of the insurer
and contain a standard mortgagee clause insuring Seller, its successors and
assigns, as mortgagee.  All premiums thereon have been paid.  The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at the
Mortgagor’s cost and expense, and upon the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to obtain and maintain such insurance at
the Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor.  If required by the FDPA, the Mortgage Loan is covered by a flood
insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration and conforming to Fannie Mae and Freddie Mac
requirements, in an amount not less than the amount required by the FDPA.  Such
policy was issued by an insurer acceptable under the Fannie Mae Guides or the
Freddie Mac Guides;



 
(s)
There is no default, breach, violation or event of acceleration existing under
the Mortgage or the related Mortgage Note and no event which, with the passage
of time or with notice and the expiration of any grace or cure period, would
constitute a default, breach, violation or event of acceleration; and neither
the Seller nor any prior mortgagee has waived any default, breach, violation or
event permitting acceleration.  The Seller has not waived the performance by the
Mortgagor of any action, if the Mortgagor’s failure to perform such action would
cause the Mortgage Loan to be in default.  No foreclosure action is currently
threatened or has been commenced with respect to any Mortgaged Property;



 
(t)
The Mortgage Loan is not subject to any right of rescission, set-off,
counterclaim or defense, including, without limitation, the defense of usury,
nor will the operation of any of the terms of the Mortgage Note or the Mortgage,
or the exercise of any right thereunder, render either the Mortgage Note or the
Mortgage unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
and no such right of rescission, set-off, counterclaim or defense has been
asserted with respect thereto; and the Mortgagor was not a debtor in any state
or federal bankruptcy or insolvency proceeding at the time the Mortgage Loan was
originated;




 
25

--------------------------------------------------------------------------------

 

 
(u)
If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan has mortgage
insurance in accordance with the terms of the Fannie Mae Guide or the Freddie
Mac Guide and is insured as to payment defaults by a Primary Mortgage Insurance
Policy issued by a Qualified Insurer.  All provisions of such Primary Mortgage
Insurance Policy have been and are being complied with, such policy is in full
force and effect and all premiums due thereunder have been paid.  No action,
inaction or event has occurred and no state of facts exists that has, or will
result in the exclusion from, denial of, or defense to coverage.  Any Mortgage
Loan subject to a Primary Mortgage Insurance Policy obligates the Mortgagor
thereunder to maintain the Primary Mortgage Insurance Policy and to pay all
premiums and charges in connection therewith;



 
(v)
The Mortgage Note is not secured by any collateral, pledged account or other
security except the lien of the corresponding Mortgage and the security interest
of any applicable security agreement or chattel mortgage referred to in Section
6.01(c), and, unless otherwise indicated, at origination, such collateral does
not serve as security for any other obligation;



 
(w)
The Mortgage contains customary and enforceable provisions which render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security provided thereby,
including, (i) in the case of a Mortgage designated as a deed of trust, by
trustee’s sale, and (ii) otherwise by judicial foreclosure, subject only to
rights of redemption, seizure and other laws that would not materially interfere
with the ultimate realization of the benefits of the security.  There is no
homestead or other exemption available to the Mortgagor which would interfere
with the right to sell the Mortgaged Property at a trustee’s sale or the right
to foreclose on the Mortgage;



 
(x)
No fraud, error, omission, misrepresentation, negligence or similar occurrence
with respect to the Mortgage Loan has taken place on the part of the borrower,
the Seller, the Servicer or any other Person, including, without limitation, any
appraiser, title company, closing or settlement agent, realtor, builder,
developer or any other party involved in the origination or sale of the Mortgage
Loan or the sale of the Mortgaged Property, that would impair in any way the
rights of the Purchaser in the Mortgage Loan or Mortgaged Property or that
violated applicable law;



 
(y)
The Mortgaged Property consists of a single parcel of real property with a one
family residence erected thereon, or a two-to-four family dwelling, or an
individual condominium unit, planned unit development unit or townhouse,
provided, however, that no residence or dwelling is a mobile home.  As of the
date of origination, no portion of the Mortgaged Property was used for
commercial purposes, and, to the best of Seller’s knowledge, since the date of
origination no portion of the Mortgaged Property has been used for commercial
purposes;




 
26

--------------------------------------------------------------------------------

 

 
(z)
There exist no deficiencies with respect to escrow deposits and payments, if
such are required, for which customary arrangements for repayment thereof have
not been made, and no escrow deposits or payments of other charges or payments
due Seller have been capitalized under the Mortgage or the related Mortgage
Note;



 
(aa)
The origination, collection and servicing practices used by Seller and Servicer
with respect to the Mortgage Note and Mortgage have been in all respects legal,
in compliance with all applicable laws and regulations and customary in the
mortgage servicing business.  All Adjustable Rate Mortgage Loan have been
adjusted on the Adjustment Date in compliance with all applicable laws and
regulations and with the terms of the Mortgage Note;



 
(bb)
The Mortgage Loan is covered by an ALTA or CLTA mortgage title insurance policy,
or such other generally acceptable form of policy or insurance, issued by and
the valid and binding obligation of a title insurer and qualified to do business
in the jurisdiction where the Mortgaged Property is located, insuring Seller,
its successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan and against any loss by reason of
the invalidity or unenforceability of the lien resulting from the provisions of
the Mortgage.  Such mortgage title insurance policy insures Seller, its
successors and assigns as mortgagee and the assignment to Purchaser of Seller’s
interest in such mortgage title insurance policy does not require the consent of
or notification to the insurer, such mortgage title insurance policy is in full
force and effect and will be in full force and effect and inure to the benefit
of Purchaser upon the consummation of the transactions contemplated by this
Agreement.  No claims have been made under such mortgage title insurance policy
and, to Seller’s knowledge, no prior holder of the related Mortgage, including
Seller, has done, by act or omission, anything which would impair the coverage
of such mortgage title insurance policy;



 
(cc)
Principal payments on the Mortgage Loan commenced no more than sixty (60) days
after the proceeds of the Mortgage Loan were disbursed.  The Mortgage Loan bears
interest at the Mortgage Interest Rate.  With respect to each Fixed Rate
Mortgage Loan, the Mortgage Note is payable on the first day of each month in
equal monthly installments of principal and interest, with interest in arrears,
providing for full amortization by maturity over a scheduled term of not more
than thirty (30) years.  With respect to each Adjustable Rate Mortgage Loan, the
Mortgage Note is payable on the first day of each month in Monthly Payments
which are changed on each Adjustment Date to an amount which will fully amortize
the unpaid principal balance of the Mortgage Loan over its remaining term at the
Mortgage Interest Rate.  The Mortgage Note does not permit negative
amortization;




 
27

--------------------------------------------------------------------------------

 

 
(dd)
No Mortgage Loan is a predatory loan, a high-cost loan, a HOEPA loan or a loan
specially regulated under any state law due to its interest rate or points
paid.  No Mortgage Loan is a “high cost” or “covered” loan, as defined by any
applicable federal, state or local predatory or abusive lending law (and no
Mortgage Loan is a High Cost Loan or Covered Loan as such terms are defined in
the then-current Standard & Poor’s LEVELS® Glossary of Terms on Appendix E);



 
(ee)
With respect to each Mortgage Loan the originator verified the borrower’s
income, employment, and assets in accordance with its written Underwriting
Guidelines and employed procedures designed to authenticate the documentation
supporting such income, employment, and assets.  Such verification may include
the transcripts received from the Internal Revenue Service pursuant to a filing
of IRS Form 4506-T.  With respect to each Mortgage Loan, in order to test the
reasonableness of the income, the originator used (i) pay statements reflecting
current and year-to-date earnings and deductions, (ii) copies of tax returns
provided by borrowers, (iii) transcripts received from the IRS pursuant to a
filing of IRS Form 4506-T (to the extent specified in the Mortgage Loan
Schedule) or (iv) public and/or commercially available information acceptable to
the Purchaser;



 
(ff)
The originator has given due consideration to factors, including but not limited
to, other real estate owned by the borrower, commuting distance to work,
appraiser comments and notes, the location of the property and any difference
between the mailing address active in the servicing system and the subject
property address to evaluate whether the occupancy status of the property as
represented by the borrower is reasonable.  All owner occupied properties are
occupied by the owner at the time of purchase of the mortgage;



 
(gg)
Each Mortgage Loan either (i) was underwritten in conformance with the
originator’s Underwriting Guidelines in effect at the time of origination
without regard to any underwriter discretion or (ii) if not underwritten in
conformance with the originator’s guidelines, has reasonable and documented
compensating factors.  The methodology used in underwriting the extension of
credit for the Mortgage Loan includes objective mathematical principles that
relate to the relationship between the borrower’s income, assets and liabilities
and the proposed payment.  The Credit Score used in applying the originator’s
Underwriting Guidelines was the Credit Score, as defined herein;



 
(hh)
The Mortgagor is not in bankruptcy and is not insolvent and the Seller has no
knowledge of any circumstances or condition with respect to the Mortgage, the
Mortgaged Property, the Mortgagor or the Mortgagor’s credit standing that could
reasonably be expected to cause investors to regard the Mortgage Loan as an
unacceptable investment, cause the Mortgage Loan to become delinquent or
materially adversely affect the value or marketability of the Mortgage
Loan.  Either the Mortgagor is a natural person who is legally permitted to
reside in the United States or the Mortgagor is an inter-vivos trust acceptable
to Fannie Mae.  No borrower had a prior bankruptcy in the last seven years.  No
borrower previously owned a property in the last seven years that was the
subject of a foreclosure during the time the borrower was the owner of record;




 
28

--------------------------------------------------------------------------------

 

 
(ii)
No loan payment has been escrowed as part of the loan proceeds on behalf of the
borrower.  No payments due and payable under the terms of the Mortgage Note and
Mortgage or deed of trust, except for seller or builder concessions, have been
paid by any person who was involved in, or benefited from, the sale or purchase
of the Mortgaged Property or the origination, refinancing, sale, purchase or
servicing of the Mortgage Loan other than the borrower;



 
(jj)
Except as otherwise indicated on the Mortgage Loan Schedule, the borrower has
contributed at least 5% of the Purchase Price with his/her own funds;



 
(kk)
Each Mortgage Loan constitutes a qualified mortgage under Section 860G(a)(3)(A)
of the Code and Treasury Regulations Section 1.860G-2(a)(l);



 
(ll)
The Mortgage Loan is not subject to a lender paid mortgage insurance policy;



(mm)
The Mortgage contains the usual and enforceable provisions of the originator at
the time of origination for the acceleration of the payment of the unpaid
principal amount of the Mortgage Loan if the related Mortgaged Property is sold
without the prior consent of the Mortgagee thereunder;



 
(nn)
The Mortgage Note, the Mortgage, the Assignment of Mortgage and the other
Mortgage Loan Documents set forth in Exhibits A and H hereto required to be
delivered on or before the related Closing Date have been delivered to the
Purchaser or its designee in compliance with the specific requirements of this
Agreement.  With respect to each Mortgage Loan, the Servicer is in possession of
a complete Mortgage File including all documents used in the qualification of
the borrower except for such documents as have been delivered to the Purchaser
or its designee.  In the event the Mortgage is a deed of trust, a trustee,
authorized and duly qualified under applicable law to serve as such, has been
properly designated, is named in the Mortgage and currently so serves, and no
fees or expenses are or will become payable by the Purchaser to the trustee
under the deed of trust, except in connection with a trustee’s sale after
default by the borrower;



 
(oo)
To the extent that any Manufactured Home is included as part of the Mortgaged
Property:  Such manufactured home is (1) together with the related land, subject
to the Mortgage, (2) deemed to be a apart of the real property on which it is
located pursuant to the Applicable Law of the jurisdiction in which it is
located, and (3) treated as a single-family residence under Section 25(e)(10) of
the Internal Revenue Code;




 
29

--------------------------------------------------------------------------------

 

 
(pp)
The Mortgage Loan does not contain “graduated payment” features, does not have a
shared appreciation or other contingent interest feature and does not contain
any buydown provisions;



 
(qq)
As to any Mortgage Loan which is not a MERS Mortgage Loan, the Assignment of
Mortgage is in recordable form and is acceptable for recording under the laws of
the jurisdiction in which the Mortgaged Property is located;



 
(rr)
If the Mortgaged Property is a condominium unit or a planned unit development
(other than a de minimis planned unit development), or stock in a cooperative
housing corporation, such condominium, cooperative or planned unit development
project meets the eligibility requirements of Fannie Mae and Freddie Mac;



 
(ss)
The Mortgagor has not notified the Seller that it is requesting relief under the
Servicemembers’ Civil Relief Act, and the Seller has no knowledge of any relief
requested or allowed to the Mortgagor under the Servicemembers’ Civil Relief
Act;



 
(tt)
No Mortgage Loan was in construction or rehabilitation status and no trade-in or
exchange of a Mortgaged Property has been facilitated;



 
(uu)
The Mortgage Loan was originated by a Mortgagee approved by the Secretary of
Housing and Urban Development pursuant to Sections 203 and 211 of the National
Housing Act, a savings and loan association, a savings bank, a commercial bank,
credit union, insurance company or similar institution supervised and examined
by a federal or state authority;



 
(vv)
With respect to any broker fees collected and paid on any of the Mortgage Loans,
all such fees have been properly assessed to the Mortgagor and no claims will
arise as to such fees that are double charged and for which the Mortgagor would
be entitled to reimbursement;




 
(ww)
None of the proceeds of the Mortgage Loan were used to finance single premium
credit insurance policies;



 
(xx)
Interest on each Mortgage Loan is calculated on the basis of a 360-day year
consisting of twelve 30-day months;



 
(yy)
No Mortgage Loan is a balloon loan;



 
(zz)
With respect to each MERS Mortgage Loan, a MIN has been assigned by MERS and
such MIN is accurately provided on the Mortgage Loan Schedule.  The related
Assignment of Mortgage to MERS has been, or is in the process of being, duly and
properly recorded.  With respect to each MERS Mortgage Loan, the Seller has not
received any notice of liens or legal actions with respect to such Mortgage Loan
and no such notices have been electronically posted by MERS;




 
30

--------------------------------------------------------------------------------

 

(aaa)
With respect to each Mortgage Loan, the Seller has fully and accurately
furnished complete information on the related borrower credit files to Equifax,
Experian and Trans Union Credit Information in accordance with the Fair Credit
Reporting Act and its implementing regulations;



(bbb)
The Mortgage File contains each of the documents and instruments specified to be
included therein duly executed and in due and proper form, and each such
document or instrument is in form acceptable to the applicable federal or state
regulatory agency;




 
(ccc)
The related original Mortgage has been recorded or is in the process of being
recorded;



(ddd)
The Mortgage has not been satisfied, canceled or  subordinated, in whole or in
part, or rescinded, and the Mortgaged Property has not been released from the
lien of the Mortgage, in whole or in part, nor has any instrument been executed
that would effect any such release, cancellation, subordination or rescission;




 
(eee)
The Mortgage Loan is not secured by a leasehold interest.



Section 6.02  Representations and Warranties Regarding Seller and Servicer.


Seller and Servicer each hereby represents and warrants to Purchaser as of each
applicable Closing Date:


 
(a)
Each of Seller and Servicer is duly organized, validly existing and in good
standing under the laws of New York and is and will remain in compliance with
the laws of each state in which any Mortgaged Property is located to the extent
necessary to ensure the enforceability of each Mortgage Loan and the servicing
of the Mortgage Loan in accordance with the terms of this Agreement;



 
(b)
Each of Seller and Servicer has power and authority to execute and deliver this
Agreement and to perform in accordance herewith; the execution, delivery and
performance of this Agreement (including all instruments of transfer to be
delivered pursuant to this Agreement) by each of Seller and Servicer and the
consummation of the transactions contemplated hereby have been duly and validly
authorized; this Agreement evidences the valid, binding and enforceable
obligation of each of Seller and Servicer, subject to applicable law; and all
requisite corporate action has been taken by each of Seller and Servicer to make
this Agreement valid and binding upon each of Seller and Servicer in accordance
with its terms;



 
(c)
No approval of the transactions contemplated by this Agreement from any federal
or state regulatory authority having jurisdiction over either Seller or Servicer
is required or, if required, such approval has been or will, prior to the
Closing Date, be obtained;




 
31

--------------------------------------------------------------------------------

 

 
(d)
The consummation of the transactions contemplated by this Agreement are in the
ordinary course of business of each of Seller and Servicer and will not result
in the breach of any term or provision of the charter or by-laws of either
Seller or Servicer or result in the breach of any term or provision of, or
conflict with or constitute a default under or result in the acceleration of any
obligation under, any agreement, indenture or loan or credit agreement or other
instrument to which either Seller or Servicer or its property is subject, or
result in the violation of any law, rule, regulation, order, judgment or decree
to which either Seller or Servicer or its property is subject;



 
(e)
The transfer, assignment and conveyance of the Mortgage Notes and the Mortgage
Loans by Seller pursuant to this Agreement are not subject to the bulk transfer
or any similar statutory provisions in effect in any applicable jurisdiction;



 
(f)
There is no action, suit, proceeding or investigation pending or, to the best
knowledge of either Seller or Servicer, threatened against either Seller or
Servicer which, either individually or in the aggregate, would result in any
material adverse change in the business, operations, financial condition,
properties or assets of either Seller or Servicer, or in any material impairment
of the right or ability of either Seller or Servicer to carry on its business
substantially as now conducted or which would draw into question the validity of
this Agreement or the Mortgage Loans or of any action taken or to be taken in
connection with the obligations of either Seller or Servicer contemplated
herein, or which would materially impair the ability of either Seller or
Servicer to perform under the terms of this Agreement; and



 
(g)
Neither Seller nor Servicer believes, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant required to be performed
by it contained in this Agreement.



Section 6.03  Remedies for Breach of Representations and Warranties.


(a)           It is understood and agreed that the representations and
warranties set forth in Sections 6.01 and 6.02 shall survive delivery of the
Mortgage Loans to Purchaser and shall inure to the benefit of Purchaser,
notwithstanding any restrictive or qualified endorsement on any Mortgage Note or
Assignment of Mortgage or the examination, or lack of examination, of any
Mortgage File.


Upon discovery by Seller, Servicer or Purchaser of a breach of any of the
foregoing representations and warranties which materially and adversely affects
the value of the Mortgage Loans or the interest of Purchaser (or which
materially and adversely affects the value of a particular Mortgage Loan or the
interest of Purchaser in a particular Mortgage Loan in the case of a
representation and warranty relating to such particular Mortgage Loan), the
party discovering such breach shall give prompt written notice to the
others.  In the case of any notice given by Purchaser, Purchaser agrees to give
written notice of any such breach, outlining with specificity the section of
this Agreement which Purchaser claims has been violated.  A breach of any of the
representations and warranties in the first sentence of Section 6.01(i) and
Sections 6.01 (dd) and (kk)  shall be deemed to materially and adversely affect
the value of the related Mortgage Loan or the interest of the Purchaser in the
related Mortgage Loan.  Within ninety (90) days of the earlier of either
discovery by it or notice to it of any such breach, Seller shall use its best
efforts to promptly cure such breach in all material respects and, if such
breach cannot be cured during such ninety (90) day period, Seller shall, at
Purchaser’s option and not later than 120 days after its discovery or receipt of
notice of such breach, either (i) repurchase such Mortgage Loan at the
Repurchase Price or (ii) under the circumstances permitted under Section
6.03(b), substitute a Qualified Substitute Mortgage Loan.



 
32

--------------------------------------------------------------------------------

 

(b)           In the event that any such breach shall involve any representation
or warranty set forth in Section 6.02, and such breach cannot be cured within
ninety (90) days of the earlier of either discovery by or notice to Seller or
Servicer of such breach, all the Mortgage Loans shall, at Purchaser’s option, be
repurchased by Seller or Servicer, as applicable, at the Repurchase
Price.  However, Seller may, at its option and assuming that Seller has a
Qualified Substitute Mortgage Loan, and with the Purchaser’s prior written
consent, rather than repurchase any Mortgage Loan as provided above, remove such
Mortgage Loan and substitute in its place a Qualified Substitute Mortgage Loan
or Loans, provided, however, that any such substitution shall be effected not
later than 120 days after the Closing Date.  If Seller has no Qualified
Substitute Mortgage Loan, it shall repurchase the deficient Mortgage Loan.  Any
repurchase of a Mortgage Loan or Loans pursuant to the foregoing provisions of
this Section 6.03 shall be accomplished by deposit in the Custodial Account of
the amount of the Repurchase Price (after deducting therefrom any amounts
received in respect of such repurchased Mortgage Loan or Loans and being held in
the Custodial Account for future distribution).


As to any Deleted Mortgage Loan for which Seller substitutes a Qualified
Substitute Mortgage Loan or Loans, Seller shall effect such substitution by
delivering to Purchaser for such Qualified Substitute Mortgage Loan or Loans the
Mortgage Note, the Mortgage, the Assignment of Mortgage and such other documents
and agreements as are required by Section 5.03, with the Mortgage Note endorsed
as required by Section 5.03.  Seller shall deposit in the Custodial Account the
Monthly Payment less the Servicing Fee due on such Qualified Substitute Mortgage
Loan or Loans in the month following the date of such substitution.  Monthly
Payments due with respect to Qualified Substitute Mortgage Loans in the month of
substitution will be retained by Seller.  For the month of substitution,
distributions to Purchaser will include the Monthly Payment due on such Deleted
Mortgage Loan in the month of substitution, and Seller shall thereafter be
entitled to retain all amounts subsequently received by Seller in respect of
such Deleted Mortgage Loan.  Seller shall give written notice to Purchaser that
such substitution has taken place and shall amend the Mortgage Loan Schedule to
reflect the removal of such Deleted Mortgage Loan from the terms of this
Agreement and the substitution of the Qualified Substitute Mortgage Loan.  Upon
such substitution, such Qualified Substitute Mortgage Loan or Loans shall be
subject to the terms of this Agreement in all respects, and Seller shall be
deemed to have made with respect to such Qualified Substitute Mortgage Loan or
Loans, as of the date of substitution, the covenants, representations and
warranties set forth in Sections 6.01 and 6.02 and Servicer shall be deemed to
have made with respect to such Qualified Substitute Mortgage Loan or Loans, as
of the date of substitution, the covenants, representations and warranties set
forth in Section 6.02.



 
33

--------------------------------------------------------------------------------

 

For any month in which Seller substitutes one or more Qualified Substitute
Mortgage Loans for one or more Deleted Mortgage Loans, Seller will determine the
amount (if any) by which the aggregate principal balance of all such Qualified
Substitute Mortgage Loans as of the date of substitution is less than the
aggregate Stated Principal Balance of all such Deleted Mortgage Loans (after
application of scheduled principal payments due in the month of
substitution).  The amount of such shortfall shall be distributed by Seller in
the month of substitution pursuant to Section 11.01.  Accordingly, on the date
of such substitution, Seller will deposit from its own funds into the Custodial
Account an amount equal to the amount of such shortfall.


In addition to such cure, repurchase and substitution obligation, Seller shall
indemnify Purchaser and hold it harmless against any losses, damages, penalties,
fines, forfeitures, reasonable and necessary legal fees and related costs,
judgments, and other costs and expenses resulting from any claim, demand,
defense or assertion based on or grounded upon, or resulting from, a breach of
Seller’s representations and warranties contained in this Article VI.  It is
understood and agreed that the obligations of Seller set forth in this Section
6.03 to cure or repurchase a defective Mortgage Loan and to indemnify Purchaser
as provided in this Section 6.03 constitute the sole remedies of Purchaser
respecting a breach of the foregoing representations and warranties.  If Seller
fails to repurchase or substitute for a defective Mortgage Loan in accordance
with this Section 6.03, or fails to cure a defective Mortgage Loan to
Purchaser’s reasonable satisfaction in accordance with this Section 6.03, or to
indemnify Purchaser pursuant to this Section 6.03 or Section 13.01, that failure
shall be an Event of Default and the Purchaser shall be entitled to pursue all
available remedies.  No provision of this paragraph shall affect the rights of
the Purchaser to terminate this Agreement for cause, as set forth in Sections
14.01 and 15.01.


Within five (5) Business Days of the repurchase of a Mortgage Loan or
substitution of a Qualified Substitute Mortgage Loan for a Deleted Mortgage Loan
by Seller, Purchaser agrees to return such repurchased or Deleted Mortgaged Loan
to Seller, together with the related Mortgage File and all the documents
included therein.


In the event that any Mortgage Loan is held by a REMIC, notwithstanding any
contrary provision of this Agreement, with respect to any Mortgage Loan that is
not in default or as to which no default is imminent, Purchaser may, in
connection with any repurchase or substitution of a defective Mortgage Loan
pursuant to this Section 6.03, require that the Seller deliver, at the Seller’s
expense, an Opinion of Counsel to the effect that such repurchase or
substitution will not (i) result in the imposition of taxes on “prohibited
transactions” of such REMIC (as defined in Section 860F of the Code) or
otherwise subject the REMIC to tax, or (ii) cause the REMIC to fail to qualify
as a REMIC at any time.


           (c)           The parties agree that the resolution of any
controversy or claim arising out of or relating to an obligation or alleged
obligation of the Seller to repurchase a Mortgage Loan due to a breach of a
representation or warranty contained in Section 6.01 hereof shall be by
Arbitration.  The parties agree that each Arbitration shall be conducted in
accordance with the AAA's Procedures for Large, Complex Commercial Disputes (the
“Complex Arbitration Procedures”); provided, however, that to the extent the
procedures set forth below conflict with such Complex Arbitration Procedures,
the procedures set forth below shall govern unless the parties otherwise agree.



 
34

--------------------------------------------------------------------------------

 

If any allegation of a breach of a representation or warranty made in Section
6.01 has not been resolved to the satisfaction of both the Purchaser and the
Seller, either party may commence Arbitration to resolve the dispute. To
commence Arbitration, the moving party shall deliver written notice to the other
party that it has elected to pursue Arbitration in accordance with this Section
6.03; provided that, neither the Seller nor the Purchaser shall commence
Arbitration with respect to an alleged breach of representation or warranty made
in Section 6.01 before 180 days following notification by the Purchaser to the
Seller of the alleged breach unless Seller has not provided a response to
Purchaser's notification of such an alleged breach within 60 days thereof, in
which case Purchaser may commence Arbitration prior to the end of such 180 day
period.  Within 10 Business Days after a party has provided notice that it has
elected to pursue Arbitration, each party may submit the names of one or more
proposed Arbitrators to the other party in writing.  If the parties have not
agreed on the selection of an Arbitrator within five Business Days after the
first such submission, then the party commencing Arbitration shall, within the
next 5 Business Days, notify the American Arbitration Association in New York,
NY (the “AAANY”) and request that it appoint a single Arbitrator with experience
in arbitrating disputes arising in the financial services industry and who has
not been previously rejected by either party.  To the extent practicable, the
parties shall coordinate outstanding Arbitrations with the AAANY such that the
Arbitration proceedings hereunder are held twice per calendar year during the
months of March and September.


Upon a showing of good cause, a party may request the Arbitrator to direct the
production of such information, evidence and/or documentation from the parties
that the Arbitrator deems appropriate. If requested by the Arbitrator or any
party, any hearing with respect to an Arbitration shall be conducted by video
conference or teleconference except upon the agreement of both parties or the
request of the Arbitrator.


The finding of the Arbitrator shall be final and binding upon the
parties.  Judgment upon any arbitration award rendered may be entered and
enforced in any court of competent jurisdiction.  The costs of the Arbitrator
shall be shared equally between both parties.  Each party, however, shall bear
its own attorneys fees and costs in connection with the Arbitration.  Nothing
herein shall be construed as an agreement or consent to Arbitrate any disputes
arising between the Seller or the Purchaser other than in connection with an
allegation of a breach of a representation or warranty made in Section 6.01.


Section 6.04  Repurchase of Mortgage Loans With Early Payment Default.


If a Monthly Payment becomes one (1) or more scheduled Monthly Payments
delinquent at any time on or prior to the date set forth in the related
Commitment Letter, then the Seller, at the Purchaser’s option, shall (a)
promptly repurchase the related Mortgage Loan from the Purchaser in accordance
with the procedures set forth in Section 6.03 hereof, except that any such
repurchase shall be made at the Purchase Price, or (b) substitute a mortgage
loan acceptable to the Purchaser in accordance with Section 6.03 hereof.



 
35

--------------------------------------------------------------------------------

 

Section 6.05  Purchase Price Protection.


With respect to any Mortgage Loan that prepays in full on such date as set forth
in the related Commitment Letter, the Seller shall reimburse the Purchaser an
amount equal to the product of (a) the amount by which Purchase Price Percentage
paid by the Purchaser to the Seller for such Mortgage Loan exceeds 100% and (b)
the outstanding principal balance of the Mortgage Loan as of the Cut-off
Date.  Such payment shall be made within thirty (30) days of such payoff.


ARTICLE VII


CLOSING


Section 7.01  Closing.


The closing for each purchase and sale of the Mortgage Loans shall take place on
the applicable Closing Date.  The closing shall, at Purchaser’s option, be
either by telephone, confirmed by letter or wire as the parties shall agree or
conducted in person, at such place as the parties shall agree.


Each closing shall be subject to each of the following conditions:


 
(a)
All of the representations and warranties of Seller and Servicer under this
Agreement shall be true and correct as of the Closing Date and no event shall
have occurred which, with notice or the passage of time, or both, would
constitute a default under this Agreement;



 
(b)
Purchaser and Seller shall have received, or Seller’s attorneys shall have
received in escrow, all Closing Documents as specified in Section 8.01 of this
Agreement, in such forms as are agreed upon and acceptable to Purchaser and
Seller, duly executed by all signatories as required pursuant to the respective
terms thereof;



 
(c)
Seller shall have delivered and released to Purchaser or its designee all
documents required to be so delivered hereunder; and



 
(d)
All other terms and conditions of this Agreement shall have been complied with.



Subject to the foregoing conditions, Purchaser shall pay to Seller on the
Closing Date the Purchase Price, plus accrued interest pursuant to Section 4.01
of this Agreement, by wire transfer of immediately available funds to the
account designated by Seller.



 
36

--------------------------------------------------------------------------------

 

ARTICLE VIII


CLOSING DOCUMENTS


Section 8.01  Closing Documents.


The Closing Documents for the initial closing shall consist of the following:


 
(a)
This Agreement, in two (2) counterparts;



 
(b)
The Mortgage Loan Schedule, one copy to be attached hereto;



 
(c)
An Officer’s Certificate, in the form of Exhibit I hereto;



 
(d)
The Commitment Letter, in two (2) counterparts; and



 
(e)
The Term Sheet, in two (2) counterparts.



The Closing Documents for each additional closing shall consist of the
following:


 
(a)
The Commitment Letter, in two (2) counterparts; and



 
(b)
The Term Sheet, in two (2) counterparts.



ARTICLE IX


COSTS


Section 9.01  Costs.


Unless otherwise provided herein, each party shall bear its own costs and
expenses.  Purchaser will pay any commissions due its salesmen, the legal fees
and expenses of its attorneys and all expenses relating to any review of the
Mortgage Loans performed by Purchaser.  Seller and Servicer will pay any
commissions due their salesmen and the legal fees and expenses of its
attorneys.  All other costs and expenses incurred in connection with the
transfer and delivery of the Mortgage Loans, including recording fees, shall be
paid by Seller.



 
37

--------------------------------------------------------------------------------

 

ARTICLE X


ADMINISTRATION AND SERVICING OF MORTGAGE LOANS


Section 10.01  Servicer to Act as Servicer.


Servicer shall service and administer the Mortgage Loans in accordance with this
Agreement and Customary Servicing Procedures and shall have full power and
authority, acting alone or through Subservicers as provided in Section 10.02, to
do or cause to be done any and all things in connection with such servicing and
administration which Servicer may deem necessary or desirable and consistent
with the terms of this Agreement.  Servicer may perform its servicing
responsibilities through agents or independent contractors, but shall not
thereby be released from any of its responsibilities hereunder, and Servicer
shall diligently pursue all of its rights against such agents or independent
contractors.


Consistent with the terms of this Agreement, and subject to the REMIC provisions
if the Mortgage Loans have been transferred to a REMIC, the Servicer may waive,
modify or vary any term of any Mortgage Loan or consent to the postponement of
strict compliance with any such term or in any manner grant indulgence to any
Mortgagor; provided, however, that the Servicer shall not enter into any payment
plan or agreement to modify payments with a Mortgagor lasting more than six (6)
months or permit any modification with respect to any Mortgage Loan that would
change the Mortgage Interest Rate, the Lifetime Rate Cap (if applicable), the
Initial Rate Cap (if applicable), the Periodic Rate Cap (if applicable) or the
Gross Margin (if applicable), agree to the capitalization of arrearages,
including interest, fees or expenses owed under the Mortgage Loan, make any
future advances or extend the final maturity date with respect to such Mortgage
Loan, or accept substitute or additional collateral or release any collateral
for such Mortgage Loan, unless (1) the Mortgagor is in default with respect to
the Mortgage Loan, or such default is, in the judgment of the Servicer,
imminent, (2) the modification is in accordance with the customary procedures of
the Servicer, which may change from time to time, or industry-accepted programs,
and (3) the Purchaser has approved such action.  Additionally, the Servicer
shall not accept any deed-in-lieu of, short pay-off, or sale of any Mortgaged
Property, in which the sale proceeds are less than the unpaid principal balance
of the related Mortgage Loan unless the Purchaser has approved such
action.  Further, the Servicer shall not defer or forgive the payment of any
principal or interest, or change the outstanding principal amount (except to
reflect actual payments of principal) unless the Purchaser has approved such
action.


Without limiting the generality of the foregoing, Servicer in its own name or in
the name of a Subservicer is hereby authorized and empowered by Purchaser when
Servicer believes it appropriate and reasonable in its best judgment, to execute
and deliver, on behalf of itself and Purchaser, all instruments of satisfaction
or cancellation, or of partial or full release, discharge and all other
comparable instruments, with respect to the Mortgage Loans and the Mortgaged
Properties and to institute foreclosure proceedings or obtain a deed-in-lieu of
foreclosure so as to convert the ownership of such properties, and to hold or
cause to be held title to such properties, on behalf of Purchaser pursuant to
the provisions of Section 10.17.  Servicer shall make all required Servicing
Advances and shall service and administer the Mortgage Loans in accordance with
applicable state and federal law and shall provide to the Mortgagors any reports
required to be provided to them thereby.  Purchaser shall furnish to Servicer
and any Subservicer any powers of attorney and other documents reasonably
necessary or appropriate to enable Servicer and any Subservicer to carry out
their servicing and administrative duties under this Agreement.



 
38

--------------------------------------------------------------------------------

 

On each Adjustment Date, the Servicer shall make interest rate adjustments for
each Mortgage Loan in compliance with the requirements of the related Mortgage
and Mortgage Note.  The Servicer shall execute and deliver the notices required
by each Mortgage and Mortgage Note regarding interest rate adjustments.  Upon
the discovery by the Servicer or the Purchaser that the Servicer has failed to
adjust a Mortgage Interest Rate or a Monthly Payment pursuant to the terms of
the related Mortgage Note and Mortgage, the Servicer shall immediately deposit
in the Custodial Account from its own funds the amount of any interest loss
caused thereby without reimbursement therefor.


Whether in connection with the foreclosure of a Mortgage Loan or otherwise, the
Servicer shall from its own funds make all necessary and proper Servicing
Advances; provided, however, that the Servicer is not required to make a
Servicing Advance unless the Servicer determines in the exercise of its good
faith judgment that such Servicing Advance would ultimately be recoverable from
REO Disposition Proceeds, Insurance Proceeds or Condemnation Proceeds of the
related Mortgaged Property (with respect to each of which the Servicer shall
have the priority described in Section 10.10 for purposes of withdrawals from
the Custodial Account).  Any Servicing Advance that would cause the amount of
unreimbursed Servicing Advances for a particular Mortgage Loan to exceed $25,000
shall be made only after notification of the Purchaser.


Notwithstanding anything to the contrary contained herein, in connection with a
foreclosure or acceptance of a deed in lieu of foreclosure, in the event the
Servicer has reasonable cause to believe that a Mortgaged Property is
contaminated by hazardous or toxic substances or wastes, or if the Purchaser
otherwise requests an environmental inspection or review of such Mortgaged
Property, such an inspection or review is to be conducted by a qualified
inspector at the Purchaser’s expense.  Upon completion of the inspection, the
Servicer shall promptly provide the Purchaser with a written report of the
environmental inspection.  In the event (a) the environmental inspection report
indicates that the Mortgaged Property is contaminated by hazardous or toxic
substances or wastes and (b) the Purchaser directs the Servicer to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall
be reimbursed for all reasonable costs associated with such foreclosure or
acceptance of a deed in lieu of foreclosure and any related environmental clean
up costs, as applicable, from the related Liquidation Proceeds, or if the
Liquidation Proceeds are insufficient fully to reimburse the Servicer, the
Servicer shall be entitled to be reimbursed from amounts in the Custodial
Account pursuant to Section 10.10 hereof.  In the event the Purchaser directs
the Servicer not to proceed with foreclosure or acceptance of a deed in lieu of
foreclosure, the Servicer shall be reimbursed for all Servicing Advances made
with respect to the related Mortgaged Property from the Custodial Account
pursuant to Section 10.10 hereof.


Section 10.02  Subservicing Agreements Between Servicer and Subservicers.


Servicer may enter into Subservicing Agreements with Subservicers for the
servicing and administration of the Mortgage Loans.  Each Subservicing Agreement
must impose on the Subservicer requirements conforming to the provisions set
forth in Section 10.06.  Subject to Section 16.01, Servicer and the Subservicers
may make amendments to the Subservicing Agreements or enter into different forms
of Subservicing Agreements; provided, however, that any such amendments or
different forms shall be consistent with and not violate the provisions of this
Agreement, and that no such amendment or different form shall be made or entered
into which could be reasonably expected to be materially adverse to the
interests of Purchaser, without the consent of Purchaser.  Any variation from
the provisions set forth in Section 10.06 relating to insurance or priority
requirements of Subservicing Accounts, or credits and charges to the
Subservicing Accounts or the timing and amount of remittances by the
Subservicers to Servicer, are conclusively deemed to be inconsistent with this
Agreement and therefore prohibited.



 
39

--------------------------------------------------------------------------------

 

As part of its servicing activities hereunder, Servicer, for the benefit of
Purchaser, shall enforce the obligations of each Subservicer under the related
Subservicing Agreement, including, without limitation, any obligation to make
advances in respect of delinquent payments as required by a Subservicing
Agreement.  Such enforcement, including, without limitation, the legal
prosecution of claims, termination of Subservicing Agreements and the pursuit of
other appropriate remedies, shall be in such form and carried out to such an
extent and at such time as Servicer, in its good faith business judgment, would
require were it the owner of the related Mortgage Loans.  Servicer shall pay the
costs of such enforcement at its own expense, but shall be reimbursed therefor
only (i) from a general recovery resulting from such enforcement only to the
extent, if any, that such recovery exceeds all amounts due hereunder in respect
of the related Mortgage Loans or (ii) from a specific recovery of costs,
expenses or attorneys’ fees against the party against whom such enforcement is
directed.


Section 10.03  Successor Subservicers.


Servicer shall be entitled to terminate any Subservicing Agreement and the
rights and obligations of any Subservicer pursuant to any Subservicing Agreement
in accordance with the terms and conditions of such Subservicing Agreement.  In
the event of termination of any Subservicer, all servicing obligations of such
Subservicer shall be assumed simultaneously by Servicer without any act or deed
on the part of such Subservicer or Servicer, and Servicer either shall service
directly the related Mortgage Loans or shall enter into a Subservicing Agreement
with a successor Subservicer which qualifies under Section 10.02.  If Servicer
enters into a Subservicing Agreement with a successor Subservicer, Servicer
shall use reasonable efforts to have the successor Subservicer assume liability
for the representations and warranties made by the terminated Subservicer in
respect of the related Mortgage Loans, and in the event of any such assumption
by the successor Subservicer, Servicer may, in the exercise of its business
judgment, release the terminated Subservicer from liability for such
representations and warranties.


Section 10.04  Liability of Servicer.


Notwithstanding any Subservicing Agreement, any of the provisions of this
Agreement relating to agreements or arrangements between Servicer and a
Subservicer or reference to actions taken through a Subservicer or otherwise,
Servicer shall remain obligated and liable to Purchaser for the servicing and
administering of the Mortgage Loans in accordance with the provisions of this
Agreement without diminution of such obligation or liability by virtue of such
Subservicing Agreements or arrangements or by virtue of indemnification from the
Subservicer for any acts and omissions and to the same extent and under the same
terms and conditions as if Servicer alone were servicing and administering the
Mortgage Loans and any other transactions or services relating to the Mortgage
Loans involving the Subservicer shall be deemed to be between the Subservicer
and Servicer alone and Purchaser shall have no obligations, duties or
liabilities with respect to the Subservicer including no obligation, duty or
liability of Purchaser to pay Subservicer’s fees and expenses except pursuant to
an assumption of Servicer’s obligations pursuant to Section 16.01.  For purposes
of this Agreement, Servicer shall be deemed to have received payments on
Mortgage Loans when the Subservicer has received such payments.  Servicer shall
be entitled to enter into any agreement with a Subservicer for indemnification
of Servicer by such Subservicer and nothing contained in this Agreement shall be
deemed to limit or modify such indemnification.  Servicer shall pay all fees and
expenses of the Subservicer from its own funds, the Servicing Fee or other
amounts permitted to be retained by or reimbursed to Servicer hereunder.



 
40

--------------------------------------------------------------------------------

 

Section 10.05  No Contractual Relationship Between Subservicers and Purchaser.


Any Subservicing Agreement that may be entered into and any transactions or
services relating to the Mortgage Loans involving a Subservicer in its capacity
as such and not as Servicer shall be deemed to be between the Subservicer and
Servicer alone, and Purchaser shall not be deemed a party thereto and shall have
no claims, rights, obligations, duties or liabilities with respect to the
Subservicer except as set forth in Section 16.01.


Section 10.06  Subservicing Accounts.


In those cases where a Subservicer is servicing a Mortgage Loan pursuant to a
Subservicing Agreement, the Subservicer will be required to establish and
maintain one or more accounts (collectively, the “Subservicing Account”).  The
Subservicing Account shall be insured by the FDIC to the limits established by
such corporation, and shall be segregated on the books of the Subservicer and
relate only to the Mortgage Loans subject to this Agreement and other mortgage
loans owned or serviced by Servicer.  All funds deposited in the Subservicing
Account shall be held for the benefit of Servicer.  The Subservicer shall
deposit in the Subservicing Account on a daily basis all amounts of the type
described in clauses (a) through (f) of Section 10.09, received by the
Subservicer with respect to the Mortgage Loans.  On the date set forth in the
related Subservicing Agreement (the “Subservicer Remittance Date”), the
Subservicer will be required to remit all such amounts to Servicer, except, if
applicable, any Monthly Payment received which constitutes a late recovery with
respect to which a Subservicer Advance (as defined below) was previously made;
and, if the Subservicing Agreement so provides, the Subservicer will also be
required to remit, with respect to each Mortgage Loan for which the Monthly
Payment due on the immediately preceding Due Date was delinquent as of the
Subservicer Remittance Date, an amount equal to such Monthly Payment net of the
related Subservicing Fee (a “Subservicer Advance”).  The Subservicer may deduct
from each remittance, as provided above, an amount equal to Subservicing Fees to
which it is then entitled to the extent not previously paid to or retained by
it.  Servicer is not obligated to require in a Subservicing Agreement that any
Subservicer make Subservicer Advances as described above.



 
41

--------------------------------------------------------------------------------

 

Section 10.07  Liquidation of Mortgage Loans.


In the event that any payment due under any Mortgage Loan is not paid when the
same becomes due and payable, or in the event the Mortgagor fails to perform any
other covenant or obligation under the Mortgage Loan and such failure continues
beyond any applicable grace period, Servicer shall take such action as it shall
deem to be in the best interest of Purchaser.  In the event that any payment due
under any Mortgage Loan remains delinquent for a period of forty-five (45) days,
the Servicer shall order an inspection of the related Mortgaged Property and if
the Mortgage Loan remains delinquent for a period of ninety (90) days or more,
the Servicer shall commence foreclosure proceedings in accordance with Customary
Servicing Procedures and the guidelines set forth by Fannie Mae, Freddie Mac, or
FHFA, and FHA or VA, as applicable.  In such connection, Servicer shall from its
own funds make all necessary and proper Servicing Advances through final
disposition but only to the extent that Servicer shall determine, in its good
faith judgment, that the amount of a proposed Servicing Advance is
recoverable.  Servicer shall be reimbursed for all Servicing Advances in
accordance with this Agreement.


Section 10.08  Collection of Mortgage Loan Payments.


Continuously from the date hereof until the principal and interest on all
Mortgage Loans are paid in full, Servicer will proceed diligently, in accordance
with this Agreement, to collect all payments due under each of the Mortgage
Loans when the same shall become due and payable.  Further, Servicer will take
special care in ascertaining and estimating annual ground rents, taxes,
assessments, water rates, fire and hazard insurance premiums, mortgage insurance
premiums, and all other charges that, as provided in any Mortgage, will become
due and payable to the end that the installments payable by the Mortgagors will
be sufficient to pay such charges as and when they become due and payable.


Section 10.09  Establishment of Custodial Account; Deposits in Custodial
Account.


Servicer shall segregate and hold all funds collected and received pursuant to
each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), in the form of time deposit or demand
accounts, which may be interest bearing, titled “[name of Servicer] in trust for
Purchaser and various Mortgagors - Mortgage Loans”.  Such Custodial Account
shall be established with Citibank or, at the option of Servicer, with another
commercial bank, a savings bank or a savings and loan association which meets
the guidelines set forth by the FHFA, Fannie Mae or Freddie Mac as an eligible
depository institution for custodial accounts.  In any case, the Custodial
Account shall be insured by the FDIC in a manner which shall provide maximum
available insurance thereunder and which may be drawn on by the Servicer. The
creation of any Custodial Account shall be evidenced by (a) a certification in
the form of Exhibit B hereto, in the case of an account established with
Citibank, or (b) a letter agreement in the form of Exhibit C hereto, in the case
of an account held by a depository other than Citibank.  In either case, a copy
of such certification or letter agreement shall be furnished to Purchaser within
five (5) Business days after the Closing Date and a copy to any subsequent
purchaser upon request.



 
42

--------------------------------------------------------------------------------

 

Servicer shall deposit in the Custodial Account, on the next Business Day after
receipt, and retain therein the following payments and collections received or
made by it subsequent to the Cut-off Date (other than in respect of principal
and interest on the Mortgage Loans due on or before the Cut-off Date):


 
(a)
all payments on account of principal, including Principal Prepayments, on the
Mortgage Loans;



 
(b)
all payments on account of interest on the Mortgage Loans adjusted to the
Mortgage Loan Remittance Rate;



 
(c)
all Liquidation Proceeds;



 
(d)
all proceeds received by Servicer under any title, hazard, private mortgage
guaranty or other insurance policy other than proceeds to be held in the Escrow
Account and applied to the restoration or repair of the Mortgaged Property or
released to the Mortgagor in accordance with Customary Servicing Procedures;



 
(e)
all awards or settlements in respect of condemnation proceedings or eminent
domain affecting any Mortgaged Property which are not released to the Mortgagor
in accordance with Customary Servicing Procedures;



 
(f)
any amount required to be deposited in the Custodial Account pursuant to
Sections 11.01, 11.03 and 12.02;



 
(g)
any amounts payable in connection with the repurchase of any Mortgage Loan
pursuant to Section 6.03, and all amounts required to be deposited by Servicer
in connection with shortfalls in principal amount of Qualified Substitute
Mortgage Loans pursuant to Section 6.03; and



 
(h)
with respect to each full or partial Principal Prepayment any amounts to the
extent that collections of interest at the Mortgage Loan Remittance Rate are
less than one (1) full month’s interest at the applicable Mortgage Loan
Remittance Rate (“Prepayment Interest Shortfalls”), such Prepayment Interest
Shortfalls will be deposited by Servicer to the extent of its aggregate
Servicing Fee received with respect to the related Due Period.



 
(i)
any amount required to be deposited by Servicer in connection with any REO
Property pursuant to Section 10.17;



The foregoing requirements for deposit in the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of late payment charges and assumption
fees need not be deposited by Servicer in the Custodial Account.



 
43

--------------------------------------------------------------------------------

 

The Servicer may invest the funds in the Custodial Account in Eligible
Investments designated in the name of Servicer for the benefit of the Purchaser,
which shall mature not later than the Business Day next preceding the Remittance
Date next following the date of such investment (except that (A) any investment
in the institution with which the Custodial Account is maintained may mature on
such Remittance Date and (B) any other investment may mature on such Remittance
Date if the Servicer shall advance funds on such Remittance Date, pending
receipt thereof to the extent necessary to make distributions to the Purchaser)
and shall not be sold or disposed of prior to maturity.  Notwithstanding
anything to the contrary herein and above, all income and gain realized from any
such investment shall be for the benefit of the Servicer and shall be subject to
withdrawal by the Servicer.  The amount of any losses incurred in respect of any
such investments shall be deposited in the Custodial Account by the Servicer out
of its own funds immediately as realized.


Section 10.10  Withdrawals From the Custodial Account.


Servicer shall, from time to time, withdraw funds from the Custodial Account for
the following purposes:


 
(a)
to make payments to Purchaser in the amounts and in the manner provided for in
Section 11.01;



 
(b)
to temporarily reimburse itself for advances of Servicer funds made pursuant to
Section 11.03, provided that the Servicer shall replenish the amount of the
temporary reimbursement prior to the Remittance Date on which such funds are
required to be distributed, and to permanently reimburse itself from amounts
received on the related Mortgage Loan which represent payments of principal
and/or interest respecting which any such advance was made with Servicer funds
or was made with funds held for a future distribution and replenished with
Servicer funds, except that, where Servicer as Seller or Servicer is required to
repurchase a Mortgage Loan pursuant to Section 6.03, Servicer’s right to such
reimbursement shall be subsequent to the payment to the Purchaser of the
Repurchase Price pursuant to Section 6.03 and all other amounts required to be
paid to the Purchaser with respect to such Mortgage Loan;



 
(c)
to reimburse itself first for all unreimbursed Servicing Advances, second for
unreimbursed advances of Servicer funds made pursuant to Section 11.03, and
third for any unpaid Servicing Fees, Servicer’s right to reimburse itself
pursuant to this subclause (c) with respect to any Mortgage Loan being limited
to related Liquidation Proceeds, condemnation proceeds, amounts representing
proceeds of insurance policies covering the related Mortgaged Property and such
other amounts as may be collected by Servicer from the Mortgagor or otherwise
relating to the Mortgage Loan, including amounts recovered from the disposition
of the related REO Property, it being understood that, in the case of any such
reimbursement, Servicer’s right thereto shall be prior to the rights of
Purchaser unless Servicer as Seller or Servicer is required to repurchase a
Mortgage Loan pursuant to Section 6.03, in which case Servicer’s right to such
reimbursement shall be subsequent to the payment to Purchaser of the repurchase
price pursuant to Section 6.03 and all other amounts required to be paid to
Purchaser with respect to such Mortgage Loan;




 
44

--------------------------------------------------------------------------------

 

 
(d)
to reimburse itself for all unreimbursed Servicing Advances, advances of
Servicer funds made pursuant to Section 11.03 and unpaid Servicing Fees to the
extent that such amounts are nonrecoverable by Servicer pursuant to subclause
(c) above, provided that the Mortgage Loan for which such advances were made is
not required to be repurchased by Servicer as Seller or Servicer pursuant to
Section 6.03, and, except to the extent such advances are deemed nonrecoverable,
to reimburse itself for such amounts to the extent that such amounts are not
recovered from the disposition of REO Property pursuant to Section 10.17 hereof
or otherwise pursuant to subclause (c) above or in this subclause (d);



 
(e)
to reimburse itself for subsequent trailing bills related to a previously
disposed of REO Property in which distribution of the net cash proceeds has
occurred;



 
(f)
to reimburse itself for expenses incurred by and reimbursable to it pursuant to
Section 13.01;



 
(g)
to pay to itself any interest earned on funds deposited in the Custodial
Account, such withdrawal to be made monthly not later than the Remittance Date;



 
(h)
to withdraw any amounts inadvertently deposited in the Custodial Account;



 
(i)
to clear and terminate the Custodial Account upon the termination of this
Agreement;



 
(j)
to withdraw Servicing Fees to the extent deposited therein; and



 
(k)
to reimburse itself for payments remitted or advances made for which there has
been a reduction in the amount of interest collectible for such related
Prepayment Period as a result of the Servicemembers Relief Act or any similar
state law.



Upon request, the Servicer will provide the Purchaser with copies of reasonably
acceptable invoices or other documentation relating to Servicing Advances that
have been reimbursed from the Custodial Account.


On each Remittance Date, Servicer shall withdraw all funds from the Custodial
Account except for those amounts which, pursuant to Section 11.01(c) and (d),
Servicer is not obligated to remit on such Remittance Date.  Servicer may use
such withdrawn funds only for the purposes described in this Section 10.10.


Section 10.11  Establishment of Escrow Account; Deposits in Escrow Account.


Servicer shall segregate and hold or cause any Subservicer to segregate and hold
all funds collected and received pursuant to each Mortgage Loan which constitute
Escrow Payments separate and apart from any of its own funds and general assets
and shall establish and maintain one or more Escrow Accounts (collectively, the
“Escrow Account”), in the form of time deposit or demand accounts, which may be
interest bearing.  The Escrow Account shall be established with Citibank or, at
the option of Servicer, another commercial bank, a savings bank or a savings and
loan association, which meets the guidelines set forth by Fannie Mae or Freddie
Mac as an eligible institution for escrow accounts.  In any case, the Escrow
Account shall be insured by the FDIC in a manner which shall provide maximum
available insurance thereunder and which may be drawn on by Servicer.  Upon
request, Servicer shall provide Purchaser with a copy of a certification or
letter agreement evidencing the establishment of each Escrow Account.



 
45

--------------------------------------------------------------------------------

 

Servicer or the Subservicer shall deposit in the Escrow Account on a daily
basis, and retain therein:  (a) all Escrow Payments collected on account of the
Mortgage Loans, for the purpose of effecting timely payment of any such items as
required under the terms of this Agreement, and (b) all amounts representing
proceeds of any hazard insurance policy which are to be applied to the
restoration or repair of any Mortgaged Property.  Servicer shall make
withdrawals therefrom only in accordance with Section 10.12 hereof.  As part of
its servicing duties, Servicer or the Subservicer shall pay to the Mortgagors
interest on funds in the Escrow Account, to the extent required by law.


Section 10.12  Withdrawals From Escrow Account.


Withdrawals from the Escrow Account shall be made by Servicer or the Subservicer
only (a) to effect timely payments of ground rents, taxes, assessments, water
rates, mortgage insurance premiums, fire and hazard insurance premiums or other
items constituting Escrow Payments for the related Mortgage, (b) to reimburse
Servicer for any Servicing Advance made by Servicer pursuant to Section 10.13
hereof with respect to a related Mortgage Loan, but only from amounts received
on the related Mortgage Loan which represent late payments or collections of
Escrow Payments thereunder, (c) to refund to any Mortgagor any funds found to be
in excess of the amounts required under the terms of the related Mortgage Loan,
(d) for transfer to the Custodial Account upon default of a Mortgagor or in
accordance with the terms of the related Mortgage Loan and if permitted by
applicable law, (e) for application to restore or repair of the Mortgaged
Property, (f) to pay to the Mortgagor, to the extent required by law, any
interest paid on the funds deposited in the Escrow Account, (g) to pay to itself
any interest earned on funds deposited in the Escrow Account (and not required
to be paid to the Mortgagor), such withdrawal to be made monthly not later than
the Remittance Date or (h) to clear and terminate the Escrow Account upon the
termination of this Agreement.


Section 10.13  Payment of Taxes, Insurance and Other Charges.


With respect to each Mortgage Loan, Servicer or the Subservicer shall maintain
accurate records reflecting the status of ground rents, taxes, assessments,
water rates and other charges which are or may become a lien upon the Mortgaged
Property and the status of private mortgage guaranty insurance premiums and fire
and hazard insurance coverage and shall obtain, from time to time, all bills for
the payment of such charges (including renewal premiums) and shall effect
payment thereof prior to the applicable penalty or termination date and at a
time appropriate for securing maximum discounts allowable, employing for such
purpose deposits of the Mortgagor in the Escrow Account which shall have been
estimated and accumulated by Servicer in amounts sufficient for such purposes,
as allowed under the terms of the Mortgage or applicable law.  To the extent
that a Mortgage does not provide for Escrow Payments, Servicer shall determine
that any such payments are made by the Mortgagor at the time they first become
due.  Servicer assumes full responsibility for the timely payment of all such
bills and shall effect timely payments of all such bills irrespective of each
Mortgagor’s faithful performance in the payment of same or the making of the
Escrow Payments and shall make advances from its own funds to effect such
payments.  No costs incurred by the Servicer or Subservicers in effecting the
payment (as opposed to the payment itself) of ground rents, taxes, assessments,
water rates and other charges on the Mortgaged Properties or mortgage or hazard
insurance premiums shall, for the purpose of calculating remittances to the
Purchaser, be added to the amount owing under the related Mortgage Loans,
notwithstanding that the terms of such Mortgage Loans so permit.



 
46

--------------------------------------------------------------------------------

 

Section 10.14  Transfer of Accounts.


Servicer may transfer the Custodial Account or the Escrow Account to a different
depository institution.


Section 10.15  Maintenance of Hazard Insurance and Primary Mortgage Insurance.


Servicer shall cause to be maintained for each Mortgage Loan fire and hazard
insurance with extended coverage customary in the area where the Mortgaged
Property is located by an insurer acceptable to Fannie Mae or Freddie Mac and
FHA or VA, as applicable, in an amount which is at least equal to the lesser of
(a) the full insurable value of the Mortgaged Property or (b) the greater of (i)
the outstanding principal balance owing on the Mortgage Loan and (ii) an amount
such that the proceeds of such insurance shall be sufficient to avoid the
application to the Mortgagor or loss payee of any coinsurance clause under the
policy.  If the Mortgaged Property is in an area identified in the Federal
Register by the Federal Emergency Management Agency as having special flood
hazards (and such flood insurance has been made available) Servicer will cause
to be maintained a flood insurance policy meeting the requirements of the
current guidelines of the Federal Insurance Administration with a generally
acceptable insurance carrier, in an amount representing coverage not less than
the least of (a) the outstanding principal balance of the Mortgage Loan, (b) the
full insurable value of the Mortgaged Property, or (c) the maximum amount of
insurance available under the Flood Disaster Protection Act of 1973, each as
amended.  Servicer shall also maintain on property acquired upon foreclosure, or
by deed in lieu of foreclosure, of any Mortgage Loan, fire and hazard insurance
with extended coverage in an amount which is at least equal to the maximum
insurable value of the improvements which are a part of such property, liability
insurance and, to the extent required and available under the Flood Disaster
Protection Act of 1973, each as amended, flood insurance in an amount required
above.  Any amounts collected by Servicer under any such policies (other than
amounts to be deposited in the Escrow Account and applied to the restoration or
repair of the Mortgaged Property or property acquired in liquidation of the
Mortgage Loan, or to be released to the Mortgagor in accordance with Customary
Servicing Procedures) shall be deposited in the Custodial Account, subject to
withdrawal pursuant to Section 10.10.  It is understood and agreed that no
earthquake or other additional insurance need be required by Servicer of any
Mortgagor or maintained on property acquired in respect of a Mortgage Loan,
other than pursuant to such applicable laws and regulations as shall at any time
be in force and as shall require such additional insurance.  All policies
required hereunder shall be endorsed with standard mortgagee clauses with loss
payable to Servicer and its successors and/or assigns, and shall provide for at
least thirty (30) days prior written notice of any cancellation, reduction in
amount or material change in coverage to Servicer.  Servicer shall not interfere
with the Mortgagor’s freedom of choice in selecting either his insurance carrier
or agent; provided, however, that the Servicer shall not accept any such
insurance policies from insurance companies unless such companies are acceptable
to Fannie Mae or Freddie Mac and FHA or VA, as applicable, and are licensed to
do business in the state wherein the property subject to the policy is located.



 
47

--------------------------------------------------------------------------------

 

The hazard insurance policies for each Mortgage Loan secured by a unit in a
condominium development or planned unit development shall be maintained with
respect to such Mortgage Loan and the related development in a manner which is
consistent with Fannie Mae or Freddie Mac requirements and FHA or VA
requirements, as applicable.


With respect to each Mortgage Loan with a LTV in excess of 80%, the Servicer
shall maintain or cause the Mortgagor to maintain in full force and effect a
Primary Mortgage Insurance Policy issued by a Qualified Insurer insuring the
portion over 78% (or such other percentage in conformance with then current
Fannie Mae requirements) until terminated pursuant to the Homeowners Protection
Act of 1988, 12 USC § 4901, et seq. or any other applicable federal, state or
local law or regulation.  In the event that such Primary Mortgage Insurance
Policy shall be terminated other than as required by law and without the fault
of the Servicer, the Servicer shall make a Servicing Advance and obtain from
another Qualified Insurer a comparable replacement policy, with a total coverage
equal to the remaining coverage of such terminated Primary Mortgage Insurance
Policy.  If the insurer shall cease to be a Qualified Insurer, the Servicer
shall make a Servicing Advance and obtain from another Qualified Insurer a
replacement Primary Mortgage Insurance Policy.  The Servicer shall not take any
action which would result in noncoverage under any applicable Primary Mortgage
Insurance Policy of any loss which, but for the actions of the Servicer would
have been covered thereunder.  In connection with any assumption or substitution
agreement entered into or to be entered into pursuant to Section 12.01, the
Servicer shall promptly notify the insurer under the related Primary Mortgage
Insurance Policy, if any, of such assumption or substitution of liability in
accordance with the terms of such Primary Mortgage Insurance Policy and shall
take all actions which may be required by such insurer as a condition to the
continuation of coverage under such Primary Mortgage Insurance Policy. If such
Primary Mortgage Insurance Policy is terminated as a result of such assumption
or substitution of liability, the Servicer shall obtain a replacement Primary
Mortgage Insurance Policy as provided above.


In connection with its activities as servicer, the Servicer agrees to prepare
and present or to assist the Purchaser in preparing and presenting, on behalf of
itself and the Purchaser, claims to the insurer under any Primary Mortgage
Insurance Policy in a timely fashion in accordance with the terms of such
Primary Mortgage Insurance Policy and, in this regard, to take such action as
shall be necessary to permit recovery under any Primary Mortgage Insurance
Policy respecting a defaulted Mortgage Loan.  Pursuant to Section 10.09, any
amounts collected by the Servicer under any Primary Mortgage Insurance Policy
shall be deposited in the Custodial Account, subject to withdrawal pursuant to
Section 10.10.



 
48

--------------------------------------------------------------------------------

 

Section 10.16  Fidelity Bond; Errors and Omissions Insurance.


Servicer shall maintain, at its own expense, a blanket fidelity bond and an
errors and omissions insurance policy, with broad coverage on all officers,
employees or other persons acting in any capacity requiring such persons to
handle funds, money, documents or papers relating to the Mortgage Loans
(“Servicer Employees”).  Any such fidelity bond and errors and omissions
insurance shall protect and insure Servicer against losses, including forgery,
theft, embezzlement, fraud, errors and omissions, failure to maintain any
insurance policies required pursuant to this Agreement, and negligent acts of
such Servicer Employees.  Such fidelity bond shall also protect and insure
Servicer against losses in connection with the release or satisfaction of a
Mortgage Loan without having obtained payment in full of the indebtedness
secured thereby.  No provision of this Section 10.16 requiring such fidelity
bond and errors and omissions insurance shall diminish or relieve Servicer from
its duties and obligations as set forth in this Agreement.  The minimum coverage
under any such Fidelity Bond and insurance policy shall be at least equal to the
corresponding amounts required by FHA or VA, Fannie Mae in the Fannie Mae Guides
or by Freddie Mac in the Freddie Mac Guide, as amended or restated from time to
time, as applicable, or in an amount as may be permitted to Servicer by express
waiver of FHA or VA and Fannie Mae or Freddie Mac, as applicable.  Upon request
of the Purchaser, the Servicer shall cause to be delivered to the Purchaser a
certified true copy of such Fidelity Bond or a certificate evidencing the same
with a statement that the Servicer shall endeavor to provide written notice to
the Purchaser thirty (30) days prior to modification or any material change.


Section 10.17  Title, Management and Disposition of REO Property.


In the event that title to the Mortgaged Property is acquired in foreclosure or
by deed in lieu of foreclosure, the deed or certificate of sale shall be taken
in the name of Purchaser, or in the event Purchaser is not authorized or
permitted to hold title to real property in the state where the REO Property is
located, or would be adversely affected under the “doing business” or tax laws
of such state by so holding title, the deed or certificate of sale shall be
taken in the name of such Person or Persons as shall be consistent with an
Opinion of Counsel obtained by Servicer, at expense of Purchaser, from an
attorney duly licensed to practice law in the state where the REO Property is
located.  The Person or Persons holding such title other than Purchaser shall
acknowledge in writing that such title is being held as nominee for Purchaser.


Servicer shall manage, conserve, protect and operate each REO Property for
Purchaser solely for the purpose of its prompt disposition and sale.  Servicer
shall either itself or through an agent selected by Servicer, manage, conserve,
protect and operate the REO Property in the same manner that it manages,
conserves, protects and operates other foreclosed property for its own account,
and in the same manner that similar property in the same locality as the REO
Property is managed.  No disbursement in excess of $25,000 shall be made unless
the Servicer has previously notified the Purchaser and provided the Purchaser
with an accounting of such disbursement.  The Servicer shall deduct the costs of
managing, conserving, protecting and operating the REO Property from the
proceeds of the sale of the REO Property (providing documentary evidence of such
costs) and shall not withdraw funds to cover such costs from the Custodial
Account. Servicer shall attempt to sell the same (and may temporarily rent the
same) on such terms and conditions as Servicer deems to be in the best interest
of Purchaser, provided that the Servicer shall consult with the Purchaser with
respect to its disposition strategy, including listing prices and
adjustments.  The Purchaser shall pay Servicer a fee of 1.5% of the sales price
for such REO Property for services associated with managing the REO Property
through its disposition.



 
49

--------------------------------------------------------------------------------

 

With respect to all REO Property, Servicer shall hold all funds collected and
received in connection with the operation of the REO Property separate and apart
from its own funds or general assets and shall establish and maintain with
respect to all REO Property an REO Account or Accounts, in the form of a
non-interest bearing demand account, titled “[Servicer] in trust for Purchaser-
Mortgage Loans as tenants in common” unless an Opinion of Counsel is obtained by
Servicer to the effect that the classification as a grantor trust for federal
income tax purposes of the arrangement under which the Mortgage Loans and the
REO Property are held will not be adversely affected by holding such funds in
another manner.  Such REO Account shall be established with Servicer or, with
the prior consent of Purchaser, with a commercial bank, a mutual savings bank or
a savings and loan association.  The creation of the REO Account shall be
evidenced by (a) a certification in the form shown in Exhibit D hereto, in the
case of an account established with Citibank, or (b) a letter agreement in the
form shown in Exhibit E hereto, in the case of an account held by a depository
other than Citibank.  In either case, an original of such certification or
letter agreement shall be furnished to Purchaser upon request.


Servicer shall cause to be deposited on a daily basis in the REO Account all
revenues received with respect to the conservation and disposition of the
related REO Property and shall withdraw therefrom funds necessary for the proper
operation, management and maintenance of the REO Property, including the cost of
maintaining any hazard insurance pursuant to Section 10.15 hereof.  Servicer
shall not be entitled to retain interest paid or other earnings, if any, on
funds deposited in such REO Account.  Servicer shall make distributions as
required on each Remittance Date to Purchaser of the net cash flow from the REO
Property (which shall equal the revenues from such REO Property net of the
expenses described above and of any reserves reasonably required from time to
time to be maintained to satisfy anticipated liabilities for such expenses).


Servicer shall use its best efforts to dispose of the REO Property as soon as
possible and shall sell such REO Property as soon as practicable but in any
event within three (3) years after title has been taken to such REO
Property.  If a purchase money mortgage is taken in accordance with such sale,
such purchase money mortgage shall not be held pursuant to this Agreement.


The disposition of REO Property shall be carried out by Servicer and shall be
made at such price, and upon such terms and conditions, as Servicer deems to be
in the best interests of Purchaser, provided that Servicer shall not accept any
sale offer for an REO Property that is more than 10% below the Reconciled Market
Value of the REO Property before Servicer has notified Purchaser of such an
offer.  Upon the request of Purchaser, and at Purchaser’s expense, Servicer
shall cause an appraisal of the REO Property to be performed for Purchaser.  The
proceeds of sale of the REO Property shall be promptly deposited in the REO
Account and, as soon as practical thereafter, the expenses of such sale shall be
paid, Servicer shall reimburse itself for any and all related unreimbursed
Servicing Advances, unpaid Servicing Fees, any and all unreimbursed advances
made and any appraisal performed and the net cash proceeds of such sale
remaining in the REO Account shall be distributed to Purchaser.



 
50

--------------------------------------------------------------------------------

 

Upon request, with respect to any REO Property, Servicer shall furnish or shall
cause to be furnished to Purchaser a statement covering Servicer’s efforts in
connection with the sale of that REO Property and any rental of the REO Property
incidental to the sale thereof for the previous month (together with an
operating statement).  That statement shall be accompanied by such other
information as Purchaser shall reasonably request.


Section 10.18  Regulation AB.


Seller and Servicer, upon request from Purchaser, shall provide the information
to Purchaser listed on Regulation AB Compliance Addendum attached hereto as
Exhibit N, which the parties agree shall be amended from time to time to permit
if necessary to comply with Regulation AB.  Upon and after a Securitization
Transaction, the information listed in Exhibit N as so amended shall be required
to be delivered by Seller and Servicer without any request or other act by the
Purchaser whatsoever.


ARTICLE XI


PAYMENTS TO PURCHASER


Section 11.01  Distributions.


On each Remittance Date, Servicer shall remit by wire transfer of immediately
available funds to the account designated in writing by Purchaser of record on
the preceding Record Date (a) all amounts deposited in the Custodial Account as
of the close of business on the preceding Determination Date (net of all amounts
withdrawable therefrom pursuant to Section 10.10), plus (b) all amounts, if any,
which Servicer is obligated to distribute pursuant to Section 11.03, minus (c)
any amounts attributable to Monthly Payments collected but due on a Due Date or
Dates subsequent to the related Due Period, minus (d) any amounts attributable
to Principal Prepayments received after the last day of the calendar month
preceding the month of the Remittance Date, which amounts shall be remitted on
the following Remittance Date, together with any additional interest required to
be deposited in the Custodial Account in connection with such Principal
Prepayments in accordance with Section 10.09(h), minus (e) any amounts
attributable to reimbursement for unreimbursed Servicing Advances, advance of
Servicer funds, and unpaid Servicing Fees pursuant to Section 10.10(d), and
minus (f) any amounts attributable to reimbursement for subsequent trailing
bills related to a previously disposed of REO Property in which distribution of
net cash proceeds has occurred pursuant to Section 10.10(e).


With respect to any remittance received by Purchaser after the Business Day on
which such payment was due, Servicer shall pay to Purchaser interest on any such
late payment at a rate equal to the overnight federal funds effective rate, but
in no event greater than the maximum amount permitted by applicable law.  Such
interest shall be paid by Servicer to Purchaser on the date such late payment is
made and shall cover the period commencing with the Business Day on which such
payment was due and ending with the Business Day on which such payment is made,
both inclusive.  The payment by Servicer of any such interest shall not be
deemed an extension of time for payment or a waiver of any Event of Default by
Servicer.



 
51

--------------------------------------------------------------------------------

 

To the extent that the amount of a remittance or distribution to Purchaser made
hereunder is greater than the amount thereof properly to be remitted pursuant to
the terms of this Agreement, Servicer will give prompt written notice thereof to
Purchaser after Servicer’s discovery thereof, including the amount of such
remittance or distribution that was paid in error.  If, by the Remittance Date
immediately following such notice, Purchaser has not reimbursed the Custodial
Account or Servicer, as applicable, for the amount of such erroneous remittance
or distribution (without any liability on the part of Purchaser for interest
thereon), Servicer shall be entitled to withhold such amount from the remittance
to be made on such Remittance Date.


Section 11.02  Statements to Purchaser.


On or before the fifth (5th) Business Day of each month, Servicer shall provide
or cause to be provided to the Purchaser an electronically transmitted file or
an email directing Purchaser to a secured website containing the data set forth
in Exhibit J.  The Servicer shall submit to the Purchaser monthly a liquidation
report with respect to each Mortgaged Property sold in a foreclosure sale as of
the related Record Date and not previously reported.  Such liquidation report
shall be incorporated into the monthly distribution date statement containing
the data set forth in Exhibit J.


In addition, upon reasonable request by the Purchaser and/or its designee, the
Servicer shall provide or cause to be provided to the Purchaser and/or its
designee, as applicable, loan-by-loan default information including, without
limitation, notes made and retained by the Servicer in connection with servicing
the defaulted loan, the reasons for the default, updated values of the Mortgaged
Property, updated FICO scores on the Mortgagor and information regarding
Servicing Advances made.


Servicer shall prepare and file any and all tax returns, information statements
or other filings required to be delivered to any governmental taxing authority
or to Purchaser pursuant to any applicable law with respect to the Mortgage
Loans and the transactions contemplated hereby.  In addition, Servicer shall
provide Purchaser with such information concerning the Mortgage Loans as is
necessary for such Purchaser to prepare its federal income tax return as
Purchaser may reasonably request from time to time.


Section 11.03  Advances by Servicer.


On the Business Day immediately preceding each Remittance Date, Servicer shall
deposit in the Custodial Account an amount equal to all Monthly Payments (with
interest adjusted to the Mortgage Loan Remittance Rate) which were due on the
Mortgage Loans during the applicable Due Period and which were delinquent at the
close of business on the immediately preceding Determination Date.  This deposit
may be offset by any funds held for a future distribution not due on the current
Remittance Date, provided that such offset amount shall be replenished by the
Servicer prior to the Remittance Date on which such amount is to be
distributed.  Servicer’s obligation to make such advances as to any Mortgage
Loan will continue through the last Monthly Payment due prior to the payment in
full of the Mortgage Loan, or through the last Remittance Date prior to the
Remittance Date for the distribution of all other payments or recoveries
(including REO Disposition Proceeds, proceeds under any title, hazard or other
insurance policy, or condemnation awards) with respect to the Mortgage Loan,
provided, however, that such obligation shall cease if (a) there has been a
final disposition of the Mortgage Loan or (b) if Servicer, in its good faith
judgment, determines that such advances would not be recoverable pursuant to
Section 10.10(c).  The determination by Servicer that an advance, if made, would
be nonrecoverable, shall be evidenced by an Officer’s Certificate of Servicer,
delivered to Purchaser, which details the reasons for such determination and
contains an appraisal of the value of the Mortgaged Property.



 
52

--------------------------------------------------------------------------------

 

ARTICLE XII


GENERAL SERVICING PROCEDURE


Section 12.01  Assumption Agreements.


Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note to the extent permitted by law,
provided that Servicer shall permit such assumption if so required in accordance
with the terms of the Mortgage or the Mortgage Note.  When the Mortgaged
Property has been conveyed by the Mortgagor, Servicer will, to the extent it has
knowledge of such conveyance, exercise its rights to accelerate the maturity of
such Mortgage Loan under the “due-on-sale” clause applicable thereto, provided,
however, Servicer will not exercise such rights if prohibited by law from doing
so or if the exercise of such rights would impair or threaten to impair any
recovery under the related private mortgage guaranty policy, if any.  If
Servicer reasonably believes it is unable under applicable law to enforce such
“due-on-sale” clause, Servicer may enter into an assumption and modification
agreement with the person to whom such property has been conveyed, pursuant to
which such person becomes liable under the Mortgage Note and, to the extent
permitted by applicable law, the Mortgagor remains liable thereon.  In
connection with any such assumption, the outstanding principal amount, the
Monthly Payment and the Mortgage Interest Rate, the Lifetime Rate Cap (if
applicable), the Gross Margin (if applicable), the Initial Rate Cap (if
applicable) or the Periodic Rate Cap (if applicable) of the related Mortgage
Note shall not be changed, and the term of the Mortgage Loan will not be
increased or decreased.  If an assumption is allowed pursuant to this Section
12.01, Servicer with the prior consent of the private mortgage guaranty insurer,
if any, is authorized to enter into a substitution of liability agreement with
Purchaser of the Mortgaged Property pursuant to which the original Mortgagor is
released from liability and Purchaser of the Mortgaged Property is substituted
as Mortgagor and becomes liable under the Mortgage Note.  Any fee collected by
Servicer for entering into any such assumption agreement will be retained by
Servicer as additional servicing compensation.


Section 12.02  Satisfaction of Mortgages and Release of Mortgage Files.


Upon the payment in full of any Mortgage Loan, or the receipt by Servicer of a
notification that payment in full will be escrowed in a manner customary for
such purposes, Servicer or the Subservicer will obtain the portion of the
Mortgage File that is in the possession of the Purchaser or Purchaser’s
custodian, prepare and process any required satisfaction or release of the
Mortgage.  Purchaser shall indemnify Servicer for any out-of-pocket expenses
that the Servicer may sustain from Purchaser’s custodian’s failure to deliver
such Mortgage File in a timely manner.



 
53

--------------------------------------------------------------------------------

 

In the event Servicer grants a satisfaction or release of a Mortgage without
having obtained payment in full of the indebtedness secured by the Mortgage or
should Servicer otherwise prejudice any right Purchaser may have under the
mortgage instruments, Servicer, upon written demand of Purchaser, shall remit to
Purchaser the Stated Principal Balance of the related Mortgage Loan by deposit
thereof in the Custodial Account.  Servicer shall maintain the Fidelity Bond and
errors and omissions insurance as provided for in Section 10.16 insuring
Servicer against any loss it may sustain with respect to any Mortgage Loan not
satisfied in accordance with the procedures set forth herein.


Section 12.03  Servicing Compensation.


As compensation for its services hereunder, Servicer shall be entitled to retain
from interest payments on the Mortgage Loans, subject to Section 10.10, the
Servicing Fee.  Additional servicing compensation such as assumption fees,
prepayment penalties, fax fees, late payment charges or similar fees shall be
retained by Servicer or any related Subservicer to the extent not required to be
deposited in the Custodial Account.  Servicer shall be required to pay all
expenses incurred by it in connection with its servicing activities hereunder
and shall not be entitled to reimbursement therefor except as specifically
provided for herein.


Section 12.04  Purchaser’s Right to Examine Servicer Records.


Purchaser shall have the right, at all reasonable times upon reasonable notice
and as often as reasonably required, to examine and audit any and all of the
books, records or other information of Servicer whether held by Servicer or by
another on behalf of Servicer, which are relevant to the performance or
observance by Servicer of the terms, covenants or conditions of this Agreement.


Section 12.05  Seller and Servicer Shall Provide Access/Information as
Reasonably Required.


Seller and Servicer shall provide to Purchaser access to any documentation
regarding the Mortgage Loans which may be required by applicable regulations
(the “Regulations”).  Such access shall be afforded without charge, but only
upon reasonable request, during normal business hours and at the offices of
Seller or Servicer, as applicable.


In addition, Seller and Servicer shall furnish upon request by Purchaser, during
the term of this Agreement, such periodic, special or other reports or
information, whether or not provided for herein, as shall be necessary,
reasonable and appropriate with respect to the purposes of this Agreement and
the Regulations.  All such reports or information shall be provided by and in
accordance with all reasonable instructions and directions Purchaser may
require.  Seller and Servicer agrees to execute and deliver all such instruments
and take all such action as Purchaser, from time to time, may reasonably request
in order to effectuate the purposes and to carry out the terms of this
Agreement.



 
54

--------------------------------------------------------------------------------

 

Section 12.06  Inspections.
 
Servicer shall inspect the Mortgaged Property as often deemed necessary by
Servicer to assure itself that the value of the Mortgaged Property is being
preserved.  In addition, if any Mortgage Loan is more than forty-five (45) days
delinquent, Servicer shall inspect the Mortgaged Property and shall conduct
subsequent inspections in accordance with Customary Servicing Procedures or as
may be required by the primary mortgage guaranty insurer.  Servicer shall keep
written report of each such inspection and shall provide a copy of such
inspection to the Purchaser upon the request of the Purchaser.
 
Section 12.07  Restoration of Mortgaged Property.
 
Servicer need not obtain the approval of the Purchaser prior to releasing any
Insurance Proceeds or Condemnation Proceeds to the Mortgagor to be applied to
the restoration or repair of the Mortgaged Property if such release is in
accordance with Customary Servicing Procedures.  For claims greater than
$15,000, at a minimum, Servicer shall comply with the following conditions in
connection with any such release of Insurance Proceeds or Condemnation Proceeds:
 
(a)           Servicer shall receive satisfactory independent verification of
completion of repairs and issuance of any required approvals with respect
thereto;
 
(b)           Servicer shall take all steps necessary to preserve the priority
of the lien of the Mortgage, including, but not limited to requiring waivers
with respect to mechanics’ and materialmen’s liens;
 
(c)           Servicer shall verify that the Mortgage Loan is not in default;
and pending repairs or restoration, Servicer shall place the Insurance Proceeds
or Condemnation Proceeds in the Escrow Account.
 
If the Purchaser is named as an additional loss payee, Servicer is hereby
empowered to endorse any loss draft issued in respect of such a claim in the
name of the Purchaser.
 
Section 12.08  Fair Credit Reporting Act.
 
Servicer, in its capacity as servicer for each Mortgage Loan, agrees to fully
furnish, in accordance with the Fair Credit Reporting Act and its implementing
regulations, accurate and complete information (e.g., favorable and unfavorable)
on its borrower credit files to Equifax, Experian and Trans Union Credit
Information Company (three of the credit repositories), on a monthly basis.


ARTICLE XIII


SERVICER



 
55

--------------------------------------------------------------------------------

 

Section 13.01  Indemnification; Third Party Claims.


In addition to the indemnification provided in Section 6.03, Seller and Servicer
shall indemnify and hold harmless Purchaser against any and all claims, losses,
penalties, fines, forfeitures, reasonable and necessary legal fees and related
costs, judgments, and any other costs, fees and expenses that Purchaser may
sustain in any way related to the failure of Seller or Servicer, as the case may
be, to perform its duties, obligations, covenants and agreements and, in the
case of the Servicer, service the Mortgage Loans in strict compliance with the
terms of this Agreement.  Seller or Servicer, as the case may be, shall
immediately notify Purchaser if a claim is made by a third party with respect to
this Agreement or the Mortgage Loans, and such party shall assume (with the
consent of Purchaser) the defense of any such claim and pay all expenses in
connection therewith, including counsel fees, and promptly pay, discharge and
satisfy any judgment or decree which may be entered against Seller or Servicer,
as the case may be, or Purchaser in respect of such claim.  Seller or Servicer,
as the case may be, shall provide Purchaser with a written report of all
expenses and advances incurred by such party pursuant to this Section 13.01 and
Purchaser shall promptly reimburse Seller or Servicer, as the case may be, for
all amounts advanced by it pursuant to the preceding sentence except when the
claim in any way relates to the failure of the Seller or Servicer, as the case
may be, to perform its duties, obligations, covenants and agreements or, in the
case of the Servicer, Servicer’s failure to service and administer the Mortgage
Loans in strict compliance with the terms of this Agreement.  Notwithstanding
anything to the contrary in this Agreement, in the event that Purchaser or its
designee becomes record owner of any Mortgaged Property, neither Seller nor
Servicer shall be deemed to have failed to perform its obligations hereunder
where it fails to act in response to any notice delivered to the record holder
of the Mortgaged Property if (i) statutory notice was not delivered to Seller or
Servicer, as the case may be, (ii) Seller or Servicer, as the case may be, had
no actual knowledge of the situation surrounding such notice and (iii) the
inaction of Seller or Servicer, as the case may be, was due entirely to such
party’s lack of receipt of such notice.


Section 13.02  Merger or Consolidation of Servicer.


Servicer will keep in full effect its existence, rights and franchises as a
corporation, and will obtain and preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Agreement or any
of the Mortgage Loans and to perform its duties under this Agreement.


Any Person into which Servicer may be merged or consolidated, or any corporation
resulting from any merger, conversion or consolidation to which Servicer shall
be a party, or any Person succeeding to substantially all of the business of
Servicer (whether or not related to loan servicing), shall be the successor of
Servicer hereunder, without the execution or filing of any paper or any further
act on the part of any of the parties hereto, anything herein to the contrary
notwithstanding.


Section 13.03  Limitation on Liability of Servicer and Others.


Servicer and any director, officer, employee or agent of Servicer may rely on
any document of any kind which it in good faith reasonably believes to be
genuine and to have been adopted or signed by the proper authorities respecting
any matters arising hereunder.  Subject to the terms of Section 13.01, Servicer
shall have no obligation to appear with respect to, prosecute or defend any
legal action which is not incidental to Servicer’s duty to service the Mortgage
Loans in accordance with this Agreement.



 
56

--------------------------------------------------------------------------------

 

Section 13.04  Seller and Servicer Not to Resign.


Neither the Seller nor the Servicer shall assign this Agreement nor resign from
the obligations and duties hereby imposed on it except by mutual consent of
Seller or Servicer, as the case may be, and Purchaser or, in the case of the
Servicer, upon the determination that Servicer’s duties hereunder are no longer
permissible under applicable law and such incapacity cannot be cured by
Servicer.  Notwithstanding the foregoing, Servicer shall have the right to
assign its rights under this Agreement to Citigroup, Inc. or any subsidiary of
Citigroup, Inc.


ARTICLE XIV


DEFAULT


Section 14.01  Events of Default.


In case one or more of the following Events of Default by Seller or Servicer
shall occur and be continuing, that is to say:


 
(a)
any failure by Servicer to remit to Purchaser any payment required to be made
under the terms of this Agreement which continues unremedied for a period of one
(1) Business Day after the date written notice of such failure requiring the
same to be remedied shall have been given to Servicer by Purchaser; or



 
(b)
failure by Seller or Servicer to duly observe or perform, in any material
respect, any other covenants, obligations or agreements of Seller or Servicer,
as the case may be, as set forth in this Agreement which failure continues
unremedied for a period of thirty (30) days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to Seller or Servicer, as the case may be, by Purchaser; or



 
(c)
a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, bankruptcy, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against Servicer and such decree or order shall
have remained in force, undischarged or unstayed for a period of sixty (60)
days; or



 
(d)
Servicer shall consent to the appointment of a conservator or receiver or
liquidator in any insolvency, bankruptcy, readjustment of debt, marshalling of
assets and liabilities or similar proceedings of or relating to Servicer or
relating to all or substantially all of Servicer’s property; or




 
57

--------------------------------------------------------------------------------

 

 
(e)
Servicer shall admit in writing its inability to pay its debts as they become
due, file a petition to take advantage of any applicable insolvency or
reorganization statute, make an assignment for the benefit of its creditors, or
voluntarily suspend payment of its obligations; or



 
(f)
Servicer attempts to assign this Agreement except in compliance with the terms
of this Agreement; or



 
(g)
failure by Servicer to be in compliance with the “doing business” or licensing
laws of any jurisdiction where a Mortgaged Property is located which materially
and adversely affects the servicing of the Mortgage Loans or the enforceability
or lien priority of the related Mortgage Loan; or



 
(h)
Seller or Servicer shall fail to repurchase a Mortgage Loan within 30 days of
the final decision of an Arbitrator that the Seller or Servicer, as the case may
be, is obligated to repurchase such Mortgage Loan;



then, and in each and every such case, so long as an Event of Default shall not
have been remedied, Purchaser, by notice in writing to Servicer, may, in
addition to whatever rights Purchaser may have at law or equity to damages,
including injunctive relief and specific performance, terminate all the rights
and obligations of Servicer under this Agreement and in and to the Mortgage
Loans and the proceeds thereof.  On and after the receipt by Servicer of such
written notice all authority and power of Servicer under this Agreement, whether
with respect to the Mortgage Loans or otherwise, shall pass to and be vested in
the successor appointed pursuant to Section 16.01.  Upon written request from
Purchaser, Servicer shall prepare, execute and deliver to a successor any and
all documents and other instruments, place in such successor’s possession all
Mortgage Files and do or cause to be done all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, including, but
not limited to, the transfer and endorsement or assignment of the Mortgage Loans
and related documents to the successor at Servicer’s sole expense.  Servicer
agrees to cooperate with Purchaser and such successor in effecting the
termination of Servicer’s responsibilities and rights hereunder, including,
without limitation, the transfer to such successor for administration by it of
all amounts which shall at the time be credited by Servicer to the Custodial
Account or Escrow Account or thereafter received with respect to the Mortgage
Loans.


Section 14.02  Waiver of Defaults.


Purchaser may waive only by written notice any default by Seller or Servicer in
the performance of its obligations hereunder and its consequences.  Upon any
such waiver of a past default, such default shall cease to exist, and any Event
of Default arising therefrom shall be deemed to have been remedied for every
purpose of this Agreement.  No such waiver shall extend to any subsequent or
other default or impair any right consequent thereto except to the extent
expressly so waived in writing.


ARTICLE XV


TERMINATION



 
58

--------------------------------------------------------------------------------

 

Section 15.01  Termination.


This Agreement shall terminate upon either:  (a) the later of the distribution
to Purchaser of final payment or liquidation with respect to the last Mortgage
Loan (or advances of same by Servicer), or the disposition of all property
acquired upon foreclosure or deed in lieu of foreclosure with respect to the
last Mortgage Loan and the remittance of all funds due hereunder; or (b) mutual
consent of Servicer and Purchaser in writing.


Section 15.02  Termination Payments.


The Servicer shall not be entitled to any compensation related to any
termination of its rights and obligations under this Agreement in connection
with an Event of Default other than amounts rightfully owing Servicer at the
time of termination under this Agreement including, but not limited to,
Servicing Advances and Servicing Fees.  The Purchaser may terminate the
Servicer’s rights and obligations under this Agreement without cause and
transfer servicing to a successor servicer upon the payment of a fee to Servicer
equal to 150 basis points of the aggregate outstanding Stated Principal Balance
of the Mortgage Loans.  If the Servicer’s rights and obligations under this
Agreement are terminated without cause, the Purchaser shall immediately
reimburse the Servicer for all outstanding advances made pursuant to Section
11.03 and Servicing Advances associated with the Mortgage Loans.  Upon written
request from the Purchaser in connection with any such termination, the Servicer
shall prepare, execute and deliver, any and all documents and other instruments,
and do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such notice of termination, whether to complete the transfer and
endorsement or assignment of the Mortgage Loans and related documents, or
otherwise, and including the delivery to or at the direction of the Purchaser,
all contents of the Mortgage Files in the possession of the Servicer, at the
Purchaser’s sole expense.  The Servicer agrees to cooperate with the Purchaser
and such successor in effecting the termination of the Servicer’s
responsibilities and rights hereunder as servicer, including, without
limitation, the transfer to such successor for administration by it of all cash
amounts which shall at the time be credited by the Servicer to the Custodial
Account or Escrow Account or thereafter received with respect to the Mortgage
Loans.


ARTICLE XVI


MISCELLANEOUS PROVISIONS


Section 16.01  Successor to Servicer.


Prior to termination of Servicer’s responsibilities and duties under this
Agreement pursuant to Sections 13.04, 14.01 or 15.01(b), Purchaser shall (a)
succeed to and assume all of Servicer’s responsibilities, rights, duties and
obligations under this Agreement and the Subservicing Agreements, or (b) appoint
a successor which shall succeed to all rights and assume all of the
responsibilities, duties and liabilities of Servicer under this Agreement and
the Subservicing Agreements prior to the termination of Servicer’s
responsibilities, duties and liabilities under this Agreement.  In connection
with such appointment and assumption, Purchaser may make such arrangements for
the compensation of such successor out of payments on Mortgage Loans as it and
such successor shall agree; provided, however, that no such compensation shall
be in excess of that permitted Servicer under this Agreement without the consent
of Purchaser.  In the event that Servicer’s duties, responsibilities and
liabilities under this Agreement shall be terminated pursuant to the
aforementioned Sections, Servicer shall discharge such duties and
responsibilities during the period from the date it acquires knowledge of such
termination until the effective date thereof with the same degree of diligence
and prudence which it is obligated to exercise under this Agreement, and shall
take no action whatsoever that might impair or prejudice the rights or financial
condition of its successor.  The resignation or removal of Servicer pursuant to
the aforementioned Sections shall not become effective until a successor shall
be appointed pursuant to this Section and shall in no event relieve Seller or
the predecessor Servicer of the representations and warranties made pursuant to
Sections 6.01 and 6.02 and the remedies available to Purchaser under Section
6.03, it being understood and agreed that the provisions of such Sections 6.01,
6.02, 6.03 and 13.01 shall be applicable to Servicer in its capacity as Seller
or Servicer notwithstanding any such resignation or termination of Servicer, or
the termination of this Agreement.



 
59

--------------------------------------------------------------------------------

 

Any successor appointed as provided herein shall execute, acknowledge and
deliver to Servicer and to Purchaser an instrument accepting such appointment,
whereupon such successor shall become fully vested with all the rights, powers,
duties, responsibilities, obligations and liabilities of Servicer, with like
effect as if originally named as a party to this Agreement.  Any termination or
resignation of Servicer or this Agreement pursuant to Section 13.04, 14.01 or
15.01 shall not affect any claims that Purchaser may have against Servicer based
upon facts and circumstances arising prior to any such termination or
resignation.


Servicer shall promptly deliver to the successor the funds in the Custodial
Account and Escrow Account and all Mortgage Files and related documents and
statements held by it hereunder and Servicer shall account for all funds and
shall execute and deliver such instruments and do such other things as may
reasonably be required to more fully and definitively vest in the successor all
such rights, powers, duties, responsibilities, obligations and liabilities of
Servicer.


Upon a successor’s acceptance of appointment as such, Servicer shall notify by
mail Purchaser of such appointment.


Section 16.02  Amendment.


This Agreement may be amended from time to time by Seller, Servicer and
Purchaser by written agreement signed by the parties hereto.


Section 16.03  Recordation of Agreement.


To the extent permitted by applicable law, this Agreement is subject to
recordation in all appropriate public offices for real property records in all
the counties or other comparable jurisdictions in which any or all of the
properties subject to the Mortgages are situated, and in any other appropriate
public recording office or elsewhere, such recordation to be effected by Seller
at Purchaser’s expense upon direction of Purchaser, but only when such direction
is accompanied by an Opinion of Counsel to the effect that such recordation
materially and beneficially affects the interests of Purchaser or is necessary
for the administration or servicing of the Mortgage Loans.



 
60

--------------------------------------------------------------------------------

 

Section 16.04  Duration of Agreement.


This Agreement shall continue in existence and effect until terminated as herein
provided.


Section 16.05  Governing Law; Choice of Forum; Waiver of Jury Trial;
Arbitration.


This Agreement shall be construed in accordance with the laws of the State of
New York, except to the extent preempted by Federal law, and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with such laws, without regard to the conflicts of laws provisions of the State
of New York or any other jurisdiction.


EACH PARTY HERETO KNOWINGLY, INTENTIONALLY AND IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF IN ANY
WAY RELATED TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


Except as to those matters which this Agreement provides shall be submitted to
Arbitration, with respect to any claim or action arising hereunder, the parties
(a) irrevocably submit to the nonexclusive jurisdiction of the courts of the
State of New York and the United States District Court located in the Borough of
Manhattan in The City of New York, New York, and appellate courts from any
thereof, and (b) irrevocably waive any objection which such party may have at
any time to the laying of venue of any suit, action or proceeding arising out of
or relating to this Agreement brought in any such court, and irrevocably waive
any claim that any such suit action or proceeding brought in any such court has
been brought in an inconvenient forum.


Section 16.06  Notices.


All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, to (a) in the case of Seller, CitiMortgage,
Inc. 1000 Technology Drive, MS 55, O’Fallon, Missouri 63368, Attention:  Capital
Markets, with a copy to Investor Reporting Department, MS 313 or such other
address as may hereafter be furnished to Purchaser and Servicer in writing by
Seller, (b) in the case of Servicer, CitiMortgage, Inc. 1000 Technology Drive,
MS 55, O’Fallon, Missouri 63368, Attention:  Capital Markets, with a copy to
Investor Reporting Department, MS 313 or such other address as may hereafter be
furnished to Purchaser and Seller in writing by Servicer or (c) in the case of
Purchaser, RWT Holdings, Inc., One Belvedere Place, Suite 360, Mill Valley,
CA  94904, Attention: Willam Moliski, with a copy to the General Counsel at the
same address, or such other address as may hereafter be furnished to Seller and
Servicer in writing by Purchaser.


Section 16.07  Severability of Provisions.


If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be held invalid for any reason whatsoever, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this
Agreement.  If the invalidity of any part, provision, representation or warranty
of this Agreement shall deprive any party of the economic benefit intended to be
conferred by this Agreement, the parties shall negotiate in good faith to
develop a structure the economic effect of which is nearly as possible the same
as the economic effect of this Agreement without regard to such inability.



 
61

--------------------------------------------------------------------------------

 

Section 16.08  No Partnership.


Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto and the services of Servicer shall
be rendered as an independent contractor and not as agent for Purchaser.


Section 16.09  Execution; Successors and Assigns.


This Agreement may be executed in one or more counterparts and by the different
parties hereto on separate counterparts, each of which, when so executed, shall
be deemed to be an original; such counterparts, together, shall constitute one
and the same agreement.  Subject to Section 13.04, this Agreement shall inure to
the benefit of and be binding upon Seller, Servicer and Purchaser and their
respective successors and assigns.


Section 16.10  Further Assurances.


Seller understands that Purchaser may resell the Mortgage Loans as whole loans
or as part of a securitization in which a third party may act as master
servicer.  In the event that as part of such sale or securitization, additional
information regarding the Mortgage Loans or modification of the reporting
requirements may be requested, Seller agrees to review such requests by
Purchaser’s transferee or master servicer only if, in Seller’s judgment,
fulfilling such requests would require no material modifications to Seller’s
servicing processes or systems and any and all costs to provide such reports and
information shall be borne by Purchaser.



 
62

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller, Servicer and Purchaser have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
day and year first above written.
 
 

 
CITIMORTGAGE, INC., as Seller
         
By:
/s/ Daniel P. Hoffman
   
Name:
Daniel P. Hoffman
   
Title:
Senior Vice President
                   
CITIMORTGAGE, INC., as Servicer
         
By:
/s/ Daniel P. Hoffman
   
Name:
Daniel P. Hoffman
   
Title:
Senior Vice President
                           
RWT HOLDINGS, INC., as Purchaser
         
By:
/s/ John Isbrandtsen
   
Name:
John Isbrandtsen
   
Title:
Authorized Officer
 

 
 
63

--------------------------------------------------------------------------------

 


EXHIBIT A


CONTENTS OF MORTGAGE FILES


With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items, originals or copies of which shall be delivered by Seller to
the Purchaser or the Purchaser’s designee:


1.
Mortgage Loan Documents as listed in Exhibit H.



2.
Copy of survey of the Mortgaged Property (if the title insurance policy contains
a survey exception).



3.
Copy of each instrument necessary to complete identification of any exception
set forth in the exception schedule in the title policy, e.g., map or plat,
restrictions, easements, sewer agreements, home association declarations, etc.



4.
Mortgage Loan closing statement (Form HUD-1) and any other truth-in-lending or
real estate settlement procedure forms required by law.



5.
Residential loan application.



6.
Verification of acceptable evidence of source and amount of downpayment, if
applicable.



7.
Verification of employment and income, including the executed 4506T if required.



8.
Credit report on the Mortgagor.



9.
Residential appraisal report.



10.
Photograph of the property.



11.
Tax receipts, insurance premium receipts, ledger sheets, payment records,
insurance claim files and correspondence, correspondence, current and historical
computerized data files, underwriting standards used for origination and all
other papers and records developed or originated by Seller or others, required
to document the Mortgage Loan or to service the Mortgage Loan.



12.
Original of the related primary mortgage guaranty insurance policy and flood
insurance policy, if any, or a copy thereof.



13.
Any documentation provided by a borrower or obtained by the Seller in connection
with the granting of any underwriting exception.



14.
Any other documents, dated prior to the Closing Date, relating to the
underwriting, origination, or servicing of the Mortgage Loan.


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


CUSTODIAL ACCOUNT CERTIFICATION




________ __, 2010






Citibank, NA hereby certifies that it has established the account described
below as a Custodial Account pursuant to Section 10.09 of Mortgage Loan Purchase
and Servicing Agreement, dated as of March 1, 2010, Fixed Rate Mortgage Loans.




Title of Account:
“CitiMortgage, Inc. in trust for Purchaser and various Mortgagors - Mortgages
Loans”





Account Number:
__________________________





Address of office or
branch of Citibank, NA
at which Account is
maintained:
__________________________



__________________________






Citibank, NA
 
 
 
By_________________________

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


CUSTODIAL ACCOUNT LETTER AGREEMENT




__________ __, 2010






To:
_____________________________________

 
_____________________________________

 
_____________________________________

 
(the “Depository”)



As “Servicer” under Mortgage Loan Purchase and Servicing Agreement, dated as of
March 1, 2010, Mortgage Loans (the “Agreement”), we hereby authorize and request
you to establish an account, as a Custodial Account pursuant to Section 10.09 of
the Agreement, to be designated as “[Servicer], in trust for Purchaser and
various Mortgagors - Mortgage Loans”.  All deposits in the account shall be
subject to withdrawal therefrom by order signed by Servicer.  This letter is
submitted to you in duplicate.  Please execute and return one original to us.


CitiMortgage, Inc.






By__________________________


The undersigned, as “Depository”, hereby certifies that the above described
account has been established under Account Number ___________________, at the
office of the depository indicated above, and agrees to honor withdrawals on
such account as provided above.


___________________________
(Name of Depository)






By_________________________

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


REO ACCOUNT CERTIFICATION




(date)






Citibank, NA hereby certifies that it has established the non-interest bearing
account described below as an REO Account pursuant to Section 10.17 of Mortgage
Loan Purchase and Servicing Agreement, dated as of March 1, 2010, Mortgage
Loans.






Title of Account:
“CitiMortgage, Inc. in trust for Purchaser - Mortgage Loans, as tenants in
common”





Account Number:
__________________________





Address of office or
branch of Citibank, NA
at which Account is
maintained:
__________________________



__________________________




Citibank, NA






By__________________________

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


REO ACCOUNT LETTER AGREEMENT




(date)






To:
_____________________________________

 
_____________________________________

 
_____________________________________

 
(the “Depository”)



As “Servicer” under Mortgage Loan Purchase and Servicing Agreement, dated as of
March 1, 2010, Mortgage Loans (the “Agreement”), we hereby authorize and request
you to establish a non-interest bearing account, as an REO Account pursuant to
Section 10.17 of the Agreement, to be designated as “[Servicer], in trust for
Purchaser - Mortgage Loans, as tenants in common.”  All deposits in the account
shall be subject to withdrawal therefrom by order signed by Servicer.  This
letter is submitted to you in duplicate.  Please execute and return one original
to us.


CitiMortgage, Inc.






By__________________________


The undersigned, as “Depository”, hereby certifies that the above described
account has been established under Account Number ___________________, at the
office of the depository indicated above, and agrees to honor withdrawals on
such account as provided above.


_____________________________
(name of Depository)






By_________________________





 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


TERM SHEET




This Term Sheet (the “Term Sheet”) is dated ______, 2010, by CitiMortgage, Inc.,
a New York corporation (the “Seller”) and _______, a ___ corporation (the
“Purchaser”).


This Term Sheet is made pursuant to the terms and conditions of the Master
Mortgage Loan Purchase and Servicing Agreement (the “Agreement”), dated as of
March 1, 2010, among Seller, Servicer and Purchaser, the provisions of which are
incorporated here, as such terms may be modified or supplemented here.  All
capitalized terms shall have the meanings ascribed to them in the Agreement,
unless otherwise defined here.


The Purchaser hereby purchases from Seller and Seller hereby sells to the
Purchaser, all of Seller’s right, title and interest in and to the Mortgage
Loans described on the Mortgage Loan Schedule attached as Schedule I, in
accordance with the terms of the Agreement, as such terms may be supplemented or
modified by this Term Sheet.


1.  DEFINITIONS
For purposes of the Mortgage Loans to be sold pursuant to this Term Sheet, the
following terms shall have the following meanings:


Aggregate Principal Balance
     
(as of the Cut-Off Date):
$
   
Aggregate Principal Balance by Product Type:
$
   
Closing Date:
     
Cut-off Date:
     
Initial Weighted Average
     
Mortgage Loan Rate:
     
Mortgage Loan Product Type:
     
Purchase Price Percentage:
     
Servicing Fee:
     
Buyup/Buydown Factor:
 




 
 

--------------------------------------------------------------------------------

 

2.  Additional Closing Conditions:
a.  In addition to the conditions specified in the Agreement, the obligation of
the Seller and the Purchaser is subject to the fulfillment of the following
additional conditions:






3.  Additional Loan Documents:
a.  In addition to the contents of the Mortgage File specified in the Agreement,
the following documents shall be delivered with respect to the Mortgage Loans:






4.  [Additional] [Modification of] Representations and Warranties:
a.  [In addition to the representations and warranties set forth in the
Agreement, as of the date hereof, each of the Sellers makes the following
additional representations and warranties with respect to the Mortgage Loans:








TO WITNESS THIS, the parties have caused their names to be signed by their
respective duly authorized officers as of the date first written above.



 
______________________________________
 
By:     _________________________________
 
Name:
Title:
                             
CITIMORTGAGE, INC.
a New York corporation
 
By:     _________________________________
 
Name:_________________________________
 
Title:  _________________________________




 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H


MORTGAGE LOAN DOCUMENTS


1.
The original Mortgage Note endorsed, “Pay to the order of ___________, without
recourse” and signed in the name of Seller by an authorized officer.  In the
event that the Mortgage Loan was acquired by Seller in a merger, the endorsement
must be by “[Seller], successor by merger to [name of predecessor]”; and in the
event that the Mortgage Loan was acquired or originated by Seller while doing
business under another name, the endorsement must be by “[Seller], formerly
known as [previous name]”.



2.
The original Mortgage, or a copy of the Mortgage with evidence of recording
thereon certified by the appropriate recording office to be a true copy of the
recorded Mortgage, or, if the original Mortgage has not yet been returned from
the recording office, an electronic copy of the original Mortgage together with
a certificate of either the closing attorney, an officer of the title insurer
which issued the related title insurance policy or an officer of Seller,
certifying that the copy is a true copy of the original of the Mortgage which
has been delivered by such officer or attorney for recording in the appropriate
recording office of the jurisdiction in which the Mortgaged Property is located.



3.
In the case of each Loan that is not a MERS Loan, the original Assignment of
Mortgage from Seller, prepared in blank, which assignment shall be in form and
substance acceptable for recording.  In the event that the Mortgage Loan was
acquired by Seller in a merger, the assignment must be by “[Seller], successor
by merger to [name of predecessor]”; and in the event that the Mortgage Loan was
acquired or originated by Seller while doing business under another name, the
assignment must be by “[Seller], formerly known as [previous name]”.



4.
The original policy of title insurance, or, if the policy has not yet been
issued an electronic copy of the written commitment or interim binder issued by
the title insurance company, dated and certified as of the date the Mortgage
Loan was funded, with a statement by the title insurance company or closing
attorney on such binder or commitment that the priority of the lien of the
related Mortgage during the period between the date of the funding of the
related Mortgage Loan and the date of the related title policy (which title
policy shall be dated the date of recording of the related Mortgage) is insured.



5.
Originals, or certified true copies from the appropriate recording office, of
any intervening assignments of the Mortgage with evidence of recording thereon,
or, if the original intervening assignment has not yet been returned from the
recording office, a certified copy of such assignment.



6.
Originals or copies of all assumption and modification agreements, if any.



7.           Original or copy of power of attorney, if applicable.



 
 

--------------------------------------------------------------------------------

 

EXHIBIT I


FORM OF


OFFICER’S CERTIFICATE


I, ____________, hereby certify that I am a duly elected _____ Vice President of
CitiMortgage, Inc., a New York corporation (the “[Seller][Servicer]”), and
further certify, on behalf of the Seller as follows:


 
1.
Each person who, as an officer or attorney-in-fact of the [Seller][Servicer],
signed the Mortgage Loan Purchase and Servicing Agreement (the “Purchase
Agreement”), dated as of March 1, 2010, by and between the Seller, Servicer and
RWT Holdings, Inc. (the “Purchaser”) and any other document delivered prior
hereto or on the date hereof in connection with the sale and servicing of the
Mortgage Loans in accordance with the Purchase Agreement was, at the respective
times of such signing and delivery, and is as of the date hereof, duly elected
or appointed, qualified and acting as such officer or attorney-in-fact, and the
signatures of such persons appearing on such documents are their genuine
signatures.



 
2.
All of the representations and warranties of the [Seller][Servicer] contained in
Section 6.02 of the Purchase Agreement were true and correct in all material
respects as of the date of the Purchase Agreement and are true and correct in
all material respects as of the date hereof.



 
3.
The [Seller][Servicer] has performed all of its duties and has satisfied all the
material conditions on its part to be performed or satisfied prior to the
Closing Date pursuant to the Purchase Agreement.



All capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Purchase Agreement.


IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of the
Seller.


Dated:  ___________, 2010




[Seal]




CITIMORTGAGE, INC.


By: ______________________________
Name: ____________________________
Title: ______________________________

 
 

--------------------------------------------------------------------------------

 

I, ____________, Assistant Secretary of the [Seller][Servicer], hereby certify
that ___________ is a duly elected, qualified and acting _____ Vice President of
the [Seller][Servicer] and that the signature appearing above is his genuine
signature.


IN WITNESS WHEREOF, I have hereunto signed my name.


Dated:  ___________, 2010






[Seal]






CITIMORTGAGE, INC.




By: ______________________________
Name: ____________________________
Title: ______________________________

 
 

--------------------------------------------------------------------------------

 

EXHIBIT J


MONTHLY REPORT


Servicer shall provide or cause to be provided the following information to
Purchaser:




Investor Code
CMI Loan Number
Investor Loan Number
Last Paid Installment
Scheduled Payment
Scheduled Interest Rate
Servicing Fee
Beginning Scheduled Balance
Unpaid Principal Balance
Ending Scheduled Balance
Scheduled Principal
Unscheduled Principal
Interest on Curtailment
Total Principal
Scheduled Interest
Total Remittance
Payoff Date
Payoff Amount
Solider and Sailor (S&S) Flag
S&S subsidy amount
S&S order end date
Prepayment Penalty Amount
Prepayment Amount Waived
Action Code


Loan Number
 
Investor Loan Number
 
Investor Id
 
Category Code
 
Deal Name
 
Reason for Default
 
Breach Letter Date
 
Mortgagor First Name
 
Mortgagor Last Name
 
Property Street Address
 
City Name
 
Property Alpha State Code
 
Property ZIP Code
 
Next Payment Due Date
 


 
 

--------------------------------------------------------------------------------

 



MI Company
 
MI Coverage %
 
Bankruptcy Status Code
 
Bankruptcy Filing Date
 
Bankruptcy Chapter Type
 
Bankruptcy Case Number
 
Bankruptcy Post Petition Due Date
 
Bankruptcy Discharge Date
 
Bankruptcy Dismissal Date
 
Loss Mitigation Status Code
To include Short sale and loan modification
Loss Mit Approval Date
 
Loss Mit Type
 
Modified Rate
 
Modified First payment date
 
Balloon
(Y) (N)
Balloon Amount
 
Amortization Term
 
Capitalized Amount
 
Principal Forbearance
 
Principal Write down Amount
 
Short Sale
(Y) (N)
Short Sale Sales Price
 
Short Sale Completed Date
 
Foreclosure Status Code
 
Foreclosure Attorney Referral Date
 
First Legal Date
 
Foreclosure Property Value
 
Foreclosure Property Value Type
 
Foreclosure Property Value Date
 
Scheduled Foreclosure Date
 
Foreclosure Sale Date
 
Foreclosure Sale Amount
 
REO Status Code
 
Expenses to Date
 
REO Eviction Start Date
 
REO Eviction Completed Date
 
REO Original Listing Price Amount
 
REO Current Listing Price Amount
 
REO Listing Start Date
 
REO Accepted Offer Amount
 
REO Accepted Offer Date
 
REO Completed Date
 
Occupancy Current Status Code
 
Property Condition
 
Property Inspection Date
 
Appraisal Date
 
Current Property Value
 
Repaired Property Value
 
Original Mortgage Amount
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT K


WHOLE LOAN TRANSFER INFORMATION


Purchaser shall provide to Seller the following information with respect to each
Mortgage Loan that is to be included in a Whole Loan Transfer:


Investor Code
CMI Loan Number
Investor Loan Number
Last paid installment
Scheduled Payment
Scheduled Interest Rate
Servicing Fee
Beginning Scheduled Balance
Unpaid Principal Balance
Ending Scheduled Balance
Scheduled Principal

 
 

--------------------------------------------------------------------------------

 

EXHIBIT L


FORM OF COMMITMENT LETTER
 




[name]
[address]




 
RE:
Commitment Letter Outlining Terms of Purchase of $_______ of _____________





Dear [name]:


_______ (a “Seller” and “Servicer”) hereby agree to sell, and _____
(“Purchaser”) hereby agrees to purchase, the _____ mortgage loans described on
Exhibit A hereto (the “Mortgage Loans”).  In accordance with the Master Mortgage
Loan Purchase and Servicing Agreement dated March 1, 2010 (the “Agreement”) by
and between Seller, Servicer and Purchaser.  The Mortgage Loans will be sold on
a whole loan basis servicing retained by the Seller.  The purchase and sale of
the Mortgage Loans shall be subject to the terms and conditions set forth in
this letter (the “Commitment Letter”).


Amount of
Mortgage Loans:
The aggregate principal balance of the Mortgage Loans, as of the Cut-off Date,
will be $________



Balance by Product Type:
The aggregate principal balance of the Mortgage Loans, as of the Cut-Off Date,
will be $____ for (product type), $____ for (product type) and $__ for product
type.



Purchase Price
The Purchase Price for each Mortgage Loan shall be as listed on the Exhibit A
the Purchase Price Percentage multiplied by the unpaid principal balance as of
the Cut-off Date.

 
Interest on Purchase
Price:
The Purchaser shall pay the Seller accrued interest on the Stated Principal
Balance of each Mortgage Loan as of the related Cut-Off Date at the Mortgage
Interest Rate from the related Cut-Off Date through the day prior to the related
Closing Date, both inclusive, less the Servicing Fee, pro rated on the basis of
a 30-day month.



Purchase Price Percentage:
______%



Buyup/Buydown Factor:
_______


 
 

--------------------------------------------------------------------------------

 

Payment of Purchase Price:
The Purchase Price shall be paid to the Seller in immediately available Federal
Funds by Wire Transfer on the Closing Date by 3:00 p.m. EDT.



Initial Weighted Average
Mortgage Loan Rate:
The initial weighted average Mortgage Loan rate will be $___.



Closing Date:
The date on which the Mortgage Loans will be sold by the Seller to the Purchaser
which shall be _____________ or such other date as mutually agreed upon by the
Seller and the Purchaser.



Paid-To Date:
________________



Cut-off Date:
________ or such other date as mutually agreed upon by the

 
Seller and the Purchaser.



Servicing Fee Rate:
_____.



Mortgage Loans:
Each Mortgage Loan is secured by a first lien on a residential 1-4 family
property located in ____.



Early Payment Default Date:
______________________.



Due Diligence Review of
Mortgage Loans:
Purchaser shall have the right to conduct an underwriting review of mortgage
files relating to the Mortgage Loans to ensure conformity with the Agreement (as
defined below).  Such review (or waiver of review if Purchaser so chooses) shall
not affect the Seller’s representations and warranties regarding the Mortgage
Loans in the Agreement or its obligation to cure, repurchase, indemnify or
substitute any Mortgage Loan as to which a breach of a representation or
warranty is material.



Cooperation:
Purchaser and Seller shall each cooperate with the other and each shall use
their best efforts to meet targeted deadlines for a timetable established by
Seller in connection with the sale of the Mortgage Loans.


 
 

--------------------------------------------------------------------------------

 

Additional Purchase
Stipulations:












Please acknowledge your agreement and acceptance of this Commitment Letter on or
before _______ by signing and faxing the executed document to the attention of:






{Name}
{Address}
{Fax Number}




Very truly yours,
 
This Commitment Letter is hereby Agreed to and Accepted on __________, 2010:
 
           
CitiMortgage, Inc.
               
 
Name:
 
Title:
 
 
Name:
 
Title:




 
 

--------------------------------------------------------------------------------

 

EXHIBIT M


FORM OF BAILEE AGREEMENT


Date




Attention:




 
Re:
Sale of certain mortgage loans from CitiMortgage, Inc.                 (the
“Seller”) to                  (the “Purchaser”)



Gentlemen/Ladies:


In connection with the transaction contemplated by the trade entered into as of
___, 20__, between the Seller and the Purchaser and in consideration of the
mutual promises set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Seller, the
Purchaser and ______ in its capacity as custodian (the “Bailee”) hereby agree as
follows:


1.           The Seller is delivering the Mortgage Files to the Bailee as an
accommodation to the Purchaser to allow for pre-closing verification of the
contents of the Mortgage Files.  Notwithstanding this early delivery of the
Mortgage Files, the sale and transfer of the Mortgage Loans from the Seller to
the Purchaser, as contemplated between the Seller and the Purchaser will not
occur until the closing date, contemplated to occur on _____, 20__ (“Closing
Date”).  To the extent that the sale and transfer does not take place on the
Closing Date, the Bailee, at the sole direction and discretion of the Seller,
will return the Mortgage Files to the Seller or its designee, regardless of any
claim the Purchaser may have against the Seller or with respect to the Mortgage
Loans, and the Purchaser hereby waives all rights of set-off it may have against
the Mortgage Loans.


2.           On a date as agreed upon by Purchaser and Seller (such actual date,
the “Delivery Date”), the Seller shall deliver to the Bailee, as custodian and
bailee for the exclusive benefit of the Seller, the following documents
(collectively, the “Mortgage File”) for each mortgage loan listed in Exhibit A
attached hereto (the “Mortgage Loans”):


 
a)
The original Mortgage Note endorsed by the Seller in the following form:  “Pay
to the order of _____________, without recourse”:  with all intervening
endorsements showing a complete chain of title;



 
b)
The original of any guarantees executed in connection with the Mortgage Note;



 
c)
The original Mortgage with evidence of recording thereon, or a certified copy if
the original recorded Mortgage has not been received from the public recording
office, or certified copy with evidence of recording thereof if lost;


 
 

--------------------------------------------------------------------------------

 

 
d)
Originals of all assumption, modification, written assurance or substitution of
liability agreements, if any;



 
e)
The original Assignment in blank, which assignment shall be in form and
substance acceptable for recording, unless such Mortgage Loan has been recorded
in MERS;



 
f)
Originals of all recorded intervening Assignments, showing a complete chain of
title with evidence of recording thereon.  A certified copy is acceptable if the
recorded Assignment has not yet been received  from the public recording office;
or certified copy with evidence of recording thereof if lost;



 
g)
The original policy of title insurance or title binder if the policy has not yet
been issued, or duplicate original;



 
h)
The original of any security agreement, chattel mortgage, or equivalent document
executed in connection with the Mortgage;



 
i)
The original or copy of the mortgage insurance certificate, if applicable.





3.           On the Closing Date or such other date mutually agreed upon by the
Purchaser and the Seller, the Seller and the Purchaser shall escrow close as
mutually agreed by the parties.  Upon receipt of the purchase price as mutually
agreed upon by the parties, the Seller shall deliver by facsimile to the Bailee
a release (the “Facsimile Release”) authorizing a release of the Mortgage Files
to the Purchaser.  Upon receipt of such Facsimile Release, Bailee shall release
the Mortgage Files to Purchaser.


4.           In the event that (a) the Bailee fails to receive a Facsimile
Release on the Closing Date, or (b) the Bailee is notified by the Seller in
writing that certain of the Mortgage Loans will not be purchased, the Bailee
shall return the affected Mortgage Files to the Seller at the Purchaser’s
expense within one business day thereof (the “Return Date”) in accordance with
the Seller’s instructions.


5.           From and after the Delivery Date until the time of receipt of the
Facsimile Release or return of documents to Seller on the Return Date, as the
case may be, the Bailee shall maintain continuous custody and control of the
Mortgage Files as exclusive bailee for the Seller.  The Bailee represents and
warrants that it is a FNMA/FHLMC approved custodian and shall hold the Mortgage
Files in accordance with FNMA/FHLMC requirements.  The Bailee shall maintain at
all times during the existence of this bailee agreement and keep in full force
and effect fidelity insurance, theft of documents insurance, forgery insurance
and errors and omissions insurance with standard coverage and subject to
deductibles, all as are customary for insurance typically maintained by banks
which act as custodians and all in accordance with the amounts required by
FNMA/FHLMC.

 
 

--------------------------------------------------------------------------------

 

6.           The Bailee shall indemnify the Seller and hold it harmless against
any and all losses, damages, penalties, fines, forfeitures, reasonable and
necessary legal fees and related costs, judgments, and other costs and expenses
resulting from any claim, demand, defense or assertion based on or grounded
upon, or resulting from, the loss or losses of any Mortgage Loan document
contained in the Mortgage Files or from any improper or unauthorized actions
taken with respect to the Mortgage Loans from the Delivery Date to the Return
Date or the Closing Date, as the case may be.  The foregoing indemnification
shall survive the Closing Date and/or the Return Date.


7.           The agreement set forth in this bailee agreement may not be
modified, amended or altered, except by written instrument, executed by both of
the parties hereto.


8.           For the purpose of facilitating the execution of this Bailee
Agreement as herein provided and for other purposes, this bailee agreement may
be executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute and be one and the same instrument.


Very truly yours,


CITIMORTGAGE, INC.
(Seller)


By:








(Bailee)


ACCEPTED AND AGREED:




By:  
Date:



 
 

--------------------------------------------------------------------------------

 



EXHIBIT N


REGULATION AB REQUIREMENTS


DEFINED TERMS


Commission:  The United States Securities and Exchange Commission.


Company Information:  As defined in this Exhibit.


Depositor:  The depositor, as such term is defined in Regulation AB, with
respect to any Securitization Transaction.


Exchange Act.  The Securities Exchange Act of 1934, as amended.


Qualified Correspondent:  Any Person from which the Seller purchased Mortgage
Loans, provided that the following conditions are satisfied:  (i) such Mortgage
Loans were originated pursuant to an agreement between the Seller and such
Person that contemplated that such Person would underwrite mortgage loans from
time to time, for sale to the Seller, in accordance with underwriting guidelines
designated by the Seller (“Designated Guidelines”) or guidelines that do not
vary materially from such Designated Guidelines; (ii) such Mortgage Loans were
in fact underwritten as described in clause (i) above and were acquired by the
Seller within 180 days after origination; (iii) either (x) the Designated
Guidelines were, at the time such Mortgage Loans were originated, used by the
Seller in origination of mortgage loans of the same type as the Mortgage Loans
for the Seller’s own account or (y) the Designated Guidelines were, at the time
such Mortgage Loans were underwritten, designated by the Seller on a consistent
basis for use by lenders in originating mortgage loans to be purchased by the
Seller; and (iv) the Seller employed, at the time such Mortgage Loans were
acquired by the Seller, pre-purchase or post-purchase quality assurance
procedures (which may involve, among other things, review of a sample of
mortgage loans purchased during a particular time period or through particular
channels) designed to ensure that Persons from which it purchased mortgage loans
properly applied the underwriting criteria designated by the Seller.


Reconstitution:  Any Securitization Transaction or Whole Loan Transfer.


Regulation AB:  Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.


Securities Act:  The Securities Act of 1933, as amended.

 
 

--------------------------------------------------------------------------------

 

Securitization Transaction.  Any transaction involving either (1) a sale or
other transfer of some or all of the Mortgage Loans directly or indirectly to an
issuing entity in connection with an issuance of publicly offered or privately
placed, rated or unrated mortgage-backed securities or (2) an issuance of
publicly offered or privately placed, rated or unrated securities, the payments
on which are determined primarily by reference to one or more portfolios of
residential mortgage loans consisting, in whole or in part, of some or all of
the Mortgage Loans.


Servicer:  As defined in this Exhibit.


Servicing Criteria:  The “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.


Static Pool Information:  Static pool information as described in Item
1105(a)(1)-(3) and 1105(c) of Regulation AB.


Subcontractor:  Any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the mortgage-backed securities market) of Mortgage Loans but
performs one or more discrete functions identified in Item 1122(d) of Regulation
AB with respect to Mortgage Loans under the direction or authority of the
Servicer or a Subservicer.


Subservicer:  Any Person that services Mortgage Loans on behalf of the Servicer
or any Subservicer and is responsible for the performance (whether directly or
through Subservicers or Subcontractors) of a substantial portion of the material
servicing functions required to be performed by the Servicer under this
Agreement or any Reconstitution Agreement that are identified in Item 1122(d) of
Regulation AB.


Third-Party Originator:  Each Person, other than a Qualified Correspondent, that
originated Mortgage Loans acquired by the Seller.


Whole Loan Transfer:  Any sale or transfer of some or all of the Mortgage Loans,
other than a Securitization Transaction.

 
 

--------------------------------------------------------------------------------

 

Section 1.01.  Intent of the Parties; Reasonableness.


The Purchaser, the Seller and the Servicer acknowledge and agree that the
purpose of this Exhibit to this Agreement is to facilitate compliance by the
Purchaser and any Depositor with the provisions of Regulation AB and related
rules and regulations of the Commission.  Although Regulation AB is applicable
by its terms only to offerings of asset-backed securities that are registered
under the Securities Act, the Seller and the Servicer acknowledge that investors
in privately offered securities may require that the Purchaser or any Depositor
provide comparable disclosure in unregistered offerings.  References in this
Agreement to compliance with Regulation AB include provision of comparable
disclosure in private offerings.


Neither the Purchaser nor any Depositor shall exercise its right to request
delivery of information or other performance under these provisions other than
in good faith, or for purposes other than compliance with the Securities Act,
the Exchange Act and the rules and regulations of the Commission thereunder (or
the provision in a private offering of disclosure comparable to that required
under the Securities Act).  The Seller and Servicer acknowledge that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the Purchaser
or any Depositor in good faith for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB.  In
connection with any Securitization Transaction, the Seller and Servicer shall
cooperate fully with the Purchaser to deliver to the Purchaser (including any of
its assignees or designees) and any Depositor, any and all statements, reports,
certifications, records and any other information necessary in the good faith
determination of the Purchaser or any Depositor to permit the Purchaser or such
Depositor to comply with the provisions of Regulation AB, together with such
disclosures relating to the Seller, the Servicer any Subservicer, any
Third-Party Originator and the Mortgage Loans, or the servicing of the Mortgage
Loans, reasonably believed by the Purchaser or any Depositor to be necessary in
order to effect such compliance.


The Purchaser (including any of its assignees or designees) shall cooperate with
the Seller and Servicer by providing timely notice of requests for information
under these provisions and by reasonably limiting such requests to information
required, in the Purchaser’s reasonable judgment, to comply with Regulation AB.


Section 1.02.  Additional Representations and Warranties of the Seller and
Servicer.


(a)           The Seller and Servicer shall be deemed to represent to the
Purchaser and to any Depositor, as of the date on which information is first
provided to the Purchaser or any Depositor under Section 1.03 that, except as
disclosed in writing to the Purchaser or such Depositor prior to such date:  (i)
neither the Seller nor the Servicer is aware and has not received notice that
any default, early amortization or other performance triggering event has
occurred as to any other securitization due to any act or failure to act of the
Seller or the Servicer, respectively; (ii) the Servicer has not been terminated
as servicer in a residential mortgage loan securitization, either due to a
servicing default or to application of a servicing performance test or trigger;
(iii) no material noncompliance with the applicable servicing criteria with
respect to other securitizations of residential mortgage loans involving the
Servicer as servicer has been disclosed or reported by the Servicer; (iv) no
material changes to the Servicer’s policies or procedures with respect to the
servicing function it will perform under this Agreement and any Reconstitution
Agreement for mortgage loans of a type similar to the Mortgage Loans have
occurred during the three-year period immediately preceding the related
Securitization Transaction; (v) there are no aspects of the Servicer’s financial
condition that could have a material adverse effect on the performance by the
Servicer of its servicing obligations under this Agreement or any Reconstitution
Agreement; (vi) there are no material legal or governmental proceedings pending
(or known to be contemplated) against the Servicer, any Subservicer or any
Third-Party Originator; and (vii) there are no affiliations, relationships or
transactions relating to the Servicer, any Subservicer or any Third-Party
Originator with respect to any Securitization Transaction and any party thereto
identified by the related Depositor of a type described in Item 1119 of
Regulation AB.

 
 

--------------------------------------------------------------------------------

 

(b)           If so requested by the Purchaser or any Depositor on any date
following the date on which information is first provided to the Purchaser or
any Depositor under Section 1.03, the Seller shall, within five Business Days
following such request, confirm in writing the accuracy of the representations
and warranties set forth in paragraph (a) of this Section or, if any such
representation and warranty is not accurate as of the date of such request,
provide reasonably adequate disclosure of the pertinent facts, in writing, to
the requesting party.


Section 1.03.  Information to Be Provided by the Seller.


In connection with any Securitization Transaction the Seller or the Servicer, as
applicable, shall (i) within five Business Days following request by the
Purchaser or any Depositor, provide to the Purchaser and such Depositor (or, as
applicable, cause each Third-Party Originator and each Subservicer to provide),
in writing and in form and substance reasonably satisfactory to the Purchaser
and such Depositor, the information and materials specified in paragraphs (a),
(b), (c) and (f) of this Section, and (ii) as promptly as practicable following
notice to or discovery by the Seller or Servicer, provide to the Purchaser and
any Depositor (in writing and in form and substance reasonably satisfactory to
the Purchaser and such Depositor) the information specified in paragraph (d) of
this Section.


(a)           If so requested by the Purchaser or any Depositor, the Seller
shall provide such information regarding (i) the Seller, as originator of the
Mortgage Loans (including as an acquirer of Mortgage Loans from a Qualified
Correspondent), or (ii) each Third-Party Originator, and (iii) as applicable,
each Subservicer, as is requested for the purpose of compliance with Items
1103(a)(1), 1105, 1110, 1117 and 1119 of Regulation AB.  Such information shall
include, at a minimum:

 
 

--------------------------------------------------------------------------------

 

(A)           the originator’s form of organization;


(B)           a description of the originator’s origination program and how long
the originator has been engaged in originating residential mortgage loans, which
description shall include a discussion of the originator’s experience in
originating mortgage loans of a similar type as the Mortgage Loans; information
regarding the size and composition of the originator’s origination portfolio;
and information that may be material, in the good faith judgment of the
Purchaser or any Depositor, to an analysis of the performance of the Mortgage
Loans, including the originators’ credit-granting or underwriting criteria for
mortgage loans of similar type(s) as the Mortgage Loans and such other
information as the Purchaser or any Depositor may reasonably request for the
purpose of compliance with Item 1110(b)(2) of Regulation AB;


(C)           a description of any material legal or governmental proceedings
pending (or known to be contemplated) against the Seller, each Third-Party
Originator and each Subservicer; and


(D)           a description of any affiliation or relationship between the
Seller, each Third-Party Originator, each Subservicer and any of the following
parties to a Securitization Transaction, as such parties are identified to the
Seller by the Purchaser or any Depositor in writing in advance of such
Securitization Transaction:


 
(1)
the sponsor;

 
(2)
the depositor;

 
(3)
the issuing entity;

 
(4)
any servicer;

 
(5)
any trustee;

 
(6)
any originator;

 
(7)
any significant obligor;

 
(8)
any enhancement or support provider; and

 
(9)
any other material transaction party.



(b)           If so requested by the Purchaser or any Depositor, the Seller
shall provide (or, as applicable, cause each Third-Party Originator to provide)
Static Pool Information with respect to the mortgage loans (of a similar type as
the Mortgage Loans, as reasonably identified by the Purchaser as provided below)
originated by (i) the Seller, if the Seller is an originator of Mortgage Loans
(including as an acquirer of Mortgage Loans from a Qualified Correspondent),
and/or (ii) each Third-Party Originator.  Such Static Pool Information shall be
prepared by the Seller (or Third-Party Originator) on the basis of its
reasonable, good faith interpretation of the requirements of Item 1105(a)(1)-(3)
of Regulation AB.  To the extent that there is reasonably available to the
Seller (or Third-Party Originator) Static Pool Information with respect to more
than one mortgage loan type, the Purchaser or any Depositor shall be entitled to
specify whether some or all of such information shall be provided pursuant to
this paragraph.  The content of such Static Pool Information may be in the form
customarily provided by the Seller, and need not be customized for the Purchaser
or any Depositor.  Such Static Pool Information for each vintage origination
year or prior securitized pool, as applicable, shall be presented in increments
no less frequently than quarterly over the life of the mortgage loans included
in the vintage origination year or prior securitized pool.  The most recent
periodic increment must be as of a date no later than 135 days prior to the date
of the prospectus or other offering document in which the Static Pool
Information is to be included or incorporated by reference.  The Static Pool
Information shall be provided in an electronic format that provides a permanent
record of the information provided, such as a portable document format (pdf)
file, or other such electronic format reasonably required by the Purchaser or
the Depositor, as applicable.

 
 

--------------------------------------------------------------------------------

 

Promptly following notice or discovery of a material error in Static Pool
Information provided pursuant to the immediately preceding paragraph (including
an omission to include therein information required to be provided pursuant to
such paragraph), the Seller shall provide corrected Static Pool Information to
the Purchaser or any Depositor, as applicable, in the same format in which
Static Pool Information was previously provided to such party by the Seller.


If so requested by the Purchaser or any Depositor, the Seller shall provide (or,
as applicable, cause each Third-Party Originator to provide), at the expense of
the requesting party (to the extent of any additional incremental expense
associated with delivery pursuant to this Agreement), such agreed-upon
procedures letters of certified public accountants reasonably acceptable to the
Purchaser or Depositor, as applicable, pertaining to Static Pool Information
relating to prior securitized pools for securitizations closed on or after
January 1, 2006 or, in the case of Static Pool Information with respect to the
Seller’s or Third-Party Originator’s originations or purchases, to calendar
months commencing January 1, 2006, as the Purchaser or such Depositor shall
reasonably request.  Such letters shall be addressed to and be for the benefit
of such parties as the Purchaser or such Depositor shall designate, which may
include, by way of example, any Sponsor, any Depositor and any broker dealer
acting as underwriter, placement agent or initial purchaser with respect to a
Securitization Transaction.  Any such statement or letter may take the form of a
standard, generally applicable document accompanied by a reliance letter
authorizing reliance by the addressees designated by the Purchaser or such
Depositor.


(c)           If so requested by the Purchaser or any Depositor, the Servicer
shall provide such information regarding the Servicer and each Subservicer (each
of the Servicer and each Subservicer, for purposes of this paragraph, a
“Servicer”), as is requested for the purpose of compliance with Items 1108, 1117
and 1119 of Regulation AB.  Such information shall include, at a minimum:


(A)           the Servicer’s form of organization;
 
(B)           a description of how long the Servicer has been servicing
residential mortgage loans; a general discussion of the Servicer’s experience in
servicing assets of any type as well as a more detailed discussion of the
Servicer’s experience in, and procedures for, the servicing function it will
perform under this Agreement and any Reconstitution Agreements; information
regarding the size, composition and growth of the Servicer’s portfolio of
residential mortgage loans of a type similar to the Mortgage Loans and
information on factors related to the Servicer that may be material, in the good
faith judgment of the Purchaser or any Depositor, to any analysis of the
servicing of the Mortgage Loans or the related asset-backed securities, as
applicable, including, without limitation:

 
 

--------------------------------------------------------------------------------

 

 
(1)           whether any prior securitizations of mortgage loans of a type
similar to the Mortgage Loans involving the Servicer have defaulted or
experienced an early amortization or other performance triggering event because
of servicing during the three-year period immediately preceding the related
Securitization Transaction;
(2)           the extent of outsourcing the Servicer utilizes;
(3)           whether there has been previous disclosure of material
noncompliance with the applicable servicing criteria with respect to other
securitizations of residential mortgage loans involving the Servicer as a
servicer during the three-year period immediately preceding the related
Securitization Transaction;
(4)           whether the Servicer has been terminated as servicer in a
residential mortgage loan securitization, either due to a servicing default or
to application of a servicing performance test or trigger; and
(5)           such other information as the Purchaser or any Depositor may
reasonably request for the purpose of compliance with Item 1108(b)(2) of
Regulation AB;
 
(C)           a description of any material changes during the three-year period
immediately preceding the related Securitization Transaction to the Servicer’s
policies or procedures with respect to the servicing function it will perform
under this Agreement and any Reconstitution Agreements for mortgage loans of a
type similar to the Mortgage Loans;
 
(D)           information regarding the Servicer’s financial condition, to the
extent that there is a material risk that an adverse financial event or
circumstance involving the Servicer could have a material adverse effect on the
performance by the Servicer of its servicing obligations under this Agreement or
any Reconstitution Agreement;
 
(E)           information regarding advances made by the Servicer on the
Mortgage Loans and the Servicer’s overall servicing portfolio of residential
mortgage loans for the three-year period immediately preceding the related
Securitization Transaction, which may be limited to a statement by an authorized
officer of the Servicer to the effect that the Servicer has made all advances
required to be made on residential mortgage loans serviced by it during such
period, or, if such statement would not be accurate, information regarding the
percentage and type of advances not made as required, and the reasons for such
failure to advance;
 
(F)           a description of the Servicer’s processes and procedures designed
to address any special or unique factors involved in servicing loans of a
similar type as the Mortgage Loans;

 
 

--------------------------------------------------------------------------------

 

(G)           a description of the Servicer’s processes for handling
delinquencies, losses, bankruptcies and recoveries, such as through liquidation
of mortgaged properties, sale of defaulted mortgage loans or workouts; and


(H)           information as to how the Servicer defines or determines
delinquencies and charge-offs, including the effect of any grace period,
re-aging, restructuring, partial payments considered current or other practices
with respect to delinquency and loss experience.


(I)           a description of any legal or governmental proceedings pending (or
known to be contemplated) against the Servicer that would be material to
securityholders; and
 
(J)           a description of any affiliation or relationship between the
Servicer and any of the following parties to a Securitization Transaction, as
such parties are identified to the Servicer by the Purchaser or any Depositor in
writing in advance of a Securitization Transaction.
 
 
(1)
the sponsor;

 
 
(2)
the depositor;

 
 
(3)
the issuing entity;

 
 
(4)
any servicer;

 
 
(5)
any trustee;

 
 
(6)
any originator;

 
 
(7)
any significant obligor;

 
 
(8)
any enhancement or support provider; and

 
 
(9)
any other material transaction party.

 
(d)           For the purpose of satisfying its reporting obligation under the
Exchange Act with respect to any class of asset-backed securities, the Seller or
the Servicer, as applicable, shall (or shall cause each Subservicer and
Third-Party Originator to) (i) notify the Purchaser and any Depositor in writing
of (A) any material litigation or governmental proceedings pending against the
Seller, the Servicer, any Subservicer or any Third-Party Originator and (B) any
affiliations or relationships that develop following the closing date of a
Securitization Transaction between the Seller, the Servicer, any Subservicer or
any Third-Party Originator and any of the parties specified in clause (D) of
paragraph (a) of this Section (and any other parties identified in writing by
the requesting party) with respect to such Securitization Transaction, (C) any
Event of Default of which it is aware or has received notice under the terms of
the Agreement or any Reconstitution Agreement, (D) any merger or consolidation
where Seller or Servicer, as applicable, is not the surviving entity or sale of
substantially all of the assets of Seller or Servicer, and (E) Seller’s or
Servicer’s entry into an agreement with a Subservicer to perform or assist in
the performance of any of the Seller’s or Servicer’s obligations under the
Agreement or any Reconstitution Agreement and (ii) provide to the Purchaser and
any Depositor a description of such proceedings, affiliations or relationships.

 
 

--------------------------------------------------------------------------------

 

(e)           As a condition to the succession to the Servicer or any
Subservicer as servicer or subservicer under this Agreement or any
Reconstitution Agreement by any Person (i) into which the Servicer or such
Subservicer may be merged or consolidated, or (ii) which may be appointed as a
successor to the Servicer or any Subservicer, the Servicer shall provide to the
Purchaser and any Depositor, at least 15 calendar days prior to the effective
date of such succession or appointment, (x) written notice to the Purchaser and
any Depositor of such succession or appointment and (y) in writing and in form
and substance reasonably satisfactory to the Purchaser and such Depositor, all
information reasonably requested by the Purchaser or any Depositor in order to
comply with its reporting obligation under Item 6.02 of Form 8-K with respect to
any class of asset-backed securities.


(f)           In addition to such information as Servicer is obligated to
provide pursuant to other provisions of this Agreement, if so requested by the
Purchaser or any Depositor, the Servicer shall provide such information
regarding the performance or servicing of the Mortgage Loans as is reasonably
required to facilitate preparation of distribution reports in accordance with
Item 1121 of Regulation AB.  Such information shall be provided concurrently
with the monthly reports otherwise required to be delivered  by the Servicer
under this Agreement, commencing with the first such report due not less than
ten (10) Business Days following such request.


Section 1.04.  Servicer Compliance Statement.


On or before March 1 of each calendar year, commencing in 2010, the Servicer
shall deliver to the Master Servicer, or any Depositor if a Master Servicer has
not been identified for the related Securitization Transaction, a statement of
compliance signed by an authorized officer of the Servicer, to the effect that
(i) a review of the Servicer’s activities during the immediately preceding
calendar year (or applicable portion thereof) and of its performance under this
Agreement and any applicable Reconstitution Agreement during such period has
been made under such officer’s supervision, and (ii) to the best of such
officers’ knowledge, based on such review, the Servicer has fulfilled all of its
obligations under this Agreement and any applicable Reconstitution Agreement in
all material respects throughout such calendar year (or applicable portion
thereof) or, if there has been a failure to fulfill any such obligation in any
material respect, specifically identifying each such failure known to such
officer and the nature and the status thereof.


Section 1.05.  Report on Assessment of Compliance and Attestation.


(a)           On or before March 1 of each calendar year, commencing in 2010,
the Servicer shall:


(i)           deliver to the Master Servicer, or any Depositor if a Master
Servicer has not been identified for the related Securitization Transaction, a
report (in form and substance reasonably satisfactory to the Purchaser and such
Depositor) regarding the Servicer’s assessment of compliance with the Servicing
Criteria during the immediately preceding calendar year, as required under Rules
13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB.  Such
report shall be signed by an authorized officer of the Servicer, and shall
address each of the Servicing Criteria specified on a certification
substantially in the form of Attachment 2 hereto delivered to the Purchaser
concurrently with the execution of this Agreement;

 
 

--------------------------------------------------------------------------------

 

(ii)           deliver to the Master Servicer a report of a registered public
accounting firm reasonably acceptable to such Master Servicer that attests to,
and reports on, the assessment of compliance made by the Seller and delivered
pursuant to the preceding paragraph.  Such attestation shall be in accordance
with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and
the Exchange Act;


(iii)           cause each Subservicer, and each Subcontractor determined by
Servicer pursuant to Section 1.06(b) to be “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB, to deliver to the
Purchaser and any Master Servicer, or any Depositor if a Master Servicer has not
been identified for the related Securitization Transaction, an assessment of
compliance and accountants' attestation as and when provided in paragraphs (a)
and (b) of this Section; and


(iv) deliver, and cause each Subservicer, and each Subcontractor determined by
Servicer pursuant to Section 1.06(b) to be “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB, to deliver to the
Purchaser and any Master Servicer, or any Depositor if a Master Servicer has not
been identified for the related Securitization Transaction and any other Person
that will be responsible for signing the certification (a “Sarbanes
Certification”) required by Rules 13a-14(d) and 15d-14(d) under the Exchange Act
(pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) on behalf of an
asset-backed issuer with respect to a Securitization Transaction a
certification, signed by the appropriate officer of the Servicer, in the form
attached hereto as Attachment 1.


The Seller acknowledges that the parties identified in clause (a)(iii) above may
rely on the certification provided by the Servicer pursuant to such clause in
signing a Sarbanes Certification and filing such with the Commission.  The
Master Servicer will not request delivery of a certification under clause
(a)(iv) above unless a Depositor is required under the Exchange Act to file an
annual report on Form 10-K with respect to an issuing entity whose asset pool
includes Mortgage Loans.


(b)           Each assessment of compliance provided by a Subservicer pursuant
to Section 1.05(a)(i) shall address each of the Servicing Criteria specified on
a certification substantially in the form of Attachment 2 hereto delivered to
the Master Servicer concurrently with the execution of this Agreement or, in the
case of a Subservicer subsequently appointed as such, on or prior to the date of
such appointment.  An assessment of compliance provided by a Subcontractor
pursuant to Section 1.05(a)(iii) need not address any elements of the Servicing
Criteria other than those specified by the Servicer pursuant to Section 1.06.


Section 1.06.  Use of Subservicers and Subcontractors.

 
 

--------------------------------------------------------------------------------

 

The Servicer shall not hire or otherwise utilize the services of any Subservicer
to fulfill any of the obligations of the Servicer as servicer under this
Agreement or any Reconstitution Agreement unless the Seller complies with the
provisions of paragraph (a) of this Section.  The Servicer shall not hire or
otherwise utilize the services of any Subcontractor, and shall not permit any
Subservicer to hire or otherwise utilize the services of any Subcontractor, to
fulfill any of the obligations of the Servicer as servicer under this Agreement
or any Reconstitution Agreement unless the Servicer complies with the provisions
of paragraph (b) of this Section.


(a)           It shall not be necessary for the Servicer to seek the consent of
the Purchaser or any Depositor to the utilization of any Subservicer.  The
Servicer shall cause any Subservicer used by the Servicer (or by any
Subservicer) for the benefit of the Purchaser and any Depositor to comply with
the provisions of this Section and with Sections 1.02, 1.03(c), (e) and (f),
1.04, 1.05 and 1.07 of this Agreement to the same extent as if such Subservicer
were the Servicer, and to provide the information required with respect to such
Subservicer under Section 1.03(d) of this Agreement.  The Servicer shall be
responsible for obtaining from each Subservicer and delivering to the Purchaser
and any Depositor any servicer compliance statement required to be delivered by
such Subservicer under Section 1.04, any assessment of compliance and
attestation required to be delivered by such Subservicer under Section 1.05 and
any certification required to be delivered to the Person that will be
responsible for signing the Sarbanes Certification  under Section 1.05 as and
when required to be delivered.


(b)           It shall not be necessary for the Servicer to seek the consent of
the Purchaser or any Depositor to the utilization of any Subcontractor.  The
Servicer shall promptly upon request provide to the Purchaser and any Master
Servicer, or any Depositor (or any designee of the Depositor, such as an
administrator) if a Master Servicer has not been identified for the related
Securitization Transaction, a written description (in form and substance
satisfactory to the Purchaser and such Depositor) of the role and function of
each Subcontractor utilized by the Servicer or any Subservicer, specifying (i)
the identity of each such Subcontractor, (ii) which (if any) of such
Subcontractors are “participating in the servicing function” within the meaning
of Item 1122 of Regulation AB, and (iii) which elements of the Servicing
Criteria will be addressed in assessments of compliance provided by each
Subcontractor identified pursuant to clause (ii) of this paragraph.


As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Servicer shall cause any such Subcontractor used by the
Servicer (or by any Subservicer) for the benefit of the Purchaser and any
Depositor to comply with the provisions of Sections 1.05 and 1.07 of this
Agreement to the same extent as if such Subcontractor were the Servicer.  The
Servicer shall be responsible for obtaining from each Subcontractor and
delivering to the Purchaser and any Depositor any assessment of compliance and
attestation required to be delivered by such Subcontractor under Section 1.05,
in each case as and when required to be delivered.

 
 

--------------------------------------------------------------------------------

 

Section 1.07.  Indemnification; Remedies.


(a)           The Seller and the Servicer shall indemnify the Purchaser, each
affiliate of the Purchaser, and each of the following parties participating in a
Securitization Transaction:  each sponsor and issuing entity; each Person
responsible for the preparation, execution or filing of any report required to
be filed with the Commission with respect to such Securitization Transaction, or
for execution of a certification pursuant to Rule 13a-14(d) or Rule 15d-14(d)
under the Exchange Act with respect to such Securitization Transaction; each
broker dealer acting as underwriter, placement agent or initial purchaser, each
Person who controls any of such parties or the Depositor (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act); and the
respective present and former directors, officers, employees and agents of each
of the foregoing and of the Depositor, and shall hold each of them harmless from
and against any losses, damages, penalties, fines, forfeitures, legal fees and
expenses and related costs, judgments, and any other costs, fees and expenses
that any of them may sustain arising out of or based upon:


(i)(A)   any untrue statement of a material fact contained or alleged to be
contained in any information, report, certification, accountants’ letter or
other material provided in written or electronic form under this Exhibit by or
on behalf of the Seller or the Servicer, or provided under this Exhibit by or on
behalf of any Subservicer, Subcontractor or Third-Party Originator
(collectively, the “Company Information”), or (B) the omission or alleged
omission to state in the Company Information a material fact required to be
stated in the Company Information or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, by way of clarification, that clause (B) of this paragraph
shall be construed solely by reference to the Company Information and not to any
other information communicated in connection with a sale or purchase of
securities, without regard to whether the Company Information or any portion
thereof is presented together with or separately from such other information;


(ii)           any breach by the Seller or the Servicer of its obligation under
this Article I, including particularly any failure by the Seller, the Servicer,
any Subservicer, any Subcontractor or any Third-Party Originator to deliver any
information, report, certification, accountants’ letter or other material when
and as required under this Exhibit, including any failure by the Seller or the
Servicer to identify pursuant to Section 1.06(b) any Subcontractor
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB; or


(iii)           any breach by the Seller or the Servicer of a representation or
warranty set forth in Section 1.02(a) or in a writing furnished pursuant to
Section 1.02(b) and made as of a date prior to the closing date of the related
Securitization Transaction, to the extent that such breach is not cured by such
closing date, or any breach by the Seller or the Servicer of a representation or
warranty in a writing furnished pursuant to Section 1.02(b) to the extent made
as of a date subsequent to such closing date.

 
 

--------------------------------------------------------------------------------

 

If the indemnification provided for herein is unavailable or insufficient to
hold harmless an Indemnified Party, then both the Seller and the Servicer agrees
that it shall contribute to the amount paid or payable by such Indemnified Party
as a result of any claims, losses, damages or liabilities incurred by such
Indemnified Party in such proportion as is appropriate to reflect the relative
fault of such Indemnified Party on the one hand and the Seller or the Servicer,
as applicable, on the other.


In the case of any failure of performance described in clause (a)(ii) of this
Section, the Seller shall promptly reimburse the Purchaser, any Depositor, as
applicable, and each Person responsible for the preparation, execution or filing
of any report required to be filed with the Commission with respect to such
Securitization Transaction, or for execution of a certification pursuant to Rule
13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such
Securitization Transaction, for all costs reasonably incurred by each such party
in order to obtain the information, report, certification, accountants’ letter
or other material not delivered as required by the Seller, the Servicer, any
Subservicer, any Subcontractor or any Third-Party Originator.


(c)           This indemnification shall survive the termination of the
Agreement or the termination of any party to the Agreement.


(d)           (i)           Any failure by the Seller, the Servicer, any
Subservicer, any Subcontractor or any Third-Party Originator to deliver any
information, report, certification, accountants’ letter or other material when
and as required under this Article, or any breach by the Seller or the Servicer
of a representation or warranty set forth in Section 1.02(a) or in a writing
furnished pursuant to Section 1.02(b) and made as of a date prior to the closing
date of the related Securitization Transaction, to the extent that such breach
is not cured by such closing date, or any breach by the Seller or the Servicer
of a representation or warranty in a writing furnished pursuant to Section
1.02(b) to the extent made as of a date subsequent to such closing date, shall,
except as provided in clause (ii) of this paragraph, immediately and
automatically, without notice or grace period, constitute an Event of Default
with respect to the Seller or the Servicer, as applicable, under this Agreement
and any applicable Reconstitution Agreement, and shall entitle the Purchaser or
Depositor, as applicable, in its sole discretion to terminate the rights and
obligations of the Servicer under this Agreement and/or any applicable
Reconstitution Agreement without payment (notwithstanding anything in this
Agreement or any applicable Reconstitution Agreement to the contrary) of any
compensation to the Servicer; provided that to the extent that any provision of
this Agreement and/or any applicable Reconstitution Agreement expressly provides
for the survival of certain rights or obligations following termination of the
Servicer, such provision shall be given effect.


(ii)           Any failure by the Servicer, any Subservicer or any Subcontractor
to deliver any information, report, certification or accountants’ letter when
and as required under Section 1.04 or 1.05, including (except as provided below)
any failure by the Servicer to identify pursuant to Section 1.06(b) any
Subcontractor “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB, which continues unremedied for ten calendar days
after the date on which such information, report, certification or accountants’
letter was required to be delivered shall constitute an Event of Default with
respect to the Servicer under this Agreement and any applicable Reconstitution
Agreement, and shall entitle the Purchaser or Depositor, as applicable, in its
sole discretion to terminate the rights and obligations of the Servicer under
this Agreement and/or any applicable Reconstitution Agreement without payment
(notwithstanding anything in this Agreement to the contrary) of any compensation
to the Servicer; provided that to the extent that any provision of this
Agreement and/or any applicable Reconstitution Agreement expressly provides for
the survival of certain rights or obligations following termination of the
Servicer, such provision shall be given effect.

 
 

--------------------------------------------------------------------------------

 

Neither the Purchaser nor any Depositor shall be entitled to terminate the
rights and obligations of the Servicer pursuant to this subparagraph (b)(ii) if
a failure of the Servicer to identify a Subcontractor “participating in the
servicing function” within the meaning of Item 1122 of Regulation AB was
attributable solely to the role or functions of such Subcontractor with respect
to mortgage loans other than the Mortgage Loans.


(iii)           The Servicer shall promptly reimburse the Purchaser (or any
designee of the Purchaser, such as a master servicer) and any Depositor, as
applicable, for all reasonable expenses incurred by the Purchaser (or such
designee) or such Depositor, as such are incurred, in connection with the
termination of the Servicer and the transfer of servicing of the Mortgage Loans
to a successor servicer.  The provisions of this paragraph shall not limit
whatever rights the Purchaser or any Depositor may have under other provisions
of this Agreement and/or any applicable Reconstitution Agreement or otherwise,
whether in equity or at law, such as an action for damages, specific performance
or injunctive relief.


Section 1.08    Third-party Beneficiary.


For purposes of this Reg AB Addendum and any related provisions thereto, each
Master Servicer shall be considered a third-party beneficiary of the Agreement,
entitled to all the rights and benefits hereof as if it were a direct party to
the Agreement.

 
 

--------------------------------------------------------------------------------

 

ATTACHMENT 1
 
FORM OF ANNUAL CERTIFICATION
 
 
Re:
The [                   ] agreement dated as of [      ], 200[ ] (the
“Agreement”), among [IDENTIFY PARTIES]

 
I, ________________________________, the _______________________ of [____],
certify to [the Purchaser], [the Depositor], and the [Master Servicer]
[Securities Administrator] [Trustee], and their officers, with the knowledge and
intent that they will rely upon this certification, that:
 
(1)           I have reviewed the servicer compliance statement of the Servicer
provided in accordance with Item 1123 of Regulation AB (the “Compliance
Statement”), the report on assessment of the Servicer’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB (the “Servicing
Criteria”), provided in accordance with Rules 13a-18 and 15d-18 under Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122 of
Regulation AB (the “Servicing Assessment”), the registered public accounting
firm’s attestation report provided in accordance with Rules 13a-18 and 15d-18
under the Exchange Act and Section 1122(b) of Regulation AB (the “Attestation
Report”), and all servicing reports, officer’s certificates and other
information relating to the servicing of the Mortgage Loans by the Servicer
during 20[ ] that were delivered by the Servicer to the [Depositor] [Master
Servicer] [Securities Administrator] [Trustee] pursuant to the Agreement
(collectively, the “Servicer Servicing Information”);
 
(2)           Based on my knowledge, the Servicer Servicing Information, taken
as a whole, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicer Servicing Information;
 
(3)           Based on my knowledge, all of the Servicer Servicing Information
required to be provided by the Servicer under the Agreement has been provided to
the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];
 
(4)           I am responsible for reviewing the activities performed by the
Servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Servicer has fulfilled its obligations under the Agreement in all material
respects; and
 
(5)           The Compliance Statement required to be delivered by the Servicer
pursuant to the Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Servicer and by any Subservicer or Subcontractor
pursuant to the Agreement, have been provided to the [Depositor] [Master
Servicer].  Any material instances of noncompliance described in such reports
have been disclosed to the [Depositor] [Master Servicer].  Any material instance
of noncompliance with the Servicing Criteria has been disclosed in such reports.

 
 

--------------------------------------------------------------------------------

 

 
Date:    _________________________
 
By:
 
Name:  ________________________________
 
Title:    ________________________________
 

 
 

--------------------------------------------------------------------------------

 

ATTACHMENT 2
 
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE




SERVICING CRITERIA
APPLICABLE
SERVICING CRITERIA
INAPPLICABLE
SERVICING
CRITERIA
Reference
Criteria
Performed
Directly
by
CitiMortgage
Performed
by
Vendor(s)
for which
CitiMortgage
is the
Responsible
Party
Performed by
subservicer(s)
or vendor(s)
for which
CitiMortgage
is NOT the
Responsible
Party1
NOT
performed by
CitiMortgage
or by
subservicer(s)
or vendor(s)
retained by
CitiMortgage2
 
General Servicing Considerations
       
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
X
     
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
X
     
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the loans are maintained.
     
X
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
X
       
Cash Collection and Administration
       
1122(d)(2)(i)
Payments on loans are deposited into the appropriate custodial bank accounts and
related bank clearing accounts no more than two business days following receipt,
or such other number of days specified in the transaction agreements.
X1
X2
   
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
X3
X4
 
X5
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
X
     
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
X
     
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
X
     

_________________________
 
1
Check only those criteria which are performed by subservicer(s) or vendor(s)
retained by CitiMortgage.

 
2
Check only those criteria which CitiMortgage does NOT (i) perform directly, (ii)
take responsibility for the performance of by a Vendor, or (iii) retain
subservicer(s) or vendor(s) to perform.



 
 

--------------------------------------------------------------------------------

 



SERVICING CRITERIA
APPLICABLE
SERVICING CRITERIA
INAPPLICABLE
SERVICING
CRITERIA
Reference
Criteria
Performed
Directly
by
CitiMortgage
Performed
by
Vendor(s)
for which
CitiMortgage
is the
Responsible
Party
Performed by
subservicer(s)
or vendor(s)
for which
CitiMortgage
is NOT the
Responsible
Party1
NOT
performed by
CitiMortgage
or by
subservicer(s)
or vendor(s)
retained by
CitiMortgage2
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
X
     
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts.  These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items.  These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
X
       
Investor Remittances and Reporting
       
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of loans
serviced by the Servicer.
X
     
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
X
     
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
X
     
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
X
       
Pool Asset Administration
       
1122(d)(4)(i)
Collateral or security on loans is maintained as required by the transaction
agreements or related mortgage loan documents.
X6
   
X7
1122(d)(4)(ii)
Loans and related documents are safeguarded as required by the transaction
agreements
X8
   
X9
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
X
     



 
 

--------------------------------------------------------------------------------

 



SERVICING CRITERIA
APPLICABLE
SERVICING CRITERIA
INAPPLICABLE
SERVICING
CRITERIA
Reference
Criteria
Performed
Directly
by
CitiMortgage
Performed
by
Vendor(s)
for which
CitiMortgage
is the
Responsible
Party
Performed by
subservicer(s)
or vendor(s)
for which
CitiMortgage
is NOT the
Responsible
Party1
NOT
performed by
CitiMortgage
or by
subservicer(s)
or vendor(s)
retained by
CitiMortgage2
1122(d)(4)(iv)
Payments on loans, including any payoffs, made in accordance with the related
loan documents are posted to the Servicer’s obligor records maintained no more
than two business days after receipt, or such other number of days specified in
the transaction agreements, and allocated to principal, interest or other items
(e.g., escrow) in accordance with the related loan documents.
X10
X11
   
1122(d)(4)(v)
The Servicer’s records regarding the loans agree with the Servicer’s records
with respect to an obligor’s unpaid principal balance.
X
     
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor’s loans  (e.g., loan
modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.
X
     
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
X
     
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a loan
is delinquent in accordance with the transaction agreements.  Such records are
maintained on at least a monthly basis, or such other period specified in the
transaction agreements, and describe the entity’s activities in monitoring
delinquent loans including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).
X
     
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for loans with variable rates
are computed based on the related loan documents.
X
     
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts):  (A)
such funds are analyzed, in accordance with the obligor’s loan documents, on at
least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable loan documents and state laws; and (C) such funds are
returned to the obligor within 30 calendar days of full repayment of the related
loan, or such other number of days specified in the transaction agreements.
X12
X13
   
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the Servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
X14
X15
   
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
X16
X17
   
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the Servicer, or such other number of
days specified in the transaction agreements.
X18
X19
   
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
X
     
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
X
   
X20

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT O


MORTGAGE LOAN SCHEDULE
 


Loan Number
Loan Group Description
   
Program Code
Program Code Description
Documentation Short Description
Income Documentation Requirement
Asset Documentation Requirement
High Net Worth Borrower
Employment Verification Requirement
Appraisal Type
Date of Appraisal
Product Group
Product
Interest Only Flag
Interest Only Term
Interest Method
Original Rate
Current Rate
Original Term
Remaining Term from Issue Date
Remaining Term from Paid to Date
Prepayment Penalty Flag
Prepayment Penalty Term - Years
Prepayment Penalty Calculation
Assumable Flag
ARM conv code
Initial Rate Cap - Increase
Initial Rate Cap - Decrease
Periodic Rate Cap
Life Rate Cap
Life Max Rate
Life Floor Rate
First Payment Change Date
Next Pymt Change Date
Teaser Period
Interest Adjustment Period
Index Type
Original Index Value
Margin
ARM lookback period
Int Rounding Method


 
 

--------------------------------------------------------------------------------

 



Rate Rounding Factor
Pending Rate
Pending Rate Effective Payment Date
 
Origination Date
First Due
Original Balance
Interest Paid to Date
Current Balance
Issue Date
Issue Balance
Maturity Date
     
Purpose
Debt Ratio
Original FICO
Current FICO
Self_Employment_Flag
First Time Home Buyer Flag
Delinq History
Delinq History Paid To Date
Counters
Modification Flag
Modification Date
   
Property
Occupancy
Address Line 1
Address Line 2
City
State
Zip Code
County Name
Units
Appraised Value
Sales Price
Original Loan to Value
Release Loan to Value
Lien Position
Simultaneous Second Flag
Original Combined Loan to Value
Subordinate Outstanding Balance
Home Equity CLTV
Subordinate Outstanding Lien
Original PI
Current PI
Current PITI


 
 

--------------------------------------------------------------------------------

 



MI Provider
MI Cert Number
MI Percent Coverage
Lender_Paid_MI
Escrow Payment
Tax_Escrow_Flag
Hazard_Escrow_Flag
     
Borrower1 Last Name
Borrower1 First Name
Borrower1 SSN
Borrower 2 Last Name
Borrower 2 First Name
Borrower 2 SSN
     
Primary Servicer
Servicing Fee
Buydown Flag
MOM Flag
MERS Flag
MERS Registration Number
   
SandP Doc Code
Fitch Doc Code
Moodys Doc Code
   
Billing_Program
ACH_Drafting_Frequency
ACH_Rate_Reward
Payment_Posting
Rate_Reduction_Eligible
Rate_Reduction_Active
 
FileDate




 
 

--------------------------------------------------------------------------------

 

EXHIBIT P


FORM OF NOTICE OF SALE OF OWNERSHIP OF MORTGAGE LOAN
 


Under federal law, borrowers are required to be notified in writing whenever
ownership of a mortgage loan secured by their principal dwelling is sold,
transferred or assigned (collectively, “sold”) to a new creditor.  This Notice
is to inform you that your prior creditor has sold your loan (described below)
to us, the new creditor identified below.


**Please note that while we now own your loan, we are not the servicer of your
loan.  The servicer (identified below) acts on our behalf to handle the ongoing
administration of your loan, including the collection of mortgage
payments.  Please continue to send your mortgage payments as directed by the
servicer, and NOT to us.  Also, should you have any questions regarding your
loan, please contact the servicer using the contact information set forth
below.  The servicer is authorized to handle routine inquiries and requests
regarding your loan and, if necessary, to consult with us regarding your request
and communicate to you our decision with respect to such request. **


Please note that the sale of your loan to us may also result in a change of
servicer.  If this occurs, you will receive a separate notice, required under
federal law, providing information regarding the new servicer.




LOAN INFORMATION
 
Date of Loan:
Original Amount of Loan:
Date Your Loan was Sold to the New Creditor:
Address of Mortgaged Property:
 
SERVICER INFORMATION
 
Name:
Mailing Address:
Telephone Number (Toll free):
 
NEW CREDITOR INFORMATION
 
Name:
Mailing Address:  (not for payments):
Telephone Number (Toll free):
 
AGENT INFORMATION (If we have granted an agent other than the servicer authority
to act on our behalf, contact information for such agent will appear below):
 
 


 
 

--------------------------------------------------------------------------------

 



Name:
Mailing Address:
Telephone Number (Toll free):





 
The transfer of the lien associated with your loan is currently recorded, or in
the future may be recorded, in the public records of the local County Recorder’s
office for the county where your property is located.  If checked ¨, ownership
of your loan is also recorded on the registry of the Mortgage Electronic
Registrations System at 1818 Library Street, Suite 300, Reston, VA 20190.

 
 
[Confirm if applicable]  Your loan has been securitized and we own legal title
to your loan acting as trustee of the related securitization trust (the “Trust”)
for the benefit of the holders (the “Holders”) of the mortgage-backed securities
issued by the Trust.  Our rights and obligations, as trustee, are defined in one
or more contracts among us, the Holders and certain other parties.  As a result,
our authority to respond favorably to your requests or inquiries may be limited
by the terms of such contracts.


 
 

--------------------------------------------------------------------------------

 


____________________________
 
Footnotes to Attachment 2 Servicing Criteria
 
1 The servicer performs all of the criterion 1122(d)(2)(i) except for the
lockbox function, which is a specific, limited activity.
2 The vendor performs only the lockbox function for criterion 1122(d)(2)(i). 
3 The servicer under criterion 1122(d)(2)(ii) makes authorized disbursements on
behalf of an obligor for escrowed amounts and to investors and/or the paying
agent for their disbursement to investors. 
4 Under criterion 1122(d)(2)(ii), in specific, limited instances the tax and
insurance monitoring vendors make disbursements on behalf of an obligor. 
5 The paying agent (another party participating in the servicing function for
which the servicer is not the responsible party) makes authorized disbursements
to investors.
6 The servicer prepares and ships the required loan documents to the vendor that
performs the custodian function. 
7 The vendor performs the custodian function. 
8 The servicer prepares and ships the required loan documents to the vendor that
performs the custodian function. 
9 The vendor performs the custodian function.
10 The servicer performs all of the criterion 1122(d)(4)(iv) except for the
lockbox function, which is a specific, limited activity. 
11 The vendor performs only the lockbox function for criterion 1122(d)(4)(iv). 
12 The servicer performs all of the functions under criterion 1122(d)(4)(x)
except for specific, limited tax and insurance monitoring activity performed by
vendors. 
13 The vendors performs specific, limited tax and insurance monitoring functions
for criterion 1122(d)(4)(x). 
14 The servicer performs all of the functions under criterion 1122(d)(4)(xi)
except for specific, limited tax and insurance monitoring activity performed by
vendors. 
15 The vendors performs specific, limited tax and insurance monitoring functions
for criterion 1122(d)(4)(xi). 
16 The servicer performs all of the functions under criterion 1122(d)(4)(xii)
except for specific, limited tax and insurance monitoring activity performed by
vendors. 
17 The vendors performs specific, limited tax and insurance monitoring functions
for criterion 1122(d)(4)(xii).
18 The servicer performs all of the functions under criterion 1122(d)(4)(xiii)
except for specific, limited tax and insurance monitoring activity performed by
vendors. 
19 The vendors performs specific, limited tax and insurance monitoring functions
for criterion 1122(d)(4)(xiii). 
20 For primary servicing outside of CMSI, CMALT, CRMSI, CMLTI securities, this
is not applicable.



 
 

--------------------------------------------------------------------------------

 
